Greek Presidency
The next item is the joint debate on the European Council report and Commission statement on the European Council in Thessaloniki on 20-21 June 2003, and a statement by the President-in-Office of the Council on the review of the Greek presidency.
Before I invite the Prime Minister, Mr Simitis, to address the House, I should like to place on the record, on my behalf and on behalf of the European Parliament, our gratitude to the Prime Minister, to the Foreign Minister and his colleagues - in particular to Minister Yiannitsis - for a very high level of cooperation with the European Parliament throughout the Greek semester in seeking together to advance the major dossiers. We are also grateful for the assistance which they have offered in a number of areas of interest to Parliament, including the conclusion of our negotiations on an interinstitutional agreement on better regulation and law-making, the party political statute, and their considerable assistance - although we are still short of target - in working with us on the issue of the Members' Statute.
I am pleased, in that context, to give the floor to Prime Minister Simitis.
Mr President, Mr President of the European Parliament, Mr President of the Commission, Commissioners, ladies and gentlemen, I am delighted to have the opportunity to present the results of the Greek Presidency from this tribune today.
Last January, when we held the first debate here on our priorities, I stressed that what we had to strive for was to support a strong Europe, which participates and acts in a multi-centre global system and works for peace, development and cooperation. Six months of important events and developments have intervened. I believe that, because of these events, Europe has grown up over these six months. Events have allowed it to see its weaknesses, such as the crisis in Iraq, but they have also allowed it to see its strong points. Despite the crisis, there has been a feeling of unity, a feeling of cohesion, a feeling of a common mission. Events have made it politically more mature and more determined to proceed with new actions and have highlighted the need to meet the challenges relating to its future.
It is highly illustrative that the Convention completed its work on the draft constitution and that this draft constitution was accepted by the Convention by a large majority. It is likewise highly illustrative that the Council of Ministers started a debate on European defence and security, a debate which continued at the summit in Thessaloniki. The problems resulted in an awareness of what has to be done and done quickly.
Greece had the good fortune to assume the Presidency in an exceptionally important six-month period. A six-month period, as I said, of unexpected events. Events which presented huge difficulties, but which were also a huge challenge, to which I believe we all responded, by which I also mean both the Member States and the Commission as well as the Presidency. Today, the debate on foreign policy, defence, security, the global strategic perception of Europe which has come about over these months and the draft Constitutional Treaty, bears witness to the fact that work has now begun, work which will result in a different form of cooperation. And it will, I trust, be positive for Europe and it will be work which will give us new momentum. We have realised that we must take decisions as quickly as possible.
Ladies and gentlemen, in December 2002, the Greek Presidency presented its priorities and specific objectives. We said then that we had five main priorities. First of all, to complete the enlargement of the European Union. Secondly, to speed up the implementation of the Lisbon strategy. Thirdly, to complete the work of the Convention on the future of Europe. Fourthly, to deal with the phenomenon of illegal immigration and immigration in general and, fifthly, to promote specific priorities in the field of foreign relations. I can state today, at the end of these six months, that we worked hard towards these objectives and that we achieved very satisfactory results, which I should like to set out for you briefly.
The ceremony for the signing of the Accession Treaty by the 10 candidate countries, which set the seal on enlargement, was a ceremony which marked one of the most important events in the development of Europe. It confirmed the regeneration of Europe; we celebrated it on the foothills of the Acropolis, our wish being to provide a particular symbolism for the continuation of European civilisation. Immediately before that, the Greek Presidency dealt with a series of difficulties that had arisen, such as new requests from the new Member States for existing agreements to be adapted and for new funding and such as the debate we had with you, here in the European Parliament, on issues of enlargement and funding or funding of the enlarged Union. Now the new Member States have integrated smoothly into the work of the Council of Ministers, at which they will participate as active observers pending the ratification of the Treaties by the national parliaments.
I should like to comment on the integration of Cyprus, which joined together with the other nine countries and constitutes the justification of the fight for political restoration, for the restoration of the principles of international law. We were very close to having a united Cyprus in the Union, to overcoming the political problem, but unfortunately, the Turkish-Cypriot leadership did not want to complete the procedure started on the basis of the Annan plan.
In April, the Council adopted revised partnership texts with the three candidate countries. As far as Bulgaria and Romania are concerned, the objective is to complete their accession negotiations by the end of 2004. We advanced numerous chapters in the negotiations with these countries.
The new partnership with Turkey includes specific terms on numerous issues, including the good neighbours policy, property belonging to minorities, religious freedom and limiting the role of the army.
As regards the second issue, ladies and gentlemen, the issue of Lisbon, we know how important the issues described under this title are and that, provided we resolve them, they will help us deal with the problems of development, environmental charges and the creation of a knowledge-based economy. The most important results, briefly, are as follows: the agreement on better coordination of financial policies and the adoption of the new economic policy guidelines for the period from 2003 to 2005. We shall now have economic policy guidelines for three years and this is, I believe, important so that we can plan better.
A second point was the new employment strategy. We introduced the tripartite social conference which was informal and has now been formalised and which, of course, allows us to broaden the social dialogue. There was agreement on tax arrangements in relation to tax evasion to third countries and taxation of energy products. The agreement on tax arrangements in relation to tax evasion had been discussed for a very long time in the Council without our coming to any conclusion and I am glad that we managed to overcome the problems under the Greek Presidency, problems which also arose because certain countries felt, and still feel, that they should try to make special arrangements of their own on such basic issues. We overcame that.
Another arrangement which had been discussed for a very long time was the European patent. We completed the relevant debate and there was agreement, as there was on the action plan to increase investment in research and incorporate new technologies into European education systems.
I think that the adoption of the Small Business Charter, the decisions to improve the regulatory framework and the agreements on integrating the European stock exchanges were important.
The decisions on the liberalisation of the energy market, on the carriage of freight by rail and on the new trans-European energy network and on extending the transport network were the subject of long discussion, but we completed them.
The adoption of the new strategy for sustainable development, the introduction of environmental objectives in sectors such as renewable sources of energy, decisions to withdraw single hull tankers and the agreement on environmental liability close this brief report. I should like here to emphasise that the decision to withdraw single hull tankers, on which all the interested parties cooperated, was an important decision for environmental protection, a decision which in previous efforts years ago, after the accident of the Erika, was not taken.
Ladies and gentlemen, that brings me to the third subject, the Convention on the Future of Europe. At the European Council in Thessaloniki, as you know, the Convention's final proposal was presented by Mr Giscard d'Estaing. Discussions were held for 18 months in the Convention and your participation was a determining factor. The draft Constitutional Treaty emerged with a high degree of support. We discussed in Thessaloniki whether this draft is a draft for starting negotiations at the Intergovernmental Conference and whether it is a good basis for discussion. And we agreed that it is a good basis, which will help to get the negotiations started, because we realised that the terminology should not create confusion with respect to reality.
The agreement in the Convention shows that the frameworks within which we can change things are frameworks which need to be based on broad acceptance. The Convention expressed broad acceptance and that is a basis for us to resolve the problem. We must not start discussing everything from square one at the Intergovernmental Conference, nor must we focus on one issue or another and fail to reach a solution which has politically predefined margins, as referred to in the decision taken in Halkidiki.
We must close the Intergovernmental Conference by 1 May and we must sign after 1 May, so that the new members can sign and the text is ready before the elections on 15 June, so that the European citizens know what they will be voting on. This is the timetable - if the matter can be closed earlier so much the better - but the final cut-off date for the presentation of the signed text must be 15 June. We also agreed that the Convention will continue for a certain period of time to examine the text in order to process the third chapter, which concerns policies, as the text states, on technical matters.
In Thessaloniki, ladies and gentlemen, we also discussed immigration policy. What was the problem? The problem is that in Seville and Tampere we had a great many decisions and that we could not complete and apply these decisions, the first and main reason being the lack of funds. The European Commission stated that it had approximately EUR 140 million at its disposal. We noted that this sum was available and we then decided to promote coordination and cooperation on guarding the borders, because it is clear that the problem of illegal immigration, as we saw a few weeks ago in Italy, for example, cannot be dealt with by one country alone, given that illegal immigrants come in, for example, by boat and try to disembark in one Mediterranean country or another and there must be overall monitoring of the area.
The second point we emphasised was the undertaking to repatriate illegal immigrants. We called on the Commission to examine the possibility of new ways of safeguarding repatriation. However, because there are already numerous treaties and agreements on repatriation, which essentially do not operate, we said that the Commission would need to evaluate cooperation with third countries on all issues relating both to immigration and cooperation with the European Union on the basis of specific criteria and take this into account when making agreements or policies with these countries, because it is not possible - this is not stated in the text but it is generally accepted - for us to make a policy of active help and cooperation while, at the same time, the countries we trade with are indifferent to the obligations which they have to combat the phenomena of illegal immigration. We decided to proceed to create a common information technology system for issuing visas to third country nationals, which will allow illegal immigrants to be controlled, and we took certain decisions on the integration of immigrants into our societies.
Ladies and gentlemen, as you know, following the Thessaloniki Summit, an agreement was reached on the reform of the common agricultural policy. Here again, the Presidency played an important part and we believe that this agreement is particularly useful because it sends out three central messages.
What does the agreement mean to farmers? It means that they will have a multiannual, guaranteed, predictable framework of income support similar to that which they enjoy today, as well as large margins as regards their production and business options. For European citizens, the agreement means a better quality of life, because farmers' income support will depend on compliance with European legislation on the environment, public health, food safety, hygiene and animal welfare. Thirdly, shifting a very large part of common agricultural policy subsidies from products to income support to farmers will seriously strengthen the position of the European Union at the forthcoming WTO negotiations. With this agreement, the Union will speak with one clear voice.
Ladies and gentlemen, as far as foreign relations are concerned, I can report that there was agreement between the Member States of the Union, followed by agreement with the countries of the Western Balkans, confirming the accession prospects of the countries in the region, adopting a new procedure for regular political dialogue and promoting the harmonisation of their legislation with the Community acquis and an important increase in financial support.
Iraq, as we know, was the most difficult chapter of our Presidency. Many people expected it to take up all our time. It did not, of course, and what the Presidency aspired to was to overcome the differences, not by discussing if certain people were or were not right to support one position or another, but to overcome the differences by pointing out what would need to be done in the future. And following the United Nations Security Council resolution, there is now a framework for cooperation and we are in constant contact with the United Nations so that we can help with the reconstruction of Iraq within the framework of its resolutions.
As far as the Middle East is concerned, you know that the timetable for peace in the region, the so-called road map of the Quartet, was published and that the European Union is participating in this Quartet. The Presidency had repeated contacts with the countries in the area and with the other countries and I believe that the truce achieved is the result both of the actions of the Quartet and of the European Union.
As far as trans-Atlantic relations are concerned, the Greek Presidency made every possible effort to defuse the tension which had arisen in trans-Atlantic relations and I believe that the visit to Washington demonstrated that we have good cooperation. A principle was accepted which I believe to be self-evident; in other words, that we must cooperate for the necessary reasons, for economic, political and security reasons, with the United States. We can agree, we can disagree, when we disagree we can agree to disagree and continue our cooperation on this basis.
The Greek Presidency promoted a substantial improvement in relations between the European Union and Russia at the summit held in St Petersburg.
Finally, I should like to move from political issues to defence and security policy. Our aim was for the European Union to have full operational capability. And it acquired it during this period. It acquired it by settling outstanding issues, such as the contribution of forces on the part of the partners, the application of the programme of manoeuvres and the development of crisis management procedures. As a result, a European Union force is now in the Former Yugoslav Republic of Macedonia, there is a policing mission in Bosnia-Herzegovina and we are also discussing the military mission to Bosnia-Herzegovina to take over the current activities of the ???? force there.
At the European Council in Thessaloniki, the report on the strategy to gradually formulate a European defence and security doctrine was presented and discussed. The informal Council of Foreign Ministers had asked for this report from Mr Solana. Mr Solana will continue work in connection with this report and we believe that the report and the relevant debate will be an important step towards clarifying our common objectives in relation to defence and security and the means with which we shall achieve the common objectives. The report helped to overcome the opposition which had appeared - and which I do not believe really existed - between certain countries cooperating to promote defence and security issues and other countries which did not want any such particular cooperation. We are now sitting at the same table and the discussion will show how we can address these issues.
To close, I should like to refer to two issues relating to Community institutions. The first is the review of the status of Community staff. This is the first radical reform of the salary and pension system and the career system since the European Community was founded. Finally, two issues of immediate interest to the European Parliament were the Interinstitutional Agreement to improve the regulatory environment and, secondly, the regulation on the status of European political parties. With these two arrangements, we put an end to discussions which started a long time ago.
Ladies and gentlemen, this was the brief presentation of what was done during the Presidency and I should like to close by thanking, first of all, the President of the European Parliament, Mr Pat Cox, for his cooperation, and all of you in the European Parliament. We consider that you are pivotal to promoting European integration and defending the Union's interests, which is why we aspire to close cooperation with you. And we had your direct support and cooperation in our work. I thank you warmly for your contribution, and I wish you all every success during the forthcoming Italian Presidency.
. (IT) Mr President, Prime Minister, ladies and gentlemen, we have reached the half-way stage of a year full of ambitious projects and intense debate on the nature and destiny of Europe. I would like, first of all, to heartily congratulate Prime Minister Simitis and all those who have worked alongside him to achieve our political and institutional goals.
I should like to focus on four of these goals: the conclusion of the work of the Convention, the Commission reforms, the substantial progress made in implementing the Tampere agenda and the new statute for European political parties. Before addressing them in detail, however, I must mention some of the other major events of the last six months: the winding-up of the accession negotiations - a momentous event which Prime Minister Simitis has already discussed - and the handling of the difficult internal and international situations caused by the war in Iraq.
The reform of our common agricultural policy also deserves a special mention, the agreement last week bringing these six months to a close on a high note. One of the essential elements in this success was the opinion issued by the Committee on Agriculture and Rural Development, chaired by Joseph Daul, which I would like to thank heartily for its work. Despite the extremely complex and thorny nature of the issue, the committee managed to deliver its opinion in good time for the conclusion of the negotiations. This is a real innovation, for the decoupling of Community production subsidies, partial though it is, combined with land-management, environment and food-safety measures, is a genuinely revolutionary step for our agricultural policy. We now have a good springboard for entering the WTO negotiations, and I expect our international partners - who are always lecturing us - to match our commitment and do their part too, for they too must do their part.
In these six months, the Greek Presidency has steered us safely through the most troubled waters with that wisdom and sensitivity that has characterised the Greek people since the dawn of our civilisation.
As regards the first point I wanted to mention, within the Union, the first half of the year was dominated by the work of the Convention, which was almost - although not completely - finished in time for the Thessaloniki European Council. We have found a method that has worked and that we could use to amend the Constitution if ever it needs to be revised in the light of the constant flow of new developments reserved for us in the future. As for the actual draft Constitution, there are positive and negative points in the Commission's eyes, as you know. It certainly makes the Union more transparent by simplifying and reducing the number of legislative instruments and by proposing a better division of powers between the institutions. It strengthens our democratic legitimacy by extending the codecision procedure so that it applies almost across the board, and this is something that is extremely important for Parliament. It increases our ability to make our voice heard in the world through a newly created foreign minister for the whole Union, through the establishment of a single legal personality and through new provisions on the foreign, common security policy and defence policy. Lastly the text of the Constitution now includes the Charter of Fundamental Rights safeguarding the rights of all European citizens.
These are the high points, and they are very important high points, but there are also a number of weak points where the compromise brokered does not go as far as we would have liked. Although the draft Constitution extends qualified-majority voting, it certainly does not go far enough. The proposed solution carries the risk of paralysis in a 25- or 30-Member State Union. When it comes to the institutions, moreover, it will be difficult to convince the citizens that only half of the Commissioners should have a vote in the College, at least in such a complex phase in our institutional life as this. Furthermore, the potentially overlapping roles of the newly created position of President of the Council and President of the Commission will be just as hard to understand. Some advances in economic governance are made but it is imperative that we also set up the external representation of the euro, lack of which leaves the euro, without a doubt, more vulnerable and our economy more exposed.
These are not just technicalities but issues which require us to muster the courage to overcome the misgivings and fears of the present and look to the future. We must realise that, if we do not make the leap today, Europe will no longer have any influence on the international stage in 30 or 40 years' time. Viewed as a whole, however, the Convention's draft is a sound basis - and a joint effort which I support - for the Intergovernmental Conference that will have the task of approving a final version. The Commission will play its part in making improvements in this regard, starting with the opinion that will be published in September in time for the start of the IGC.
The second point is the reform of the Commission and the staff regulations. We are approaching the last year of the Commission's term of office. When I arrived, I made Commission reform one of my priorities, and I remember that we issued a White Paper as early as March 2000. A crucial part of this reform was an overhaul of the staff regulations for EU officials. Here, too, I must thank the Greek Presidency for driving forward these negotiations, which were, in actual fact, extremely difficult. Thanks to these valuable endeavours to mediate and drive forward the process, we reached a consensus on the best possible compromise, a compromise that respects - and I would stress this - the general approach of the Commission's initial proposals.
As a follow-up to this agreement, the Commission will submit a second proposal in the autumn that will, of course, take account of this House's resolution of 19 June 2003 and the talks between representatives of staff, institutions and the Member States taking place in the consultative committee. The aim is to bring the new regulations into force on 1 May 2004, the same day on which the new Member States will become part of the Union. In addition to this goal, however, I am interested in the ultimate political aim of the exercise, which is to ensure continuity, independence and quality in our departments. I have to say that I have worked with many administrations in my life, and rarely have I encountered such hard-working, high-calibre employees as I have observed in the EU institutions. I therefore believe that the new staff regulations will allow our staff to work with renewed energy and pride, especially when their colleagues from 10 new Member States arrive. It will not be an easy matter to absorb new cultures, precisely because 10 countries are arriving together, not just one.
The third point I want to focus on is immigration and asylum policy and the management of the Union's external borders. The Commission would like to congratulate the Greek Presidency on sustaining a consistent and balanced position on these matters. Moreover, I am happy to note that the European Council conclusions were inspired by the Commission's communications of 4 June.
More specifically, looking at the issues still on the table, I would point out that Community financing should gradually rise to match the scope of our political goals and objectives. In other words, on no account can we pretend to be able to achieve all the goals we have set ourselves with the funding we have come up with. We have, of course, produced an estimate of resources which does not exceed the limits of the budget - we have remained strictly within the limits of the budget - but we have estimated the resources needed at EUR 140 million for the years 2004 to 2006, and at EUR 250 million for a multiannual cooperation programme with non-Member countries over the period 2004 to 2008. This will take us through to the new funding provided under the post-2006 Financial Perspective, which, as the Thessaloniki conclusions confirm, must reflect this political priority of the Union. Otherwise, clearly, if we do not succeed in giving the citizens security, we will be jeopardising the very identity of the Union.
As far as relations with third countries are concerned, the new programme of cooperation proposed by the Commission on 11 June will provide substantial support for the common readmission policy, which is another milestone, and it is crucial that you and the Council approve this proposal before the end of this Parliamentary term. Negotiation of Community agreements, with the support of the Council and the Member States, should also be stepped up. As I see it, Russia, Ukraine and Morocco, three key countries for these agreements, are the main priorities.
The European Council has asked the Commission to proceed towards integrated management of external borders, and we believe that the best solution is to set up an agency; this will make it possible to improve implementation of the Council's strategic guidelines, in agreement with the relevant national authorities, in such a way as to constitute a network of coordination. We are also laying the foundations for what is known as the VIS, the ambitious European Visa Identification System, which is also a common instrument for implementing a policy which will reassure our citizens and give them peace of mind with due regard for individual freedoms. Indeed, the main thing is to strike a balance between security and our commitment to upholding freedoms, a commitment which we have made, which we confirm and which we can on no account go back on. Combating illegal immigration must therefore go hand in hand with measures to facilitate the entry of legal migrants into the Union. In this connection, let me remind you that we already have some proposals on the table, notably those on admission and residence for purposes of work, study, vocational training of immigrants and voluntary work to facilitate integration.
Parliament has already delivered an opinion on these proposals, which are still being discussed by the Council. The Commission welcomes the European Council's call to draw up an overall policy for integrating legal immigrants. We need better coordination of national measures at Community level as well. I feel that an annual progress report would certainly be a step in the right direction. There has been so much talk about benchmarking, dialogue and so on. I believe that, in such a complex matter where so many different factors are involved, a report taking stock at European level could be useful to both you and us.
We must show the same political drive in the field of asylum. In this regard, I am very disappointed to have to report that the Council was unable to reach agreement on the directive defining the concept of refugee and harmonising subsidiary forms of protection. We must achieve this, again within the framework of the debate on rights which we mentioned just now. Indeed, this directive, together with the directive on procedures, is at the heart of the common system. I want to take this opportunity to promise that the Italian Presidency will have the Commission's full cooperation in getting these two directives adopted by December at the latest, the deadline set by the Thessaloniki European Council.
I will now come to the last point, the statute for political parties. We welcome the recent adoption of the statute for European political parties by this House. This is the fourth success of the Greek Presidency that I want to mention today. Let me add to the many others my own words of appreciation for your contribution in settling an issue which had become never-ending and which it was imperative to resolve. A number of factors have helped us achieve this result: the entry into force of the Treaty of Nice, the new proposal drawn up by the Commission, the use of majority voting and, above all, first-rate cooperation between the Commission, the Council and Parliament. The issue of political parties was a complex one that had remained unresolved for two years. This welcome settlement was achieved only thanks to majority voting and the codecision procedure. We must learn from this for the future.
At last, European political parties have a clear and transparent framework in which to work and can count on a source of financing that will be borne, at least partially, by the Community budget. This is an absolute prerequisite for running a democracy and a measure that is part of the broader process of putting European integration on a constitutional footing. The proposal adopted lays down some clear and simple conditions but avoids being overly restrictive or too formally bureaucratic, and so I feel it is a sensible measure which will have positive political effects. Indeed, as we all know, the political parties are the key element in the Union's democratic structure: without them there can be no integration and no European awareness.
Ladies and gentlemen, this brings me to the end of what I have to say today. As I said at the outset, there are many other issues worthy of mention but I think it is preferable to stop here so that we can focus properly on a few events of the past six months which have been of particular political importance. Lastly, I would like to thank Prime Minister Simitis and the entire Greek Presidency team once again. In these six months, they have taken some huge steps forward for Europe, and I am not praising and thanking this Presidency out of mere politeness but because they really do deserve it.
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats, the PPE part of which is today celebrating its fiftieth birthday, has consistently provided very positive support to the Greek Presidency, in close cooperation with our Greek colleagues under the chairmanship of Antonios Trakatellis, but also with our friends in Greece, Nea Demokratia under the leadership of Konstantinos Karamanlis. This is what we promised you in Athens, Prime Minister, and we have kept our word because we know that your success is our shared success.
The highlight of the Greek Presidency - and you were able to build on the good preparatory work done by the Danish Presidency and also on the European Parliament's decision of 9 April - was unquestionably the signature of the accession treaties on 16 April in the Stoa Attalou. When we alighted from the bus - and I should particularly like to thank you for inviting the group chairmen to this event, something that should set a precedent for other ceremonial occasions in the European Union - I had the good fortune to be able to accompany the first freely elected prime minister of Poland, Tadeusz Mazowiecki, down the steps at the side of the Acropolis to the Stoa Attalou, and we talked about the great change in Europe and the desire of the people of Central and Eastern Europe to live in freedom. The fact that the end of this process was marked as it were with the signature of the treaties in Athens is something that will never be forgotten, and we are grateful that we now have 162 observers with us from the accession countries.
Unfortunately, however, your presidency has not just been a presidency of high points. As you mentioned yourself, your presidency has been overshadowed by the war in Iraq. I do not wish to look back in anger today either: I prefer to look to the future, and we must learn the lessons from the mistakes that we have made.
Our first conclusion is that if national positions are to be adopted on an issue of foreign policy or if two or three countries wish to take a stance, then they are obliged first to consult all of their European Union partners and to resolve the issues together. We must act together and Europe, the European Union, must not go into these difficult decisions when it is already divided into two, three or four camps. Europeans must act together!
The second point concerns the Convention. On certain issues, including our foreign and security policy, we must have the courage to decide by majorities, albeit by large, qualified majorities. If we keep unanimity we will not be able to reach common positions and this is one of our demands.
My third point is that clearly partnerships are not easy, particularly when one partner is a superpower. But it is precisely if we in Europe want to be on an equal footing with our American friends that this European Security and Defence Policy needs to be formulated in such a way that it does not see America as an opponent, but as a partner, a country together with which we wish to solve problems on this earth.
You referred quite rightly, Mr President-in-Office, to the difficult issues of asylum and immigration, and the President of the Commission, Mr Prodi, whom I should also like to thank very warmly for his work, mentioned the joint administration of external borders. This is an important matter: we need to reach agreements with those countries from which these really pitiful people come, from which they set out in their boats, agreements in which they undertake to secure their borders. But I would insist that this is not solely a law enforcement issue, a task for the police. It is a problem that needs to be resolved above all in the countries of the Mediterranean and in North Africa, and that is why we need European Union assistance for these countries, and these countries have to reform so that the young people in them have a genuine future and do not put their lives in danger by setting off on their travels. We see this problem of immigration not only as a policing problem, but also as a fundamentally human problem and the key is to give people the chance of a future in their home countries.
A further point is the Convention. I should particularly like to thank its President, Mr Valéry Giscard d'Estaing, for his work, but also the two Members in the Convention Praesidium, Iñigo Méndez de Vigo from our group and Klaus Hänsch from the Socialist Group, as well as our group spokesman, Elmar Brok.
We must now call for this draft constitution to form the basis for the work in the Convention and for the decision to be made in the Convention now on the basis of this draft constitution. We very much hope - and I will be saying this again tomorrow to the future President of the Council - that we can reach a result by the end of this year, so that swift and speedy progress can be made, and we also hope that the European Parliament will enjoy appropriate and effective representation. When the Heads of State and Government meet, the President of Parliament must be present; when the foreign ministers act, our parliamentary representatives should be there and not be as it were consigned to the level of administrators. The task before us is immense, but I believe that we can achieve it.
I should like to thank you in particular, Mr President-in-Office, for your contribution to the Statute for European political parties. Admittedly this still needs to be formally adopted under the Italian Presidency, but the approach adopted was, I believe, the right one. As far as the Members' Statute is concerned, I hope that it will be possible here too to make further progress in the next few weeks and months.
Finally, may I say that this presidency has had its highs and lows: I did not envy your position as President during the Iraq crisis and all that went with it. I was pleased for you on 16 April; you did your duty, as we would expect from a presidency, and I should like to thank you very much for this. Our group has provided you with fair, objective and positive support; I hope that you share this impression, because this is our shared Europe and a success for Europe is a success for us all.
Mr President, Mr President?in-Office of the Council, Mr President of the Commission, ladies and gentlemen, please allow me, on behalf of the Group of the Party of European Socialists, to congratulate the Group of the European People's Party on their fiftieth anniversary. It is an important date for the PPE-DE and also for democracy in Europe.
Mr President, I have a problem. It is difficult for me at this point to say anything more positive about the Greek Presidency than Mr Poettering and the Financial Times because my family ties and solidarity with the Greek Prime Minister are well known. I just want to say one thing, your Presidency has not been a cruise around the Aegean Sea, but rather an 'Odyssey'. I believe it is fair to say, moreover, that you have captained the European ship with leadership and decisiveness, and I believe this should be stressed at this point.
In line with the thinking of the Presidency, firstly, with regard to enlargement, the ceremony of 16 April in the Stoa, in the Market Square next to the Acropolis, was an important event. I would like to thank you for the way you treated the representatives of the European Parliament, headed by our President, but above all I would like to thank you for the historic opportunity which took place in what was the cradle of democracy and also, in relation to an issue which is very close to the hearts of all Europeans and very dramatic for Greece - the case of Cyprus and relations with Turkey - the intelligence and flexibility being shown by the current Greek Government in establishing and developing relations with such an important ally.
Secondly, with regard to the Lisbon strategy, I believe we must stress the implementation of the employment guidelines, particularly with regard to gender equality - and in this regard I would like to welcome the work being done by Commissioner Diamantopoulou. In the current situation we are largely concerned by the deadlock affecting the directive on temporary workers, as well as the fact that the Broad Economic Policy Guidelines are not responding to reality: they are more of an intellectual exercise than a political one, and they do not in fact respond to our need to make our European economy more dynamic and defend our common currency.
I believe we should also stress, as the President has done, the progress that has been made on maritime safety, particularly in view of Greece's role as the main European power. Furthermore, with regard to an aspect which is important to our economic future; the reform of the common agricultural policy (CAP), I believe we should also welcome the fact that we have achieved a reform which puts us in a very significant position in terms of the future, particularly for European agriculture and also for the negotiations in the World Trade Organisation (WTO).
With regard to the future of Europe, the fact that the Convention has concluded its work during the six-month period is an important step, producing a text which does not contain options, which does not contain red cards, and which, as the President has said, and I take good note of this, only needs to be subjected to technical modifications.
Of course, we would have liked a constitution with more qualified majority voting in social areas, on taxation, on foreign and security policy and with a better interinstitutional balance. The best is the enemy of the good, however. We believe that the important thing now is to consolidate what has been achieved and not to move backwards. In this regard we are also concerned about the participation of Parliament. We believe that the President must be represented at the highest level, that we must have representatives in the Intergovernmental Conference and, furthermore, now that the future of Europe has been debated for the first time in public, in our Parliament as well, in plenary and in the Committee on Constitutional Affairs, this House must be the public forum which the Presidency is obliged to report to. I believe that this also corresponds to the times we are living in.
I would like to add one further point on the Statute for Political Parties. All the parties and parliamentary groups have worked together to achieve a statute for the parties. Now, however, we are in the dramatic situation of having a statute for parties but no statute for Members of Parliament. This is like having rules for an army but not having rights for soldiers. I would genuinely like, therefore, to draw the attention of the Council Presidency to the fact that it makes no sense to block such an important step, which is of constitutional value to Europe.
Finally, a comment on external relations. You have faced a dramatic crisis which tested the reciprocal loyalty laid down in the Treaties between European allies. You acted firmly with regard to transatlantic relations; you maintained European representation in a dignified manner at the summit with a very important ally with which we can have relations without agreeing on everything. I believe, therefore, that the Greek Presidency deserves our recognition and our applause.
Mr President, Mr President-in-Office, looking at the balance sheet of the Greek Presidency, the items on the plus side of the ledger well outnumber those on the negative side. Given Europe's difficulties in the last six months with the Iraq war and economic stagnation, that is a remarkable tribute to your government.
Your first priority, rightly, was to meet the timetable for enlargement of the European Union. The signing of the Accession Treaties beneath the Acropolis and seven successful referenda have amply met this goal. Our joy at Europe's reunification is nonetheless tinged with sadness that Greece was unable to exploit its privileged relationships to bring in a united Cyprus. Please do not cease your efforts. We also regret the tensions which surfaced between 'new' and 'old' Europe over Iraq, despite your best efforts and two common positions to your credit.
Bringing the Convention's draft Constitutional Treaty safely into port also deserves to be chalked up as a notable success of your presidency. The Liberal Democrats in this House agree with you. The draft text agreed by the Convention provides a good basis for the Constitution, and we will hold Member State governments to the commitments they have made.
We welcome the extra time given to the Convention to complete its work on Part III, though for the Council to describe the remaining discussions on majority voting and codecision as 'purely technical work' is a masterpiece of understatement worthy of the British Government's description of the whole process as just a 'tidying-up exercise'.
The vanity of victory teaches us far less than the humiliation of defeat and Europe's failure over Iraq seems to have had some beneficial consequences, notably in driving forward European cooperation in security and defence policy. The establishment of the rapid reaction force, the launching of operations in Bosnia, FYROM and the Congo are certainly pluses. However, the weaknesses in the quality and coordination of European defence spending are clearly negatives, which we hope will be remedied by the new Armaments Agency.
Our failure over Iraq also helped you adopt two remarkable documents at Thessaloniki: Mr Solana's EU security strategy and the Council's declaration on weapons of mass destruction. The security strategy provides a fitting European response to the US doctrine, resting as it does on the European principles of multilateralism and prevention rather than pre-emption. The statement on WMD makes clear to our American friends that we are taking the threat of these weapons seriously, and offers a framework for Europe's response to Iran and North Korea.
You made Justice and Home Affairs the centrepiece of your presidency programme. Much has been achieved, though justice and freedom still play second fiddle to security, to the European Union's discredit. Commitments to further progress on legal migration and the integration of third country nationals are a fitting riposte to those who sought to repeat in Thessaloniki the kind of headlines which shamed Seville. However, my group regrets that you did not provide for proper parliamentary scrutiny, at European or national level, of the recent EU-US extradition agreement.
On economic reform the Hellenic Presidency has made good progress, notably reforming the Stability Pact to target underlying deficits, concluding the energy liberalisation package and adopting the much-needed pensions directive.
All in all, this has been a profitable six months for the European Union, despite the huge costs of war and the difficult economic position. Let us hope that, as you hand the baton to your successors, they too will run hard to keep up the Olympian lead that you have established.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, in my speech I shall concentrate on a subject which was dealt with at the European Council in Thessaloniki, a subject that has hardly been mentioned up to now, but which is one of considerable scope. I too would like to talk about the document presented by Mr Javier Solana entitled 'A Secure Europe in a Better World'.
On several occasions I have called in vain for a response from the European Union to the publication, on 20 September last year, of the new strategic doctrine of the United States, which was first applied in practice in the 'pre-emptive' war against Iraq. Nine months after Washington, therefore, the Council has just given birth to its own strategic doctrine. No doubt it is purely by chance that this text first saw the light on the eve of the Transatlantic Summit.
What, then, does this document say? Let me give you a few quotations. 'With the new threats the first line of defence will often be abroad. The new threats are dynamic. Left alone, they will become more dangerous'. This quotation explains the meaning of that other enigmatic phrase contained in the document, 'Pre-emptive engagement can avoid more serious problems in the future. ?. we should be ready to act before a crisis occurs'. Then, just in case things are still not clear, I quote again: 'In failed states, military instruments may be needed to restore order ?' and, more generally, and still quoting, 'We need to develop a strategic culture that fosters early, rapid, and where necessary, robust intervention'. Finally, there is the inevitable, 'Acting together, the European Union and the United States can be a formidable force for good in the world'.
We cannot believe our ears when we hear such mimicry of the ideas and even the language of the current tenant of the White House. If we can believe the press agencies, even Mr Prodi, in the crowd, showed his enthusiasm for President Bush by declaring that when Europe and the United States were united, no enemy would be able to stand up to them. On what basis, however, are we to be united, and for what purpose? That is the question, Mr Prodi! It is not by complaisance that we shall earn the respect of an American administration which despises Europeans, including the most conciliatory among them. Of that, for my part, I am convinced. Europe will exist as an essential actor on the world stage when it has the political will to use its economic clout, its political influence and its capacity for forming strong partnerships, particularly with the South, in order to help to create rules that are different from those that prevail at present, so as to achieve a globalisation with greater solidarity and greater democracy, and so as to create a peaceful world.
The document presented in Thessaloniki turns its back on such a prospect and gives us an apocalyptic description of the threats, without ever examining their causes in any depth. The conflict in the Middle East is dealt with in four and a half lines out of a total of fifteen pages of text. The concept of fighting for security that is described therein gives precedence to the military dimension, even though this approach has proved ineffective from Kabul to Baghdad, and even in the United States itself, whose vulnerability was so tragically emphasised on 11 September 2001, despite the fact that that country alone accounts for 40% of the world's military spending.
In this context, the references in the Council document to the multilateral system have a hollow ring to them. After all, the main issues here have to do with the WTO, the international financial institutions and NATO. The United Nations is mentioned only in order to ask that in future the European Union should be ready, and I quote, '? to act when their rules are broken'. We can recognise, in this allusion, a call to order addressed to those member countries of the Security Council who opposed the 'material breach' argument quoted by George Bush as grounds for going to war with the backing of the UN.
For all these reasons, my group believes that the taking of this first step towards a new strategic doctrine of the European Union would be a turning point, the implications of which we would have to explain, and the dangers of which we would have to emphasise, to our fellow citizens. Given the power of the recent mobilisation of European public opinion, in both East and West, against the argument in favour of war and American supremacy, you can be certain that you will have to explain yourselves.
I would ask those Members who are motivated by the knowledge that it is civilisation that is at stake here, to join, at 3 p.m. today, in hearing the views, on this subject, of two eminent experts, one, Mr Pascal Boniface, from Europe, and the other, Mr Philip Golub, from America. Let us debate the issues with frankness, for it is the whole significance of the Europe of the future that is at stake.
Mr President, ladies and gentlemen, the Greek Presidency fell at a difficult time, and it has been a success. I should like to congratulate you on this achievement, Mr President-in-Office. Incidentally, you have proved that the principle of a six-monthly rotating presidency of the European Council is a creative and enriching force, and this is something that the future permanent Council presidency will have to prove.
The Chalkidiki Summit was also a success. This was not a foregone conclusion. The Heads of State or Government came together and nearly all of them had a long list of national ambitions that, even at the last minute, they wanted to salvage from the Convention's draft constitution. But when our Heads of State or Government saw each other they were deeply moved and left the Convention's draft in peace. This was a great success, except for the moment when it was decided to regard the Laeken mandate as fulfilled and to inform us - and I should now like to address this point, Mr President-in-Office - that Part III now only required some purely technical work. This was the first that we had heard of this: otherwise, why on earth are we continuing our work in the Convention in July? Because there was no consensus on the Praesidium's draft. Hundreds upon hundreds of amendments - 1 700 of them - have been tabled and not on technical issues. Essentially a very clear question is at stake in this work: namely whether we are going to deliver on the promises, values and aims set out in the first and second parts, whether we are actually going to make the competences, responsibilities and principles of democracy, that we enshrined by consensus in the first and second parts, a reality, or whether we are simply setting ourselves new objectives without freeing Europe from the chains of the past.
I should like to illustrate how critical this situation is with the aid of a few examples. In the first part, of course, we declare our overarching support for the principles of democracy and the rule of law, but in the third part there are still key areas where only the Council can legislate, for example on European social policy. National parliaments lose the right to ratify international treaties without this House gaining that right. In one of the most difficult cases, concerning the reduced powers of the European Court of Justice to supervise one of the most sensitive areas in the constitution, that of police and judicial cooperation on home affairs, 80% of the Convention have demanded the deletion of the exemptions. No policy without judicial control, no law without Parliament - these are clearly not technical issues, but issues of self-determination and the definition of Europe. The ability to act is a key principle, but in the last few nights of the Convention whole swathes of policy disappeared from the majority voting list and reappeared under unanimity. We were put under pressure by governments. The majority of the Convention wants more; the people of Europe want more. We know that the European public demand far more of Europe than the governments of Europe are willing to give. The Convention does not need to make technical decisions here; it needs to achieve fundamental reforms. Take public services of general interest, cornerstones of European social policy; the vast majority of the Convention want them to be explicitly protected in the constitution. So far this request has been turned down.
I am not saying this to belittle the work of the Convention or the current draft, but to make this House aware that a great deal of what we have enshrined in the first and second parts still needs to be delivered and that we will not be keeping our promises to the people if we do not make one further effort to bring about a genuine reform in the third part.
Mr President, the Greek Government assumed presidency of the Union at a time of great international uncertainty and political instability. It was clear that at the start of this year different governments in Europe had diverse viewpoints when it came to facing up to the growing political problem of Iraq. The Greek Government sought to put in place in Europe a common political position on Iraq. This was always going to be difficult to achieve but the Greek Government approached this political issue at all times with determination and with true sensitivity to all the parties involved.
The international difficulties which surrounded the war in Iraq were many, but I believe that in the context of its presidency of the European Union the Greek Government dealt with this difficult political matter as even-handedly as possible.
The last six months have also seen a great momentum in the work of the European Union Convention. The Greek Government has worked very closely with all the representatives on the EU Convention and this has contributed in ensuring a new draft Treaty that will pave the way for new structures within the Union. The Treaty forms the basis for future discussions at the IGC, which will finalise the provisions of a new European Treaty.
We are all aware that the internal structures operating within the European Union must be modernised and by 1 May next we are hopefully going to be living in a Community of 25 Member States comprising a population of over 500 million people. Decision-making procedures must change so that we can guarantee that decisions can be taken within the different EU institutions in a streamlined and structured manner.
We want to enact a new Treaty that will command the support of the people of Europe and which will oversee the smooth running of the European Union for the next 50 years. We must recall that the European Union has been a success because the interests and concerns of both the smaller and the larger Member States are respected within the institutional structure in Europe. In fact, the last six months have been testament to the fact that the smaller countries in Europe can run an effective and focused presidency of the European Union. This is an issue that we will return to again in the run-up to the next IGC.
The Greek Government has supported recent peace efforts in the Middle East. After the war in Iraq the Middle East region has become more unstable and it is incumbent on us all to ensure that we get the peace process in the Middle East back on track. This is a matter that should not be left to the United States alone; the European Union has a very positive and central role to play in promoting the road map to peace in the Middle East.
I would like to commend the Greek Government for the manner in which it has overseen the running of the presidency of the European Union for the past six months. The vast majority of the political goals that it set at the start of the year have been met and that is a commendable achievement. The Greek Presidency has set a good example of how a presidency should be conducted on behalf of all the Member States and others will do well to follow this example.
To the President-in-Office I would like to say that you have won respect and support from this institution for the semester. On a personal basis I would like to wish him some short period of relaxation in one of the many beautiful Greek islands which some of us had a opportunity of visiting in recent times, during the presidency. Might I suggest to President Simitis that I could recommend no place better than Platy Yialos and he would know what I mean when I say that.
Mr President, the climax of the Greek Presidency was a special summit involving the new nations of the West Balkans. They too are making efforts to enter the EU. They will be sincerely welcome, and I am pleased that the EU Charter of Human Rights contains the recognition of the rights of ethnic minorities that is deserved by everyone in the Balkans.
The EU may have 25 Member States on 1 May of next year, and perhaps 30 in 2007 and 35 in 2010. The process may suddenly go very fast, because the countries concerned find it difficult to see any alternatives, given that, in practice, the EU also legislates for its neighbouring countries. We must reform the EU that much more quickly in order to obtain more supple and flexible decision-making structures suited to Europe in its entirety, with very big differences between countries.
An Estonian language teacher can earn ten times as much by working in Brussels. It is not easy to secure a proper language education in Tallinn. It will be possible for MEPs from Prague to earn 20 times as much as their colleagues in the national parliament, so it will be no fun returning over the Charles Bridge in Prague. One hectare of land in the Netherlands costs 30 times as much as Polish agricultural land. It is scarcely Polish farmers who are buying up Dutch land. The majority of Polish slaughterhouses and dairies are to be closed down when the EU rules come into force. Why not be more flexible in introducing EU rules into the candidate countries and the new partnership countries. There is no one in the EU who is lining up to pay subsidies to unemployed slaughterhouse workers in Poland.
The high point of the Greek Presidency was the solemn signature of the agreements to extend the EU to include ten new Member States. Here we were in the cradle of democracy, welcoming a range of countries that could only enter the EU because they had become democracies. It is one of the Copenhagen criteria that countries can only be accepted when they have stable parliamentary democracies. That is why it is all the more absurd that the concluding summit in Haldidiki accepted the Convention's draft constitution that would remove the greater part of democracy in both the new and the present Member States. In our case, power is not to reside with those who are elected but with people who were once elected and can now no longer be. When prime ministers can no longer be re-elected in their own countries, they can be appointed to lead us in Europe, without being answerable to the electorate. The national parliaments and the electorate are losing far more power than the EU is gaining, and that is not a guarantee of increased voter turn-out in the EU elections.
Hold referendums on the constitution in all the countries. Ask the voters if they want to participate less in elections. Imagine its being possible, in the birthplace of democracy, to accept Mr Giscard d'Estaing's getting away with quoting Thucydides, when what the draft constitution does is precisely to remove power from the majority of the electorate in the Member States and give most of it to the bureaucrats in Brussels.
Mr President, the draft treaty presented by Mr Giscard d'Estaing is only one draft constitution among many. It is also, to a large extent, the personal draft of Mr Giscard d'Estaing, because the other members of this Convention, after purely formal debates, have been left in total ignorance of a text essentially cooked up in secret by the Praesidium.
Claims that this is not so are mere propaganda, though this would be nothing unusual in Brussels circles. This text, which is unreadable to the uninitiated, is nothing more than a new attempt to create a centralised and unified European state, a sort of super-Maastricht. In fact, it employs various legal devices to increase the powers of Brussels, and it organises, amongst other things under the disguise of so-called shared competences, the sidelining of elected national governments.
No, Mr Badinter, the Eurosceptics have not had their final say yet! Consequently it will be for the next Intergovernmental Conference to show its opposition to these reveries and these ponderous statements, in particular by deleting from the draft treaty - if there is one - the words or expressions 'constitution', 'constitutive', 'federal' - perhaps the worst one of all - 'law' or 'framework law', 'shared competences', 'subsidiarity' - a synonym for 'integration' - 'legal personality', 'reinforced cooperation', 'citizenship' and, generally speaking, anything that falls within the scope of Article 308 of the current Treaties.
I hope that some of the governments concerned - and not just the Government of the United Kingdom - will strongly oppose this attempt to overthrow the democracies for which they are responsible, and will do so without recourse to the illusory and temporary easy way out provided by 'opt-outs' or by some anodyne legal formula that will serve for all subsequent interpretations.
Mr President, the Athens Accession Treaty signed on 16 April was a historic landmark in the history of Europe. Since the fall of the Berlin Wall my party has been consistent and determined in its support for the enlargement of the Union, and we unreservedly welcome the positive results of the referendums that have already taken place in many of the accession states.
However, we are less supportive of the presidency in other respects. On Iraq, the damage to transatlantic relations arising from the 'gang of four' summit, attended by Germany, France, Belgium and Luxembourg, also severely undermined NATO. At a time when many of our citizens in Europe are facing economic stagnation and deflation, there has sadly been little progress in advancing the Lisbon agenda of economic structural reform. Instead, we have seen that we again prefer to devote most of our time to institutional reform, whilst persuading ourselves that this is the sort of progress that European citizens are crying out for. I doubt it. The presidency conclusions begin by stating that the Convention was successful in bringing our Union closer to its citizens, strengthening our Union's democratic character, enhancing our Union's ability to act as a coherent and unified force in the international system. I fear that such warm, optimistic rhetoric is little more than that.
The results of the Convention's work have again shown the inability of a European political elite to reflect the real concerns of the people of Europe. We are asked to believe that what our citizens really want is an EU with a legal personality, a legally binding Charter of Fundamental Rights, the removal of the pillar structure, an extension of majority voting, an EU president and foreign minister, common asylum and immigration policies and a European public prosecutor - in short, that people want a fundamental change in the relationship between the Union and its people.
The British Prime Minister's now infamous view that the Convention is merely a tidying-up exercise has attracted derision from Eurosceptic and Europhile alike. I repeat today that the people of the United Kingdom have a right to a referendum on this constitutional treaty, just as other Member States intend to do. If the governments of the Union really wish to bring their citizens closer to the Union, then it is in their interests and those of their people to ensure that referendums are held in order to legitimise what is being proposed in their name.
My party believes in a different kind of Europe: a Europe where the nation state is the fundamental building block of cooperation and intergovernmentalism is preferable to one-way integration, which I fear is being reinforced by the Convention. It is a different kind of Europe to the integrationist agenda, but it is no less European for that. I wish the Convention had chosen this route. I hope that the governments of the Union look afresh at the results of the Convention when the Intergovernmental Conference begins its work.
Finally, I noted that the presidency adds that the accession countries will participate in the Intergovernmental Conference on an equal footing with current Member States. I hope that means that they will be given the same voting rights as Member States. It would be outrageous for the IGC to conclude a new constitutional structure for Europe just weeks in advance of accession and try to present this as a done deal. No democrat should put up with that.
Just for your information, the conclusions from Thessaloniki make it very clear that the accession states will play a full part in the Intergovernmental Conference on an equal footing, which, as you said, is ideal.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Commissioners, ladies and gentlemen, the chairman of the socialist group of the European Parliament spoke just now about the Odyssey of the Greek Presidency. It was indeed an Odyssey which floated between the Circe of the war in Iraq - perhaps I should remind you that Circe was a wicked witch who had the ability to turn men into pigs - and the good goddess Calypso of the Convention on the Future of Europe which may guide the European Ulysses to the safe haven of the Europe of his dreams. As Europeans and as Greeks, we can be proud of this success, however unhappy we are about the incidents of war we had to address.
The Greek Presidency undertook to address both the issue of Iraq and the differences which this war provoked between the Member States of the European Union and between the European Union and the United States. At the summit Councils in February and March, with the promotion and exploitation of the role of the United Nations, the European Union acquired a material presence on the international stage. Public opinion in the European countries recognised and welcomed the contribution by the Community institutions.
The European Union is based not only on the principles of democracy, but also on the rejection in principle of war in international relations. The Member States, who have a very bloody history of conflict between them, no longer arm themselves against each other. These principles now need to be consolidated between the Member States, the candidate countries and Europe and its new neighbours as a whole. The Greek Presidency was persistent in its efforts to disseminate these principles in the new and sometimes dangerous areas of responsibility into which enlargement has led Europe.
Problems in sensitive areas, such as Cyprus, which the Foreign Ministers in the area have called a sort of powder magazine of the Eastern Mediterranean, were addressed methodically and consistently. Cyprus, if there is the cooperation expected from the Turkish side which, unfortunately, there has still not been but we hope that there will be, can constitute a standard for the coexistence of different nations within the same state. In the same spirit, the Greek Presidency especially promoted the peace process in the Middle East. The current diplomatic procedures in this region are also the result of initiatives by the Greek Presidency.
From a wider perspective, it is worth highlighting the guidelines given for the formulation of a new strategy by the European Union, which was worked out down to the last detail by the Council's High Representative. The promotion of European pacifist positions in the Western Balkans and the summit in Thessaloniki resulted, with its decisions, in a significant turn round in relations between Europe and the Western Balkans.
With these efforts the world did not become completely safe, but we can say that, thanks to these efforts, the Greek Presidency has bequeathed a much easier or, at least, less difficult task to its successor than it would have had without the methodical, consistent and sometimes inspired work of the Greek Presidency not intervened.
Mr President, firstly I would like to pay tribute to Mr Katiforis for his work for the Greek Presidency within the Convention. The European Council was quite right to resist the temptation to deconstruct the Convention's work. The result would certainly be greatly inferior.
As far as the revision of Part III is concerned, I am prepared to turn myself into a technician, pure or not, for the final phase of the work. I quite agree with President Prodi that it is vital to extend the scope of qualified-majority voting as far as we can if the Council is in the future to be able to enjoy the capacity to take decisions.
But what about Part IV concerning the revision and the entry-into-force procedures? The European Council was completely silent upon this point. Was it brought up and, if so, what was said? Would Mr Simitis agree with me that unless we can modify the future revision procedures we will be forever trapped in the dual lock of unanimity plus national ratification procedures - frequently protracted and problematical? Surely it is desirable that the Union avoids putting itself inside such a straitjacket.
We must find a sufficiently flexible form of modifying the Constitutional settlement if we are to be able to move with the changing circumstances we will face in the years to come.
Mr President, unfortunately, as we predicted at the beginning of the Greek Presidency, decisions were taken during the past six months of the Greek Presidency which reinforce the anti-grass roots, reactionary and aggressive character of the European Union.
The increase in the retirement age, the reduction in pensions, the privatisation of social security and the extension of part-time and temporary employment were promoted. In the name of competitiveness, the general economic policy guidelines of the European Union were approved, the main feature of which is the attack on the workers in order to increase the profits of the monopolies.
The citizens of the Member States of the European Union were handed over to the United States bound hand and foot with the disgraceful agreements on judicial cooperation. The Greek Presidency aligned with the USA in its interventions in Cuba, with the pretext of Iraq's weapons of mass destruction, which proved to be non-existent, and the objective of oil, in order to impose the global sovereignty of the USA.
During the Greek Presidency, the European Union, despite the unprecedented protests of its peoples, found excuses for and ultimately legalised the savage attack by Anglo-American troops and the occupation of Iraq, with its well documented disastrous results for the Iraqi people. . Fortunately, the occupation is being resisted by the Iraqi people. Who the Greek Presidency was serving is clear from the warm congratulations of Messrs Bush and Powell, but also from the outcry by the peoples. On the pretext of crushing terrorism, further militarisation of the European Union was promoted, by completing the formation of the European army for imperialist interventions all over the world jointly with ???? and the USA, as was the more general strengthening of the repressive mechanisms to armour the interests of big business inside and outside the European Union from hostile peoples. The idea of increasing military spending so that we are reliable partners of the American imperialists with whom, it is said, we are united by common values, also advanced.
The mid-term review of the CAP was approved, reducing and uncoupling subsidies from production, with disastrous consequences for small and medium-sized farmers, quality and the environment. The strengthening of fortress Europe was promoted with new expulsions of immigrants and stricter terms of asylum.
The signature of the enlargement of the European Union marks new hardships for its peoples and legalises the division of Cyprus as a result of the invasion and occupation by the army of Turkey, which is a candidate for accession.
Finally, during the Greek Presidency an abortive text was approved, the creation of an anti-democratic Convention, which strengthens the pro-monopoly, anti-working class character of the European Union, the power of the strong and the militarisation of the European Union, in order to claim a more active role within the frameworks of international imperialism at the side of the USA. Mr Simitis and his friends are proud of all this. We are angry and we are extending our fight with the peoples against these policies. Each of us shall serve his cause.
Mr President, as a member of the Convention I noticed that very early on it became a commonplace - at least certain governments tried to make it so - that the six-monthly rotation of the presidency of the Council leads to inefficiency, a loss of momentum, a loss of direction and, sotto voce, that if too many small countries have the presidency it will not work.
I congratulate the Greek Presidency most sincerely for having shown that this is completely false. It has been the case during the last five years that the small-country presidencies have proved to be models of how this system can work. We should take pride and pleasure in that and congratulate the Greek Presidency on it.
Last Friday, at a meeting in London, a document produced by the London Office of the European Parliament remarked that the Convention was proposing that the Council should have a permanent, powerful presidency. Anybody who believes that ought to have a look at the draft text. The presidency of the Council will have no constitutional powers. The Council is denied any power of legislating. The Council may - and ought to - have influence, but the idea that the presidency will be 'powerful' is a great mistake. Since it will be a presidency chairing a meeting of prime ministers and heads of states, it will not be so much a case of primus inter pares as of less than par inter primos, unlike the position of the President of the Commission in future, for which again I am glad.
Although we have rightly heard a certain sense of alarm about the dual presidency, it may not be as bad as it sounds, like the music of Wagner.
At the Convention I had the honour of representing - as alternate member - the Group of the Greens/European Free Alliance, and in particular the European Free Alliance subset representing the stateless nations of Europe - the small countries. I rejoice, as I said the other day, to see the flags of the new countries that come in. But not all the little countries of Europe are as yet - or intended to be - Member States of Europe. It is therefore vitally important to ask ourselves, as we contemplate a new constitution for Europe, about the future position of Catalonia (comparable in size to Hungary), of Scotland (comparable in size to the Slovak Republic), of Galicia or Wales (comparable in size to Latvia). What will be the way in which this Union works?
Mr de Gaulle was happy to pour contempt on the idea of subsidiarity. If we do not recognise that this is going to have to be a Europe of democracy at many levels, which takes subsidiarity seriously and takes it in a transitive sense right through the Member States, to all the countries of Europe, it will not work. I hope that will not be the case.
Mr President, ladies and gentlemen, the Thessaloniki European Council was dominated by the presentation of the draft Constitutional Treaty drawn up by the Convention. In that respect, it could thus be said that a political process which began at the Laeken Council has come full circle. At Laeken, less than two years ago, the Heads of State or Government decided to set up a convention whose aim was to consider the main problems facing the future development of the Union.
As we all know, the Convention's task was to draw up a final document which under the terms of the Laeken conclusions themselves, may - and I quote - 'comprise either different options, indicating the degree of support which they received, or recommendations if consensus is achieved.'. Very much under the impetus of its President, the Convention rose to this challenge issued at Laeken by seeking out a third way. This consisted of drawing up a complete draft Constitutional Treaty, a kind of closed structural framework for the future of the Union. It is worth saying that the text of the Convention was not a consensual one and nor could it have been. Without going into detail, we must recognise that there were many contradictions, controversies, omissions as well as successes which, taken together, resulted in a necessarily imperfect synthesis. This synthesis will put to the test the ability of governments of Member States to cooperate and take decisions at the next Intergovernmental Conference (IGC). This is why the Convention's work was rightly considered by the Council to be a mere starting point, not a final destination. A good starting point, it is true, but no more than that.
Mr President, I would like to outline two final points. The first is to note that, if the solution favoured by the Convention for the future of the Presidency of the European Council goes ahead, the Greek Presidency will remain inextricably linked to the beginning of the end of the excellent democratic practice, carried out every six months here in the European Parliament, of assessing the work of the Presidencies. These regular debates on major European issues will come to a ruinous end without the least profit or advantage being drawn from it, as far as I can see. To my mind, the opposite is the case. This is undoubtedly due to my own shortcomings, but that fact does not prevent me from expressing one desire. This is the desire that the balance-sheet of the Greek Presidency that we are drawing up today should not be a final balance-sheet, the beginning of the end of a way of undertaking the Presidency of the Union which we consider crucial to safeguarding equality between Member States. To sum up, and I will end on this second point, we would like to congratulate the Greek Government on the excellent results of its completed Presidency. We are sorry, however, that this is the last time we will be able to pass on our congratulations to Greece in the same circumstances.
Mr President, at the European Council, I was struck, yet again, by the gap between the Heads of State and the public. How can we ask the public to be enthusiastic about the creation of a super-minister for Foreign affairs - suddenly appointed Vice-President of the Commission - or about the appointment of a President of the European Council, or about all these texts which either are totally beyond their comprehension or have a hollow ring to them?
Should there be more competences for Europe, for more Member States? Very well, but which budgets are going to pay for them? Should we have more qualified-majority votes? What will we use them for? Mr Blair sees this as the condition for greater liberalisation, while others, on the same side of the political chessboard, believe that it is the condition for the advent of social Europe. One does not have to be a genius to see that some people are going to be disappointed.
This draft constitution, which seeks to smother individual states, is, in my opinion, incompatible with democratic expression. I do not want to see our states, deprived of their decision-making powers, become mere regions of Europe. The Convention did not need the mandate of the people for that purpose. This draft constitution, drawn up by an unrepresentative Convention, has no legal value and even less added value for our citizens. I hope that the final text will enable the national parliaments to control subsidiarity effectively so that Europe no longer has a say in everything.
For all that, it will be up to the people to decide, by means of a referendum, whether they accept the idea of disappearing into a European-style democracy constructed out of nothing, thereby still giving the lion's share to an all-powerful democracy.
Mr President, the Thessaloniki Council stated in its conclusions that the draft European Constitution prepared by the Convention was a good starting point for the Intergovernmental Conference which will be opening this coming October. That is an interesting expression, because it demonstrates that even though the Convention has done a lot of work on clearing the way, there is still a long way to go before we arrive at an acceptable text. The Intergovernmental Conference, which will have more than six months ahead of it before 1 May 2004, will have to work in three directions, and I am speaking here both to the incoming Italian Presidency and to the Greek Presidency.
First of all, the proposed text does not maintain the necessary balance between, on the one hand, the mechanisms of cooperation and, on the other hand, respect for national sovereignties, which are the two pillars of the original Community method. If the truth were told, this unbalanced text is sliding towards a predominantly supranational system, a super-state which will cut Europe off from its peoples even more.
Secondly, it will be necessary to carry out a serious review of Part III, which the Convention has not even looked at yet, and which it will only be able to correct, before 15 July, on its technical aspects alone. Yet very important issues of principle are still outstanding. For example, it is impossible to leave as it is the section concerning agriculture, because in no way does it mention our current objectives, namely the preservation of our model, self-sufficiency in food, food safety and nature conservation - all objectives which can only be achieved by multi-functional, and preferably regional, agriculture.
Finally, it will be necessary to rewrite the preamble, because it contains two vital omissions. Firstly, and this is unbelievable, it does not say a single word about nations, except for a vague allusion to national histories. Yet a nation is not simply past history. It is, above all, the most important political reality experienced by our fellow-citizens and the most effective framework for modern democracy. Secondly, the preamble does not say a single word about Christianity either, and yet surely it deserves at least equal mention with humanism, not only as a historical reference point, but above all as the belief in God of the majority of Europeans. Therefore on two essential points, nation and Christianity, the current preamble refrains from mentioning what constitutes the very essence of Europe. This is inadmissible, Mr President, in a supposedly formal document.
Mr President, the favourable comments heard in the House on the Greek Presidency, like the favourable comments in the past on other Presidencies are, I think, the most decisive argument in favour of maintaining this system of rotating Presidencies at the helm of the European Union and, of course, not in favour of what is being proposed in the new Constitutional Treaty, which has clear disadvantages.
Mr President-in-Office of the Council, we are here to criticise the work of the Presidency of the Council constructively, honestly and in good faith on the basis of your report. I shall focus my attention mainly on the issues on which no progress was made, not in order to grumble, but because it is good for us to remember the things that were not done, so that we can put them in order and make progress with them.
I would say that there was a delay in the immigration sector, because there is not one word in the conclusions of the summit Council about the question of setting up a European border guard, while the Commission is absolutely convinced about it and has announced it. Why this standstill on such an acute problem? Similarly, the issue of financial solidarity and an equal division of the burden in the immigration sector has essentially been lost, even though it was also a priority of your programme, in that no special funding means have been adopted, as proposed by the Commission. Similarly, I would say that the common European asylum system was not introduced and, finally, we have no readmission agreements. What readmission agreements were concluded? How can 2 000 to 3 000 illegal immigrants from a country which maintains relations with the European Union, I am talking about Turkey of course, be caught and readmission not be accepted? Readmission applications are being made - if I remember correctly over 1 400 - and only 14 have been accepted. Where is the strength and will of Europe on such an important issue, which has not only economic, but also, more importantly, humanitarian consequences. I would hasten to emphasise that guarding the external borders of the Union would also help in the foreign policy and security policy sector, where the Union is suffering, because this precisely constitutes the cornerstone of foreign policy and defence.
Now, on the Lisbon strategy I cannot but find that the political and economic uncertainties remain. The prospects for sustainable development in Europe appear to be a distant hope.
For the reform of the CAP, I believe that you realise that the debate on the mid-term review carried out has not been completed, in that a series of products have not been included in the decisions.
Finally, as far as the future of Europe is concerned, I absolutely agree with President Prodi that the Constitutional Treaty does indeed contain some very important and positive points; however, it also contains certain elements which give a great deal of cause for concern. I shall start with your phrase, that we share the future in a Community of values, to ask, how do we share the future? Divided into blocs of large and small countries, with the reinforced ability of the former to affect decisions? With duality? Double structures? In other words, something which the most simple company or government official knows leads to adversity, confusion and, ultimately, inefficiency? Or by cutting the right of each Member State to equal representation by a Commissioner in the Commission? Under these conditions, how will the interest of countries and, above all, their citizens, be maintained? And what Community of values? The Community in which it is not the Community model of the European Union but intergovernmental cooperation that is being extended? And, finally, what values? Those which we do not dare refer to expressly in the preamble to the Constitutional Treaty, offering the citizens - whose support we crave - the political education and values of a last-minute compromise?
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, to start with, I could not reply to you in a language other than that which we spoke when we were at school together fifty years ago.
First of all, I want to thank you and warmly congratulate you for the particularly successful presidency which the Greek Government has brought to a close. As you have heard from the honourable Members' interventions - and the interventions which do not come from the same political family are more valuable - there is generally a feeling that the Greek Presidency was a great success.
Nonetheless, I do not want to refer to the issues already raised, but to another issue: during the Greek Presidency, what you euphemistically refer to as the 'Iraqi crisis' took place. I think that the Greek Presidency took the best possible reaction to the division which the European Union underwent in relation to this issue in convening the Extraordinary European Council in Brussels on 17 February 2003 and with the outcome of that Council. The Greek Presidency is not to blame for the fact that some of the participants did not honour their own signatures before the week was out.
I shall continue in German, the language of the country which I represent here in the European Parliament, knowing also that you will not therefore need to wear headphones.
The European Heads of Government in Thessaloniki spoke almost continually of the need for speaking with one voice. That is what they all want, as long as that voice is their own. If they do not let go of this attitude, little will change, despite the Convention and despite Mr Solana's interesting document. There is little one can say in the way of criticism about his analysis, but therein lies at the same time its weakness.
The report speaks about what unites us but is silent about what divides us, and that, in practice, is precisely the problem with 25 Member States. The threats in an enlarged Union do not only lie beyond Europe's borders but also within them. We can see eye to eye with Mr Solana at the abstract level, but God forbid that this should become a little more concrete. I fear, above all, an internal rift about the attitude with regard to America's role in the world, and hence about how to tackle the major breeding grounds of conflict. Mr Solana is right to say that an effective European Union could have a considerable impact, one that is conducive to a fair, safe and multilateral world. We must develop our own security policy, but we have not managed to do this to date, unfortunately. The Iraq crisis was not only about Iraq, but also about a new distribution of power in the world and inside the European Union.
Since the fall of the wall, external policy in the European Union has been re-nationalised. Heads of Government, especially those of major Member States, seek to compensate for the loss of national sovereignty and identity in many areas by raising their own national profile in the area of foreign policy. Unfortunately, the Convention bears out current practice by maintaining the rule of consensus. Even the voice of a European super-Minister for Foreign Affairs can only be heard when the cacophony of his national colleagues has fallen silent.
Mr President-in-Office, in Thessaloniki you made progress on the issue of the Western Balkans and their prospects of acceding to the European Union. That is very good. However, you did not succeed in laying down a timetable. I greatly fear that we shall not anticipate the new conflicts on their way.
Secondly: the invasion of Iraq has been followed by military occupation, with the logic behind a military occupation, men in balaclavas, police spies and so on. The occupying forces are, as we learned yesterday, building a new Guantanamo. Politically, what do we say to these gentlemen, whom we sometimes call allies and certain of whom are also members of the European Union? I do not understand. I do not think that we resolve any problems by politically appeasing allies.
Thirdly: you have signed an agreement with the USA. The European Parliament accused you on the grounds that this was democratic infringement. The article which you chose excludes the parliaments; however, it says that the Member States can express objections if their internal order so requires. Will Greece do so?
Fourthly and lastly, the matter of the Constitutional Treaty really did progress, but with opaque and, in my opinion, very dangerous procedures, which may even change the essence of everything the Convention has done. Question: how will we safeguard the politicisation of the unification of Europe and the limited cooperation which can give impetus to those who really want to do something different against American efforts to reduce everything to the lowest common denominator? Will Greece hold a referendum as part of this effort at politicisation?
I do not say this to detract from all the positive things said, but to remind you that politics go on and that there are very serious issues outstanding, including for the continuation of political life in Europe.
Mr President, I want to talk about one of the annexes to the Council declaration, in particular that on non-proliferation of weapons of mass destruction. This is to be welcomed, and I know we will return to this many times in the future. We particularly welcome the statement in Paragraph 2 that 'weapons of mass destruction and missile proliferation puts at risk the security of our states, our peoples and our interests around the world'. However, I regret that meeting this challenge is only taken up in terms of European Union external action. We should hope that the efforts regarding non-proliferation will apply to all states already in possession of nuclear weapons and other weapons of mass destruction and those which may develop the capacity, and not just states which are seen as unfriendly, as opposed to those which our foreign policy supports.
Turning to other questions, my group certainly welcomes the efforts made by the Greek Presidency on the question of temporary agency work, currently blocked through more political game-playing by particular Member States. It is clear that we need more progress on workers' rights and the implementation of existing rights, for example in terms of mass redundancies, as in the case of Schiesser-Palco in Athens, and the questions about retraining and social protection which follow that.
The Council really needs to start questioning whether Lisbon is working as well as people think it is in terms of the provision of high-quality jobs and the social cohesion which was sought at Lisbon. In one of those areas we need to look at the relationship between that and the World Trade Organisation agreements and proposals we are currently following, and to see whether we will be able to safeguard social and environmental rights within the European Union and encourage and support such development in poorer countries under the current regime.
Finally, I want to pick up the question about tax evasion, which the Prime Minister mentioned, and hope that future presidencies - I do not hold out much hope for the next one - will look at this question of tax evasion within the European Union and beyond it, because at the moment we are losing fortunes from our public budgets due to the non-payment of taxes by corporations.
Mr President, the conclusions of the Thessaloniki Summit relating to immigration represent an encouraging milestone insofar as major decisions are made with regard to the management of external borders and the policy on the return of illegal migrants, not least in terms of the European Union's financial undertaking. However, on this extremely serious issue, the European institutions continue to suffer, so to speak, from an endemic reluctance across the board to address, head-on, the challenge represented by the activity of the criminal Mafia organisations which organise the despicable trafficking of human beings, which frequently causes tragedies such as those portrayed on television screens in the houses of all European citizens throughout the world, where a picture is painted which certainly discredits the European institutions as well.
There are still a number of questions on this matter which were not clearly raised at the Thessaloniki Summit. Europe is not addressing the relationship between illegal immigration and terrorism, and yet Al Qaeda members are identified daily in the ghettos of illegal immigration. Just recently, a criminal network has been identified in my country whose members have even penetrated the reception centres. What if, instead of merely aiding the criminal trafficking of illegal immigrants, these had been members of Islamic terrorist organisations? Furthermore, why are adequate health protection measures not laid down, not least in the interests of the immigrants, given the extremely unstable health situations endemic in the countries and regions of origin of illegal immigrants? Consider the situation in Algeria, with the plague crisis.
Moreover, has Europe considered, or does it intend to consider, the need to protect, not least from the point of view of protecting the Union and its natural resources, areas such as the islands and coastal regions of southern Italy, where illegal immigrants leave the ships of traffickers? The island of Lampedusa, with its extraordinarily beautiful countryside - one of the last strips of European land before Africa - and the Costa Domiziana are parts of our European heritage which are unique in their beautiful scenery. For how much longer must they continue to be transformed into reception camps for floods of illegal immigrants? In this sense, the UK proposal to place reception centres outside Europe's borders is to be welcomed.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, I believe that the Greek Presidency will be forever associated with the picture at the foot of the Acropolis, where the reunification of Europe took place. We will also forever associate it with a sense of gratitude.
We will also see, however, that this presidency saw a great failure on the part of Europe - not that the Greek Presidency is responsible for this; we all are - namely the inability of us Europeans to have a common position on an issue of war and peace. Lessons were learnt from this and it gave the Convention impetus to make perhaps greater progress on aspects of the foreign, security and defence policy than we had initially thought possible. This is also true of the discussions on a strategic concept for the European Union that have been taking place and will continue in Thessaloniki, so that we are better prepared in terms of content in the future and have our own system for weighing up interests, from which a better operational policy will emerge at Community level in the future.
We must be aware that what has been achieved in the Convention is marred by several mistakes. At the last moment the Convention's courage failed it and in its final 14 days it clearly does not wish to try to move more foreign policy issues to majority voting. The idea that in the future one country would be able to block 25 others on an issue of foreign policy, with no way out, is a painful one, and there is the risk of an opportunity being missed. I would ask you once again, Mr President, to define what is meant in the Thessaloniki Conclusions in respect of Part III by purely technical work, so that we can make progress on majority decision-making - particularly in foreign policy but also in other areas - and so that this does not serve as an excuse for our not being able to discuss anything further.
The proposals that have been made by government representatives in the Convention seem at least not to be technical, when I look at the proposal that the German Foreign Minister has tabled on behalf of the Federal Government about a foreign service. If a footnote in Part III - this being declared to be technical - leads to our own foreign service being set up, drawing its staff from the Commission or the Council and including national civil servants, under the exclusive competence of the foreign minister, this will constitute a dramatic change in the balance between the institutions and a dramatic weakening of the Commission and ultimately also of Parliament.
It is unacceptable for us now to create further bureaucracy for the important position of foreign minister. Ours is a twofold task: we are to merge areas and not create anything new that will make life even more difficult in the future and will be harder to monitor. We do not need any new fiefdoms; instead we need to integrate areas and I hope that attempts will be made with your help to gain control of this. I would therefore urge you to help us in this matter, and I would ask you once again to define the word 'technical', so that we can still make progress in the Convention this week and next, and in this context also to tell us why Part IV cannot be touched. The Convention has not yet debated Parts III and IV. It should have the right to do so, and governments should not prevent it from doing so.
Mr President, I am going to refer to the Thessaloniki agenda in relation to immigration and asylum. Compared to the Seville conclusions, I find it genuinely interesting, although, having heard Mr Borghezio, I am wondering whether my analysis may be mistaken. Seriously, I believe that the Council has returned to a more global and balanced vision of immigration, reducing the decibels of its declarations, but in a more measured way increasing the intensity of the measures adopted. I take a positive view of the option of guaranteeing border control by means of a Community operative structure for cooperation.
Border control is necessary, but it is only one part of immigration policy, Mr President, and it has its limits: in terms of security, because criminals do not normally use their documents or cross borders by the usual routes, and in terms of the management of migratory flows, because the majority of immigrants currently residing in Europe, without documentation, crossed the borders originally in a legal fashion, as students, with an initial work permit or as tourists, but the border was crossed legally in any case.
In fact, the situation at maritime borders is dramatic and people have a very negative perception of it, since they feel subjected to a dual tension: fear of a phenomenon which appears to be out of control, and a tremendous compassion which we all feel when we see, sometimes, bodies reaching our coasts. In terms of numbers, however, this is very limited compared to the overall phenomenon of immigration.
The Tampere element is needed, and its application does not require money, but does require political courage. It is also necessary to create a common legislative framework for legal entry and for the harmonisation of asylum. Similarly, readmission agreements are just one part of the relationship with third countries. We should use a little imagination so that, in a world such as ours, in which everything has the potential to move within a global framework, the movement of people can become a virtuous circle, generating a little wealth for third countries, for our neighbours and for us. We will need this imagination.
Furthermore, Mr President, please allow me to end by congratulating you on having accepted, for the first time, the need for a European integration policy and on having correctly identified its objectives and the need to implement them with local and regional authorities and social actors. We have a lot at stake in this field. The co-existence of our Member States is at stake. I only hope - and I congratulate you on your Presidency - that your successors will deal with this issue with the same care as you.
Mr President, I too appreciate greatly that the Greek Presidency has taken an enlightened approach to facilitating legal migration and integration, not just fighting illegal immigration. In an important presidency conference on the theme in Athens and in securing agreement on the family-reunion and long-term-residents directives you have gone some way to rebalance the EU agenda which has been much too focused until now on control and rejection.
The EU's role in offering refugees protection has been under assault from some governments, notably the UK. I am glad that Thessaloniki rejected the preposterous suggestion that all EU asylum seekers should be driven back towards the Third World or EU fringe countries. The prospect of vast detention camps, raising the spectre of concentration camps, was rightly a step too far for some Member States. We need to get order in our asylum systems with a common EU system that does not shift responsibility but shares it. This would end the damaging rotation whereby first one country then another sees its numbers peak.
We can only have a true partnership on migration with third countries if we offer their people adequate alternative opportunities, especially in agriculture. The CAP with its export subsidies and import protection is a gross barrier to trade justice. You have made some reform progress but not enough.
My colleague Mr Watson rightly deplored the manner and content of the EU-US legal cooperation and extradition agreements. I agree with him. However, I welcome that the summit issued a clarion call of strong support for the International Criminal Court. The EU must stand up to the outrageous US bullying to undermine the court.
Finally, the accession signing ceremony took place at the foot of the Acropolis where the new Parthenon museum is also located. I represent London where the British Museum is located, but I take a rather softer line than its director on the so-called Elgin Marbles and I hope some arrangement for transfer, even if only a loan, can be reached before next year's Olympics.
Mr President, ladies and gentlemen, this morning I should like, first of all, to thank the Greek Presidency once again for the quality of its collaboration, and congratulate it on the work it has accomplished during a particularly eventful and difficult six months. I should also like to say, following Thessaloniki, how greatly astonished I am at the gulf which has opened up between the enthusiastic media welcome given to the sovereign proposals of Mr Valéry Giscard d'Estaing and the numerous criticisms expressed on the sidelines, or in their capital cities, by many Member States.
Finally, I should like to say once again that, without a clearly-affirmed social dimension, without any real rules for urban and rural planning across Europe, without any major European public services, without the attributes of a real European citizenship which respects the need for pluralism and the real diversity of our histories, cultures and traditions, yes, without all that, Europe is condemning itself to disillusionment, a disillusionment which will no doubt, in time, prove to be fatal to its very existence. The IGC must therefore improve the draft Convention on these points, so that what is being called the new Treaty of Rome really does open the door to a European Europe, a social Europe and a Europe of citizens.
Mr President, the President-in-Office of the Council has discussed various aspects of the process of the EU's enlargement, and these were also addressed in Thessaloniki. From this, the impression is created that the process is currently going hand in hand with less stringent criteria. In the past, we most definitely did not want to set down any dates for the start of negotiations, the end of negotiations or for accession to the European Union. Nowadays, dates are being suggested quite spontaneously which, in themselves, are also being interpreted in all kinds of ways. With regard to Romania and Bulgaria, our resolution was reported to state initially that we appreciate it that those countries have set themselves a target date, namely 2004. We have not given an opinion either way, but we are increasingly hearing that we assume that the negotiations can be finalised by the end of 2004. One cannot help wondering whether conditions are also being prescribed for the implementation of what is being laid down in law.
Will, for example, Romania be a country that functions normally by 2007, or will it still be weighed down by corruption and political power-play that overlook the interests of the general public? We never imagined that what we used to call the two waves would follow each other in such quick succession. We are therefore surprised about those dates 2004-2007 for Romania and Bulgaria. The western Balkans and Kosovo are also being mentioned in the same breath. I should note in this connection, and it must be patently clear to the authorities in Kosovo, that nobody here wants an ethnically-based Member State. Could this be a case, perhaps, of misplaced guilt in respect of the candidates left behind? This feeling is not present among Union citizens. The people have become more critical; the importance of a well-functioning Europe has become greater. The economic political problems of the new accession states have also grown and meanwhile, it seems as if the Council and Commission have become more lenient.
Then, as the President-in-Office of the Council also mentioned there is the largest potential enlargement: the accession of Turkey. Unfortunately, a date has also been set for the start of negotiations while no conditions have been laid down for this. According to Turkey's interpretation, this is an unconditional date.
It would be unfortunate if the Council and the Commission were susceptible to Turkey's criticism that they are not reacting quickly enough and that surely, Turkey has now waited long enough, while it is we who have waited for the changes in Turkey to take place. Luckily, the President-in-Office of the Council mentioned the minorities, religious freedom and the position of the army. The Commission on its part has promised an inquiry into the role of the army. This strikes me as extremely important, provided this does not simply look into the extent to which the current situation at the start of the negotiations about other chapters can be maintained as much as possible. It appears to me that a priority has been set here which we must handle with the greatest of care. We must also deal with the changes in Turkey required by us with due care. These cannot simply be made in the course of a few years without causing major damage. We should not be guided by a fear of driving Turkey away in this. After all, the introduction of quasi-Iranian conditions is probably the last thing the army will allow. This calls for staying power and caution. The solution to the Cyprus problem, in particular, will be one of the benchmarks for Turkey's accession, because that is where the army's role is felt most acutely. The Balladur initiative on borders and good neighbourliness are, in fact, the basis for Copenhagen's political conditions. It would be naive to think that no country would use its veto if Cyprus were not re-united.
Mr President, I too would like to congratulate the Greek Presidency of the Council on what it has achieved in its six months, in a difficult situation: on Iraq - as we have heard - and also on specific dossiers like the European Statute for Political Parties, where a lot of hard work was put in. The ministers will know that I do not say this just out of politeness because I have also voiced friendly criticism of some aspects of the Greek legal system. I did so, for instance, when a constituent of mine - Mr David Wilson - who is now facing an appeal in the Greek courts, was arrested and sentenced within 24 hours of his arrest to 12 years in jail, after some stowaway asylum-seekers were found hidden at the back of his lorry without his knowledge. So you know that my praise is genuine because sometimes I do not hesitate to criticise.
The key issue of the period of the Greek Presidency is the constitution. In the long run that will be the most significant thing. I congratulate the presidency on getting the form of words agreed in Thessaloniki - that the constitution will be the basis for the negotiation of a new treaty in the IGC.
The Convention has not quite finished its work. Part III, at least, is going to be subject to a technical revision: such technicalities as how to vote in the Council, the technique of voting by QMV or unanimity. That shows that technicalities can sometimes also be of the highest political significance. It is important that progress be made on that. But once we have a completed result from the Convention the battle then moves on to getting it intact through the IGC. The IGC must not unravel the Convention, must not pick it apart. As soon as we start moving one little bit of the constitution, there will somebody else who wants to remove another bit of it, and the whole thing could fall apart. On the contrary, we must all unite to say that this must be the basis on which we move forward. If there are going to be changes they should only be small, detailed and technical changes to the constitution.
I welcome the reference in the conclusions of Thessaloniki to the participation of Parliament in the IGC. The details still need to be spelt out but we now have an acquis from the Amsterdam and Nice negotiations that the European Parliament participates via its President in the meetings at the level of ministers and via two representatives at the level of the working group that does the negotiating. That at the very least should be the basis on which Parliament participates in this IGC.
Mr President, I too should like to wish that a Greek prime minister will pass through the European Parliament in a few years' time under the rotating Presidency, which is a useful institution, to thank Mr Yiannitsis for the good cooperation we had and, in the short time which I have, to wish that the President-in-Office of the Council and Prime Minister of Greece will resolve, not in the remaining hours of his Presidency, but over the coming days, an important issue to which the letter sent to him by 90 members of the European Parliament also referred, in other words, the application of Directive 70/1999 on fixed-term workers.
I would like to believe that, taking account of the views of the Commission and the European Parliament, as well as the decisions by the Greek courts, the Greek Government will set a good example in this basic sector, which concerns tens of thousands of workers and in which fixed-term contracts are being abused. There are still people who sign unilateral fixed-term contracts for 15 years. I would like to hope that the Prime Minister will address it positively and I should like, if he can, for him to take a position on this issue in his second speech.
Mr President, ladies and gentlemen, without a doubt these six months of the Greek Presidency have been some of the most dramatic in the recent history of the European Union, and I think that we can compliment the Greek Presidency on doing its job with great sensitivity, consistency and energy.
Three major issues have dominated this period as they do this debate: enlargement; the war in Iraq and the significance that it has had for Europe and will also continue to have in the future, and the Convention. Enlargement - the great historic project of our generation - is well on the way to being completed successfully. For us enlargement already has a human face, in the shape of the colleagues who are already working here as observers. As an aside, I should like to mention that we in Germany were interested to note that after Parliament's decision on enlargement the Czech Government for example issued a statement on the injustice of expulsion, which is along the right lines and gives us hope that here too the process of reconciliation may reach a successful conclusion.
The war in Iraq made it clear where Europe's borders lie and showed where we need even more Community: primarily in the field of foreign and security policy. So far Europe has played no role at all here or at best a pitiful one. It really should strike people that where Europe uses the Community method, such as on internal market issues, we operate on an equal footing with for example the United States of America, but that where we work on an intergovernmental basis, we play no part at all. This has to change in the future and the Convention needs to make a contribution to achieving this. I hope that it will still succeed in doing so before 10 July of this year.
Mr President, ladies and gentlemen, Prime Minister, Greece was not found wanting in its encounter with history. Indeed, the draft Constitution, whose preparation Greece showed it could oversee so clearheadedly, makes a decisive contribution to European history. After a period of national constitutionalism, we are now witnessing a period of European constitutionalism. Moreover, though sceptics may criticise this European constitutionalism, which will not replace national constitutions. Instead, it represents a break, a highly creative shift in the European spirit.
Greece has also, however, shown itself worthy of the classical humanism as expressed by Gorgias, who said 'man is the measure of all things'. It also showed it could resist those who wanted to turn immigration policy into a tool of repression against those immigrants who are attracted to Europe as a land of work, prosperity and peace. Greece showed that it could resist, furthermore, by pointing the way to a suitable immigration and asylum policy.
When confronted with the storm over Iraq, the war in Iraq, moreover, Greece showed it could remain upright and clearheaded, and could once again point to the way forward, which took the form of an independent European defence policy and identity, still within the framework of the Atlantic Alliance. Greece, which, we should remember, invented the democratic city-state in ancient Athens, showed that it could contribute decisively to developing and strengthening a new form of democracy, typical of the European character: the European Union on a continent-wide scale. Greece showed it could also contribute to that process of enlargement by proposing that the western Balkans join the European Union in the long term. In the same way, Greece, and especially its prime minister, Mr Simitis, showed it could restore its troubled relations with Turkey. It showed it could move beyond their historic dispute and prove that nations do not have to be permanently at war. Greece showed it could open up to Turkey, that great country which has always been present on the European political scene, in the good times and in the bad.
Just one reservation: the CAP, which perpetuates serious inequalities in the distribution of resources between farmers and countries. Lastly, the Greek Presidency showed it could reconcile the world of Platonic ideas with Aristotelian realism. The art of politics in Greece cannot be separated from philosophy, just as the art of politics in Europe must not be separated from philosophy either, otherwise it will always be susceptible to the temptations of religious fundamentalism and repressive ideologies. The spirit of Europe today is the spirit of Greece, and the spirit of Greece is the spirit of Europe. It is my earnest wish that the future permanent presidency of the European Union, which I support, unlike so many, will always show it can be like the Greek Presidency. I hope that the latter will be an example for the permanent presidency of the European Council in future.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I should like to echo the positive words about the Greek Presidency. I should immediately like to follow this up with the comment that this is yet another example of how small countries often make better presidents than large ones, and that we should not be so quick to give large countries priority.
Greece is a case in point. You have dealt with a number of very heavy dossiers, and the finalisation of the accession dossiers on the Acropolis on 16 June gave us a stunning picture, also for those who were only able to follow the proceedings on television. I do not think we could have imagined a more beautiful spot and a more beautiful image. It was, of course, coincidental that these dossiers happened to be finalised during the Greek Presidency, but it was a very happy coincidence.
The Convention's work has also been guided in a very positive manner. Greece assumed a hands-off approach and gave latitude to the Convention itself. I myself was - indeed, I still am - a member of that Convention, and I can vouch for the fact that the result that is now before us is mainly due to the way in which the MPs and MEPs have joined forces. The MEPs and members of the national parliaments worked together much more effectively than some government representatives.
There is, therefore, the risk that the governments are going to put a spanner in the works. An amazing amount has been achieved: values and standards have been established, the Charter has been adopted, the pillars have disappeared, decisions will be taken by qualified majority more often, democratisation has moved on by quite a long way, parliamentary control has been stepped up, transparency enhanced and the institutional structure improved, the only discordant note being that we are now, after all, getting a President, something that many did not actually want.
Unanimity in foreign policy is, in my view, a major disadvantage, and it really should not have been adopted. During the Iraq crisis, we saw what became of Europe if everything is to be decided unanimously. If any changes are yet to be made, therefore, then this aspect is a definite contender.
I also share Mr Prodi's view that it is odd that half of the Commissioners are entitled to vote and the other half are not - this is somewhat out of order. We should, however, change as little as possible to this proposal and try to guide it through the process as well as we can. If we manage to do this during the coming six months under the Italian Presidency, then Europe will have taken another big step and we will have a bright future ahead of us with those 25 countries. You have helped to make this happen.
Mr President, when the President of the French Republic, Mr Chirac, referred to the Greek Presidency as brilliant, he articulated not a diplomatic, but an historic speech. I shall refer to just three of the many and useful successes of the Greek Presidency that justify Mr Chirac, allowing - especially today - my national modesty to take second place to my satisfaction as a European.
First, Greece had the misfortune, but Europe had the fortune, that the Greek Presidency coincided with the huge moral - without doubt moral - crisis which the European Union underwent in the consciousness of the European citizens with the stance taken by certain of its members on the illegal war against Iraq. This sort of incident could have resulted in the break up of the European Union. The Greek Presidency managed not only to prevent it from breaking up, but also to express the European Union with a word of consent, which will certainly withstand the criticism of tomorrow's historians. Of course, in the future we shall have work to do to restore the moral credibility of Europe as a whole.
The second major historic event during the Greek Presidency was the positive decision on the Constitutional Treaty submitted to the European Council in Halkidiki by the Convention through its chairman. The text submitted takes historic steps, it interconnects the European institutions more firmly, it safeguards more than ever before the social state, crowned with the concept of full employment, for which Georgos Katiforis deserves particular thanks. However, it also has serious shortcomings, some of which have already been pointed out by previous speakers. The European Parliament, in the report which I have the honour of having undertaken together with President Gil Robles, will expose these weaknesses in the Treaty.
The Greek Presidency respected the institution of the Convention and its results and thus politically - and this is important - the institution of the Convention was established as one of the major accomplishments of European democracy.
Finally, I would refer to the likewise historic fact that, after seven years of being unable to take a decision, common positions were found with the European Parliament so that the regulation on the operation and funding of political parties could finally enter into force. This is extremely important in consolidating the European democratic institutions.
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, when we review the Greek Presidency we can say with complete justification that it is hard to see how a permanent Council President could have done better. After this presidency we will clearly have to explain to the public what additional benefit Europe is supposed to derive from the creation of a new post such as that of Council President, a president appointed from the ranks of the Council.
Obviously the Convention, which has already been mentioned here several times, has resulted in a compromise and the Intergovernmental Conference, too, will ultimately result in a compromise. Nevertheless, the Convention's weak points should not be overlooked, even if the worst has been avoided. There is however still the issue - which the President of the Commission, Mr Prodi, mentioned - of the dual presidency of the European Union. Even if the Council President has no legislative competence, that person will still represent the European Union to the outside world and it will be their personality that will determine what they make of the office. This may give rise to conflicts within the EU.
On the arduous path to a Common Foreign and Security Policy, a post of common foreign minister has now also been created, which is supposed to combine the two functions carried out by the previous agents. This undoubtedly constitutes progress, but creating a post does not yet mean that a common policy has been created. The foreign minister - who is yet to be appointed - will embody the schizophrenia of the European Union.
Above all, however, subdividing the Commissioners into those with voting rights and those without is a real structural defect, particularly where the Commission remains a collective body. I can certainly understand that, when faced with an EU of 25 or more Member States, some may long for the times when there was a Community of six. But artificially scaling down the European Union by dividing it into a core Europe and the rest undermines the European Union's cohesion and also public trust in the European institutions. This weakness should therefore be remedied.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, first of all I should like to say to Mrs Maij-Weggen that it seems to me to be totally counter-productive, as a Member of the Convention and a Member of the European Parliament, to maintain rivalries between small and large states. It also seems to me, in any case, that Greece is a large European country.
I would also like to say that I welcome the decision taken at Thessaloniki on the five Balkan States. I believe that this was a most historic day in the creation of this greater Europe, the source of democracy, peace and stability, towards which we are all working.
With regard to the Convention, I should like, Mr President, to say two things to you. The first is that it seems to me that there is an unidentified objective in this draft constitution, and that is the fourth part. You are giving us a mandate to make technical improvements to the third part, and you can count on us to do that. As for the fourth part, though, where has it disappeared to? The Convention has not really discussed it, and I am afraid that there is a broad consensus within the IGC that nothing should be said about it. In the final analysis, it seems that there is a conspiracy of silence, so as to ensure that nothing is said about what is at the heart of a constitution, namely the question of how the text can be revised and whether it authorises regional unions. When and how shall we be discussing these issues? In any case, it seems to me that, according to the Laeken mandate, these issues also fall within the competence of the Convention. I hope that, at least as far as the rest is concerned, the Intergovernmental Conference will be able to be short and decisive.
As for the operating method of the Intergovernmental Conference, it seems to me that, at Thessaloniki, the rough outline was established, but there remain four absolutely vital points which the Heads of State or Government must take into account. First of all, they cannot treat this IGC just like any other IGC, like those of Amsterdam and Nice, for example. Before the new IGC takes place, things will have happened, in particular the fact that there will be twenty-five of you. Therefore the situation is not the same.
The second important point is that you have been asked to examine a text which has not been prepared by a group of experts or a group of wise men, but which has been drafted by 105 Members of the Convention, without any options. That is a long way from being a good basis on which to work.
The third point concerns Parliament's involvement. We will not accept the sort of treatment we received at Amsterdam and Nice. It was all right, but today we need something more, and something better, and, what is more, that is in the interests of the Intergovernmental Conference itself. I do not deny the intergovernmental nature of this Conference, but as regards the task to which you have committed yourselves, prepared as it has been, the Conference cannot imagine that, all of a sudden, history will come to a halt and we shall go back to the previous process, like we used to do when there was no Convention. This is why the nature of Parliament's involvement is so important.
I have one last point, about the way in which the IGC will be working. I am sure, Mr President, that I will have your agreement on this point. Lack of transparency, silence and the strategy of evasion cannot be the way in which the IGC operates. In order to work and to make progress in the right direction, you need the support of Parliament, and you will need a debate, of which there will be an official record, not just the evasive statements organised by journalists.
Consequently, Mr President, I would ask you when and how all these elements will be explained in detail, because they are elements which are vital to the working method of the Intergovernmental Conference.
Mr President, the Greek Presidency of the Council has managed to do good work under tragic international circumstances and in an economically and politically unpromising climate. For that reason, I too should like to congratulate the Presidency of the Council. Much has been achieved in many areas, but the Presidency of the Council will, of course, be best remembered for the kick-off of the final decision on the constitutional treaty. I hope that this will result in an Intergovernmental Conference that will decide to sign a treaty that is actually based on the Convention's conclusions. Not only was the method of the Convention a sound choice, the leading triumvirate was one too, and it is fortunate that the Convention's ordinary members have also added value in a significant manner.
Anyone taking part in European debates nowadays is mainly faced with criticism, and I admit that we are keen to join in. What we agree on is something that we believe to be already as good as established, something we believe to be very much a matter of course and for which we have been asking for a long time. As regards the things that we think are less successful, we hope that they can still be rectified, obviously in the direction we indicate. We should not overlook the fact that there is still to be an IGC, and that we still need to convince the public. We should therefore not be tempted only to focus on our minor or major disappointments, but rather look at the whole picture and, with a sense of balance, point at the increased opportunities for transparency and at the Union's decisive policy.
Despite this, Mr President-in-Office of the Council, I too should very much like to know whether the mandate which the Convention has with regard to Part III still leaves enough room for the Convention to file down a few layers of the remaining veto rights, whether the Convention now has the authority or not to change anything to Part IV and whether the European Council actually believes itself that the Union can hold out beyond the period of the next financial perspectives to work with the current financing mechanism.
I am really happy today to be a Christian Democrat; not because we are celebrating our fiftieth anniversary, but mainly because our ideology takes as its starting point the need to believe in people. You cannot rely on structures alone. The structures with which the Convention provides us will not, on their own, enable us to move mountains. We will therefore need to rely on responsible people, and I hope that there are many of those left in Europe.
Mr President, representatives of the Council and the Commission, in common with many others, I wish to thank the Greek Presidency for fulfilling its responsibilities so well during a difficult period. For me, the high point of this Presidency was the signing of the accession treaties on 16 April. It is an historic event, meaning that our divided Europe has come to an end. The future entails not only a more peaceful Europe but also a more democratic one.
I must just say a few words about the Lisbon strategy. A great deal has been done during the Greek Presidency, for example on coordinating the economic and employment guidelines and the social process, something that I applaud. You also listened constructively to Parliament's points of view on the employment guidelines. In particular, you took account of what Parliament had to say on the matters relating to equality between men and women. I also want to commend you for the pensions strategy put forward during your Presidency, which I believe strikes a sound balance between economic and social aspects. That is important now that we have to review our pensions systems throughout Europe.
I regret the handling of one issue, namely sustainable development. Sustainable development is as yet still only a matter of words, and we have not done very much to give more specific content to sustainable development, for example in the form of indicators. I also regret that we did not succeed in reaching an agreement on the matter of staffing companies.
When it comes to the Convention, I agree with what many others have already said, namely that it has been a success, partly due to its content and partly due to the way in which the work has been done. As Mrs Berès said, this must now be followed up at the Intergovernmental Conference too, and Parliament must be involved in the ongoing handling of the issue so that the transparency that has now been achieved can be maintained.
When, finally, it comes to asylum and refugee policy, I welcome the fact that the proposal for protection zones was removed. At the same time, I regret, however, that we have still not obtained a common asylum and refugee policy with common minimum rules. In the future, we need a common asylum and refugee policy based upon generosity and humanity.
Mr President, even applying the principle that nothing is ever perfect in life, I have to say that I have difficulty in imagining a better Presidency than that which is coming to an end today. The Greek Presidency has succeeded in combining the major themes, already widely addressed - such as enlargement, supporting the Convention and establishing a very balanced, wise position in foreign policy - with everyday issues which are important for the citizens of Europe.
Over these past six months, a relatively short time, we have brought a number of extremely important dossiers to a conclusion. We have made progress in financial dossiers, closed the energy dossier and implemented and extended major programmes such as Erasmus and eLearning: I therefore endorse your work. I can see only one flaw: the conclusion of the position on agriculture. I am fully aware of the macroeconomic situation; I am fully aware of the need for the European Union to adopt a clear foreign policy with regard to the developing countries too. Nevertheless, the conclusion of the agriculture package last week is causing me some concern, for, in actual fact, we have instigated a process of dismantling our continent's primary sector and we have, in reality, started to destroy the one genuine policy which has allowed the European Union to claim the title of Union thus far. I hope that there will be a rethink once Cancun is over, for, otherwise, Commissioner Fischler's position, promoted by the Agriculture Council, will affect what is not just a key sector for the economy but, most importantly, a key sector for consumers. In other words, we ask farmers for investment and commitments to safeguard the quality of foodstuffs and then we dismantle the various measures protecting the sector: this is a policy which I really cannot understand.
Mr President, Mr President of the Commission, ladies and gentlemen, the Financial Services Action Plan has been fast-tracked, the accession treaties signed - bringing the reunification of Europe one step closer - the Balkan Initiative launched and the first two parts of the draft constitution presented. Nevertheless, in the last few weeks we have been forced to recognise that where the war in Iraq was concerned personal vanity and national egoism proved to be stronger than the aim of a common foreign policy and that as a result we did not play a part in the 'war or peace' decision.
We succeed when we act as a Community; we fail when we reduce Europe to the level of an intergovernmental enterprise. Acting as a Community means not having a national veto with the system of unanimity, but having greater public participation with qualified double majorities. The internal market will become a domestic market for 25 only when they all have the euro as their currency and Parliament is given a right to codecision on tax issues that are relevant to the internal market. The EU foreign minister will be more than an important and necessary job title only if we have codecision for foreign policy. Europe is more than the sum of its parts. Europe is more than the sum of the governments. All of us are Europe! Each individual carries a degree of responsibility for the future of the whole. This way of seeing ourselves is however not yet a reality but still a dream, and that is why I propose that we do not move on to the agenda but have a more in-depth round of communication, information and social dialogue about the results of the last six months. That is also why I call for us to continue to apply the characteristics of the Convention - transparency, proximity to the people and democratisation. The Convention itself fostered this and that is why I think that a public opinion poll on the result of the Intergovernmental Conference would call for regions, nations and members of the public to be directly involved. It would give domestic policy a European dimension, it would make national movements European ones ahead of the forthcoming European elections, and it would inform the public that we are all part of Europe and successfully active in it.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I should like to focus on just one point in your debate today. You mentioned it in only one sentence. I should like to say something about the Balkans and south-eastern Europe. I very much welcomed your initiative and I am also delighted that the Thessaloniki paper, that was prepared together with the Commission, has been adopted, because it contains much of what Parliament has demanded. Obviously I now hope, Mr President-in-Office of the Council, that as an ordinary Member of the Council you will work together with the new Council Presidency to implement its content. We are still waiting for it to be implemented in the countries of the Balkans. It would be nice if the EU and the Council could actually agree to implement the decisions that they make in papers of this kind. This involves, for example, opening up education and youth programmes to the young people of these countries, which sends out an extremely important signal to them. It also involves annual reports on progress in the individual States, and the reinforcement of the twinning programme so as to modernise the administrative structures in these countries and make them ready for the accession that they have, of course, been promised.
We expect there to be more cooperation in the region, particularly between Greece and Italy and these countries, on human trafficking and cross-border crime. We also hope that you will perhaps consider, together with your colleagues in the Council and the Commission, easing the visa requirements in a number of fields and for particular professions, so that people are able to gain faster entry to the European Union.
I very much hope that positive progress is made when we start, as we are now doing, to initiate discussions between the Serbs and Kosovo Albanians. I would be very pleased if you, as a country bordering the Balkans, could help to move this forward. I very much hope that the Serb, Roma and Ashkali refugees will at last be able to return to Kosovo so that the conditions can be put in place to enable them to live there side by side. I think that the Council and the Commission need to step up the pressure on the Albanians in Kosovo in this regard. We did not wage a war to have a situation today that is not wholly dissimilar to the unpleasant state of affairs that we have seen there over the last ten years. I believe that we need to be more deeply committed, because of course we want these countries to return to stability and peace. That is also the case in Serbia and I would urge you to use your influence to stop the Serbian Government continuing to gag journalists, as it is now doing. Media freedom in Serbia is under threat. Please give your word. Do not tolerate it! Otherwise, thank you very much for your commitment.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the statement issued by the Thessaloniki Summit on the European Union's security policy was an important step towards a common European Security and Defence Policy.
The United States have set out their security policy in clear terms, and it guides their actions on a day-to-day basis. A constructive response to it from the European Union is overdue and necessary. The paper tabled here is the beginning of a joint reply of this kind. If we take a closer look at it, we see that when it comes to analysing new threats in the world, joint statements are made that are extremely detailed and also completely accurate. But when it comes to defining the answers to them and saying what now needs to be done, we see that the system of unanimity makes it extremely difficult to come up with a coherent statement.
That is why this paper can only be a beginning, a beginning with important statements. Nevertheless, we need a broad debate about this in the European Union, including in Parliament, so as to gradually formulate a common security strategy. We need clearer statements on our relations with NATO, on our relations with the United Nations, and on the roles that Russia and also Turkey will play in this security concept, and we need a clearer mandate - this too is addressed to the Intergovernmental Conference - for the arms agency that is now being proposed.
Above all, however, we need a step-by-step plan. We have seen that the European Union has only ever carried out projects successfully when it has first had a plan setting out clear tasks and deadlines. Our job now is to formulate a more precise strategy of this kind for the European Union.
Ladies and gentlemen, thank you very much for your comments and thoughts. Your many, very many positive criticisms fill all of us who participated in the Greek Presidency with great joy.
Of the comments expressed, I shall pick out two or three issues. The first core issue to which you referred was the issue of the new Constitutional Treaty and the Convention. Ladies and gentlemen, as President-in-Office of the European Union, I visited the 24 Member States for the first time in order to prepare the summit in Halkidiki and to help so that the Constitutional Convention could finish its work. I thought I knew Europe well. However, I found that there are significant differences, not only social and political differences, of course, which were visible and known, but also as regards the perception of the issues of the European Union, the progress of Europe and European cooperation. There were countries which have a completely different perception of the Presidency from the perception all of you have and from what is happening or has happened in past years. I do not believe that we can find a solution to European issues unless we take account of these differences and try to find compromises.
The new Member States in central Europe are living with the past, a past of repression by the Soviet Union. They are living with the fear of similar developments, they want to pay great attention to relations between the European Union and Russia, they set particular store by security issues, cooperation and participation in ????. We also know that the old countries in the European Union now have a different perspective, because they have seen that the European Union has overcome these problems. Therefore, compromises are needed on all issues. And a number of steps - either big or small - need to be taken. Besides, we cannot achieve the objectives we would like right from the start, the objectives, for example, of a Union which operates to a federal standard, with advanced central policies, a Union which has a uniform foreign policy without difficulties on all the issues etc.
On the basis of these conclusions, I want to repeat that the compromise contained in the Convention's text is a good compromise. A good compromise, a good basis for further discussions, which will take place at the Intergovernmental Conference. The issues of the Intergovernmental Conference will be resolved by the Italian Presidency, which will convene it, as agreed in Halkidiki, during October. That is also where the answers will be given about the participation of the European Parliament and the working method.
That brings me to the question of what the technical issues mean in relation to the third chapter of the Constitutional Treaty. As we remember, the European Council decided that the work of the Convention should be completed by June and it insisted on this, as did the summit in March and the extraordinary informal summit held in Athens for that reason. We therefore said in Halkidiki that, as there is this decision, the Convention should not continue its work by changing this text or this compromise which was presented. Mr Giscard d'Estaing said that the third chapter needs to be brought into line with the two previous chapters, that the method of expression or form of the third chapter are a method of expression and a form that need correction, which is why it was decided to extend the Convention, so that the work could continue within the framework of what had been agreed, on the basis of what had been agreed, and the third chapter could be brought into line with the previous chapters. Having said which, the Convention will, of course, have to decide what this harmonisation work will be, but the Council was clear that it does not want to reverse this arrangement or the compromise reached. So I think that good work was done and the Intergovernmental Conference will be able to finish according to the timetable.
That brings me to the second issue raised, the issue of immigration. There is misinformation here. I was asked whether or not the single border guard had been decided or discussed. Of course it was discussed. The three Scandinavian countries and numerous countries of central Europe stated that, for constitutional reasons, they would not agree under any circumstances to this sort of guard and that this sort of guard is not possible. Consequently, because the objective is not for there to be a guard, but for there to be common action and coordination, we emphasised in particular in the decision taken in Halkidiki the need for common action and coordination, and various proposals are contained in the Commission text, which is also the basis for the decision on how this coordination will be achieved.
As far as the distribution of the burden between the Member States is concerned, it exists. However, there is an erroneous perception, that decisions will be taken so that, for example, Germany will give Italy money to deal with immigration. That is not what it is about. It was decided that there would be common programmes, of the Union as a whole which, because they were applied in the Mediterranean, for example, or on the Union's eastern borders, would benefit a number of countries. This is the distribution of burdens. The common programmes help those countries or the areas in which there is a problem, or those countries which have some special need to address the overall problem.
Similarly, as far as readmission agreements are concerned, I would like to point out, because it was said that Turkey has a readmission agreement with the Union, that it has no readmission agreement with the Union, which is why we said that the Union needs to conclude readmission agreements. We therefore decided that there should be a series of criteria for the application of these agreements, because a country cannot cooperate with the Union and refuse to accept the return of immigrants. I agree with all those who pointed out that this policy must also continue under the Italian Presidency, because we have taken a step, I believe an important step, but more needs to be done both on asylum and on immigration to complete that step.
The third issue which I wish to mention concerns the issue relating to Mr Solana's proposal. Mr Wurtz commented that this proposal by Mr Solana needs to be debated and we agree entirely. Mr Solana has undertaken to process his proposal by December and, of course, afterwards, as with Economic and Monetary Union, so too with security policy, whatever form it takes, and defence policy, we need a broad debate here in Parliament and in the Union.
I believe that Mr Solana's proposal has much to commend it. It does not generalise, it concerns specific issues and correctly identifies the dangers. And these dangers arise from weapons of mass destruction, because modern technology allows weapons of mass destruction to be manufactured without the technical means needed in the past. Therefore, such weapons can also be made in other countries and prevention is needed. Prevention does not necessarily mean that the means for military intervention must exist. Prevention for immigration was also what was said, financing for other countries. Prevention of terrorism is monitoring these developments, controlling trade, signing agreements governing the provision of information. We need prevention. We need a policy for this, so that we can stay ahead of such situations. Mr Solana has made a proposal, a step, and I believe that we need to continue it, because Greece is convinced from the visits it made, that we need a common defence and security policy.
Mr Papayannakis said that there is continuity on major problems. Of course there is continuity and it has never been maintained that the Greek Presidency resolved all the Union's problems. That would be ridiculous. In the Balkans, for example, to which one honourable Member referred, both the next Presidency and Greece, now in the capacity of a Member State of the European Union, will need to follow up the solutions found. But, ladies and gentlemen, I believe that, if there is to be a follow-up, we need to talk creatively. And I think that the Greek Presidency, as you have confirmed in your comments, gave a creative direction to the approach to the problems.
Why, what did we want to do? I should like to close by repeating our aspiration. We wanted to create a stronger Europe and we followed up the Lisbon policies so that there would, for example, be a stronger Europe in the social and economic sector. We wanted the cohesion of Europe, hence our policy on Iraq. We wanted prospects for Europe, which is why we worked for the Constitution and the security policy. We wanted to make Europe a world power, hence our policy for the Middle East, our policy with Russia, the USA, Japan and Canada.
I believe that we progressed and we progressed thanks to cooperation with you. We progressed thanks to the great help of the European Commission, which submitted a series of proposals, thanks to the contribution made by Mr Prodi, and we also progressed, I believe, because something particularly positive happened during these six months: all the European countries realised that we need to progress. We need to create. We cannot stay put. As long as we stay put, there is an increasing risk of our losing what we already have. In order to keep it and to gain even more, we need to progress.
. (IT) Mr President, Prime Minister, I will be very brief, not least because, as you have rightly pointed out in the House, Mr President, you are anxious to move on to new activities. There are two points on which I would like to focus, however, for I feel that they are particularly important and supplement the Members' speeches and Prime Minister Simitis' response.
The first point concerns immigration. I have noted that this subject has attracted the attention of a large number of Members of Parliament and I am therefore anxious to stress the long-term principles which the Commission intends to apply in this sensitive, key area. Firstly, close, ongoing cooperation with third countries. We cannot solve the problem of illegal immigration just by clamping down at this end: that is a sure, confirmed fact and it is the basis of our initiative, but our partners will have to cooperate responsibly in this initiative of ours. Secondly, solidarity between Member States. This is a problematic point because of the different perceptions, the different attitudes - which the Greek Prime Minister has already highlighted - but we must remember that, after Schengen, the issue of immigration became a European issue, which must be resolved, which can only be resolved in a European context. We are an economic area: we have to learn to become an area of freedom and security too - there is no alternative. Thirdly, we need to facilitate and simplify legal immigration. Europe must continue to be a land which welcomes the stranger, but with strict regard for the law. There can be no tolerance of modern-day slave traders. Lastly, we must not confuse rigour with inhumanity. There must be no deviation from the pursuit of our values of equilibrium and respect: it is a question of civilisation and of European identity.
My second point is equally brief. Mr Wurtz raised the issue - most appropriately, it would appear, seeing as it was picked up on in other speeches - of relations with the United States, foreign policy and Europe's role on the world stage. I would like to make just one point in this regard. The bilateral meeting with the United States, with President Bush, was extremely interesting and extremely friendly, and both parties outlined their positions clearly. I was struck by one aspect, namely that where Europe is able to act in a united fashion - as Mrs Maij-Weggen said in her speech - the United States is ready to listen to us and to follow us. I can bear witness to the way Mr Bush was impressed by our account of the economic dimension of the Union, of the number of citizens there will be following enlargement, of the nature of enlargement itself, of the way we have conducted the negotiation process with due regard for democracy - the way we have discussed with each individual country, with all the parliaments, chapter by chapter, the components, the statutes of our democracy, in order to create a genuinely shared democratic vision. This has been and continues to be a European vision that nobody can take away from us. This is progress. It is a way of extending democracy that we can pursue in the world. In this regard, we are listened to with great respect, for nobody has ever carried out an experiment of this kind.
The other thing which has made a lasting impression on President Bush is the role of the euro. So many of the issues and questions which we are addressing today derive precisely from the fact that we are starting to see the results, the effects of the euro. We expected this but many sceptics did not believe it would happen: the truth is plain to see. When, as in the discussion with the United States, I point out that well over half of transactions with Russia and other countries are now carried out in euros - for the euro is a driving force, it can only go on to be used in sectors currently outside its scope such as energy or other sectors because we are being carried that way by the momentum - then Europe is heeded, then Europe is a genuine political entity and not only an economic entity, even though we are talking about purely economic matters.
Lastly, we were heeded when we outlined the future strategy for the Balkans, to resolve once and for all an issue to the solution of which the United States has contributed greatly, although it stopped when it reached a certain point because it could go no further. At that point, Europe has put forward the definitive solution: it has provided the political solution, the solution which brings to a close one of the most serious issues of contemporary history.
At these times Europe is strong, when it succeeds in making its voice heard, in matters on which we stand united. That is why the Convention must take these facts into consideration, promoting majority decision-making in order to give Europe the ability always to speak with one voice. It is important that it has become clear and is being accepted - albeit in a light-hearted manner, with a half-smile - that neither the wisdom of Old Europe nor the youthful ardour of the United States is alone sufficient to save world peace: both are necessary. That is why, as I see it, the guarantee of peace lies precisely in a strong, close relationship with the United States. However, this relationship can only be maintained through dignity and strength, and we have dignity and strength only in those areas where there is no right of veto, in those areas in which we can establish our will, as happens in all other democracies.
There you are: these are the comments I wanted to make. I would like to end by thanking Mr Simitis once again. Sophocles' Antigone contains the sentence, '???? ????? ????????'. I do not know if my - now hazy - memory of Greek has reproduced it accurately, but it means something very precise: that the exercise of power puts a man's nature to the test. Mr President-in-Office - Prime Minister - your nature has passed that test with flying colours.
(Loud applause)
Thank you, Mr President-in-Office.
I have received 6 motions for resolution on the Greek Presidency under Rule 37 (2) of the Rules of Procedure.
The vote will take place on Thursday at 12 noon.
WRITTEN DECLARATION (RULE 120)
At the recent Thessaloniki Summit, certain very worrying decisions were taken on the process of European integration. The most notable of these relate to the Convention and the so-called European constitution, to confirmation of the immigration decisions taken at Seville, which aim to create a 'fortress Europe', and to the maintenance of the monetarist policies of the Stability Pact and of neoliberal objectives for reforming the labour markets and social and health services, as well as for privatising most public services.
We do not believe that the aforesaid European Constitution can serve as a basis for the work of the Intergovernmental Conference scheduled for October. This conference represents a fresh qualitative leap forward in the process of integration, consolidating the fundamental bases and strands set out in the Treaty of Maastricht. These aspects were developed later at Amsterdam, but above all at Nice, whose treaty came into force a few months ago.
The proposals for altering the European Union's institutional model are completely unacceptable, since they strengthen the federalist nature of its institutions and its domination by the major powers. I am thinking especially of proposals to end the rotating presidency of the European Council, to elect a president according to rules which give preeminence to the larger countries, to end the practice of each country having a Commissioner, and to extend qualified majority voting at the expense of the right of veto.
Ladies and gentlemen, I wish to inform the House that our dear friend and former colleague, Pier Ferdinando Casini, who is now President of the Italian Camera dei Deputati, is in the official gallery.
We welcome him and look forward to working closely with the Italian Parliament ...
...in order to ensure that the Intergovernmental Conference under the Italian Presidency is a success. We also thank him for the efforts he has made for Euro-Mediterranean cooperation.
Mr Frans Weisglas, President of the Dutch Upper House, is also in the official gallery. He is visiting the European Parliament in order to meet with colleagues. We warmly welcome him and wish him every success in his contacts here.
(Applause)
Mr President, I would like to make a short statement - which I had intended to make yesterday - about events yesterday at Charles de Gaulle Airport. I was on a flight from London to Paris with 28 other passengers, including Mrs Lynne and Baroness Nicholson. The plane was half an hour late. We were then told that, even though there was half an hour until the departure of the Strasbourg flight, we would be transferred to a flight five hours later. Some of us decided not to accept this proposal and made our way to the check-in desk for the original flight, which was then closed. At that gate I found other colleagues, including Mr Hume, who got the Nobel Peace Prize for dealing with the hard men of Ireland - but they are nothing compared to the ground staff at Paris Charles de Gaulle.
(Laughter and applause)
I then proceeded, because I wanted to talk to the pilot down the ....
(The President cut off the speaker)
. Mr President, I do not wish to speak until Mr McMillan-Scott has finished saying what he had to say.
Mr President, I was just about to say that, contrary to some speculation, I was not arrested at this point.
We have received a number of tributes to my late friend, Mr Dankert. He used to chair a small committee of this Parliament, in which I sat, which had as its sole motivation the achievement of the rights of this Parliament to decide where it sits. I understand that Mr van Hulten and others are pursuing that work and I want to encourage them. We cannot be taken seriously until the Council allows us to decide where we sit and where our staff meets.
(Loud applause)
Mr President, I just wish to say that I was one of the people who tried to take the flight.
I have always supported Strasbourg and have never voted against sitting here. However, I have decided that I really cannot come to Strasbourg any longer. None of us should be coming here. If Air France cannot get its act together and get Members of the European Parliament to Strasbourg, then we have to decide for ourselves that we meet in Brussels. It is not anti-French: it is anti-Air France. I am asking Air France to get its act together and the President of Parliament again to appeal to Air France, to appeal to the President of France, and say that, unless something is done, every single Member of the European Parliament will be against meeting in Strasbourg. It is just not acceptable to spend at least 12 hours travelling here and miss a whole day's work.
(Loud applause)
Mr President, I understand the frustration of my colleagues. It arises from the fact that we are legally obliged to meet in Strasbourg 12 times a year. The only way to change that is by a new unanimous decision of the Heads of Government. We have perhaps an opportunity with the forthcoming IGC to do that.
There are a number of written declarations in the register on this subject, which are available for colleagues to sign. They are not contradictory. I suggest that colleagues who feel strongly about this sign all of them. I would draw particular attention to my own one, which envisages compensation for Strasbourg, because we are not going to get Parliament's sittings to Brussels without compensating Strasbourg. I think it should be the Heads of Government and the European Council who should travel to Strasbourg four times a year and have their meetings here.
Mr President, at the part-session here last month I raised this very question of the problems of flying to Strasbourg. Yesterday I left home at 7 o'clock in the morning and, because of the behaviour of Air France at Charles de Gaulle, I arrived here at 9 o'clock yesterday evening. I could have flown to America and back in the same time! Here is my boarding pass - but Air France would not let me on the aeroplane. Nor would they allow nine colleagues on board and, as a result, we had to wait several more hours to get on the next plane.
Given that this is the European headquarters of the European Parliament one would have thought that every mechanism would be in place to ensure that Members get here. That is a primary factor: that Members attend Parliament. If the current arrangements prevent us from doing so then they should be investigated.
Two weeks ago, I was unable to attend a Commission meeting in Brussels, because the Belgian railways were on strike, and I can inform you that they are still on strike now.
Mr President, we Members of Parliament ourselves have adopted numerous provisions on liberalising air transport. Any European airline can link any European airport with the city of Strasbourg, so I do not see any reason for criticism. The criticism might be justified in this case, but why should it necessarily be Air France which has to link Strasbourg with the other European cities and not British Airways or, I do not know, Alitalia, Iberia or even airlines which are not what are known as national airlines. It is true that there is a problem, but we cannot put the blame on a single airline, seeing as we are for the liberalisation of the markets.
Of course, I would like to thank the previous speaker. I have the impression that, in this impromptu debate which you are organising, Mr President, we are mixing everything up. First there is the transport issue, which actually comes under the heading of the rules which the European Union has provided itself with in the context of the liberalisation of air transport, which prohibits equalisations and the servicing of lines that are not necessarily, immediately and permanently profitable according to the criteria of the law of the market.
Then there is the issue of where Parliament should sit, and I do not believe that the best method of dealing with that issue is to do so during a debate such as the present one, which has been initiated by someone who, sometimes, does not seem to know which of his hats he is wearing. I condemn this method of proceeding, and I only wish that, in this House, we were capable of mobilising our forces with the same determination and the same willingness on subjects of obvious interest to our citizens, for example tax harmonisation or the defining of minimum social conditions.
Mr President, speaking as a French MEP who has defended Strasbourg, I must say that Mr McMillan-Scott raises a real problem. It is clear that the solution to that problem cannot, in my opinion, be to relocate everything to Brussels, thereby transforming Brussels into a sort of federal district of the European Union. The solution lies in respect for the Treaties and in the French Government's agreeing, finally, to make the necessary investments to ensure an appropriate service for Strasbourg.
I think that, in mentioning this incident, which could have arisen just as well in the case of Brussels, and has indeed done so on some occasions - and I can confirm that, as have several other Members - our British friends have nevertheless raised a real issue which could be the subject of a complaint by the authorities of this House to the French authorities. Having said that, the eminently symbolic nature of Strasbourg in the construction of Europe, its central position and the importance of not concentrating all the authorities of the European Union in Brussels, argue in favour of respecting the Treaties and retaining the city of Strasbourg as the venue for Parliament's sittings.
Mr President, I would simply like to point out an extravagance which is having a hard time here: the extravagance whereby an institution, however prestigious it may be, should decide unilaterally on where it should sit. In actual fact, all the European institutions have their headquarters determined according to the principle of multi-centralism, which, although it allows the European Union to breathe, does have its price. However, the decision on whether it would be better for Parliament to sit in Strasbourg or in Brussels does not belong to Parliament alone. Otherwise one might consider that the European Council should sit on its own somewhere, the Court of Justice somewhere else, and the Court of Auditors at a third location. It is all the institutions together that give life to the European Union. It is therefore not just one of those institutions, but all the institutions together, either through the Treaty or by a joint decision, that should decide on this delicate question. I would like to see an end to this stupid notion that the institution can of itself determine the place where it carries out its work.
Mr President, I too feel that these are just excuses. Transport problems provide an easy excuse. We all have difficulties with transport, whether we are coming here to Strasbourg or going to Brussels. There is ample proof of this in the statements made in this House a few months ago. One Member saw rats everywhere, and so on ... I think that we should now stop all this and start being serious and, as Mr Bourlanges has just said, we should take the bull by the horns and respect the Treaties.
Mr President, a number of Members would have noticed that at the last Strasbourg part-session there were a number of very close votes. It is fortunate that Mr McMillan-Scott decided to travel a day before any votes in this particular part-session, because it is my concern and the concern of many of my colleagues that the inadequacies of the transport arrangements to Strasbourg are having a direct impact on who is here to vote on certain subjects and could sway an issue in the vote in this place.
Once our accession colleagues arrive, this problem is only going to get worse because they have even worse connections to Strasbourg. It is obviously an issue that is not going to go away. My French colleagues who are going off for their very good lunch now should remember that this Parliament will only legitimise itself when it can choose where it sits.
I share the rapporteur's position and give my express support to the promotion sought for the proposal for a directive on the adoption and promulgation of best laboratory practices and the verification of their applications for tests on chemical substances, to be achieved through harmonisation of laws, regulations and administrative provisions. As stated in the Commission's original proposal, it is important that the various Member States adopt common methodologies in this area, as well as common inspection and checking procedures. This will facilitate communication between the various operators. It will also improve cooperation between them and opportunities for technical and scientific development.
Reason dictates that I should agree with the proposal to codify and simplify the relevant legislation.
I voted with the rapporteur, in favour of adopting a European Parliament and Council decision on the continuing application of schemes approved in 2000 for a supplementary period of four years. It is a fact that these schemes, both the LUCAS Project (Land Use/Cover Area Frame Statistical Survey) and the MARS Project (Monitoring Agriculture with Remote Sensing), have contributed to a better understanding of areas and crops in the Community. They have contributed to improving measures on land use and land cover, as well as to an understanding of the impact of rural climatic phenomena on harvests and to making yield predictions for the principal crops. The extension of these projects should therefore be encouraged because of the good results which have been achieved and presented by the European Commission.
Mr President, the representatives of the Vlaams Blok and also the Front National have approved this report without necessarily agreeing with Mr Camre. The European Parliament must resolutely take the lead in upholding the right of freedom of speech. In a democracy, everyone must be free, and have the opportunity, to express their opinion on any subject, even if this opinion is felt by some to be disturbing.
Freedom of speech applies a priori to the representatives of the people. Not only is it their right, it is also their duty to place their electorate's problems and complaints on the political agenda. Moreover, parliamentary immunity should be interpreted as broadly as possible, because MPs are not only active in an assembly, but also in the political arena in a broad sense, such as meetings, debates and any possible political and electoral communication.
Another worrying development is that any criticism of Islam meets with legal and other actions. Since the majority of Islamic states are not democracies, it is of particularly great importance that there should continue to be the possibility of debate within Europe on this religion's potentially totalitarian, intolerant and archaic aspects.
. (EL) We are categorically opposed to and we condemn and are fighting against racist and fascist perceptions such as those contained in the statements made by Mr Camre, which are the cause of the request for waiver of his immunity. The condemnable statements made by the member in question are intolerable, provocative and humiliating for a large group of religious people. However, they were made during the performance of his duties and are part of his political activity.
Woe betide us if we end up waiving parliamentary immunity, the precise purpose of which is to safeguard the free and unimpeded expression and movement of ideas, when someone expresses views which are contrary to our own political convictions. What is the raison d'être of parliaments and Members of Parliament if we deny them freedom of speech in practice? The content and the quality of the ideas expressed by individual Members of Parliament can only be judged by the people who elect them.
The MEPs of the Communist Party of Greece condemn Mr Camre's views, but we vigorously defend freedom of expression and everyone's right to state their opinion freely, even if we radically disagree with it. Let us remember what Voltaire said: 'I disapprove of what you say, but I will defend to the death your right to say it'.
That is why we are against waiving Mr Camre's immunity.
I would normally vote against waiving MEPs' immunity in connection with political statements, but I do not have a mandate to allow the European Parliament to block a lawful Danish decision.
I have voted against the recommendation by the European Parliament's Committee on Legal Affairs and the Internal Market not to waive Mr Camre's immunity.
It is possible to hold many opinions, both for and against the racism paragraph and freedom of expression. Every other Danish citizen would, however, want to be brought before a court to have their case tried. Even Members of the Danish Parliament would have their immunity waived so that their cases might be tried before the courts.
The EU enters into agreements whereby ordinary citizens may be extradited to countries other than their own, solely on suspicion. Indeed, we would also extradite our citizens for prosecution in the United States, where the use of the death penalty cannot be ruled out.
In this situation, I find it completely unprecedented for a Danish parliamentarian to be able, on a relatively innocent matter, to hide behind a majority of the European Parliament's Committee on Legal Affairs and the Internal Market. Mr Camre is risking neither his life nor his freedom in a matter concerning racist statements. At most, he is in danger of the courts' confirming the view taken by ordinary people, namely that his statements go beyond what is acceptable in terms of spreading lies and hatred concerning people from religions other than Mr Camre's own.
I am voting in favour of its being possible to prosecute Mr Camre in Denmark. It is a sound democratic principle that a Danish court should decide whether there has been any breach of Danish law. Important objections may be raised to Paragraph 266 b of Danish criminal law (the racism paragraph), but for as long as Paragraph 266 b is a part of Danish law, matters concerning the significance of the racism paragraph must be decided by Danish legal bodies. It is a serious warning of the EU's growing power over the Danish legal system that an EU institution should have the power to prevent Danish courts from carrying out those tasks that fall to them under the constitution.
In line with Mr Chirac and Mr Berlusconi, Mr Camre is hiding behind an anachronistic immunity and thereby significantly helping to undermine the constitutional state that his party chairman nowadays attacks openly.
I approve of the European Commission's caution regarding the proposed length of the transitional period proposed for all vehicles, because I too consider it excessively long. I must nevertheless congratulate the Council on its unanimous adoption of the common position in question. Road safety has to be a top priority, and is becoming a matter of urgency in my country. The type of improvements suggested in the European Commission's proposal must also be introduced. Enhancing what car, bus and lorry drivers can see behind them by introducing new technologies which increase the resolution of rear-view mirrors is a measure which must surely deserve all our support and encouragement.
That concludes voting time.
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I was present at yesterday's sitting but forgot to sign the attendance register. Would you please correct my mistake?
Do not worry, Mr Nogueira Román, the correction will be made.
(The Minutes were approved)
The next item is the joint debate on the following recommendations:
recommendation for second reading (A5-0202/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council regulation on genetically modified food and feed [5204/3/2003 - C5-0133/2003 - 2001/0173(COD)] (rapporteur: Mrs Scheele), and
recommendation (A5-0204/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council regulation on traceability and labelling of genetically modified organisms and the traceability of food and feed products produced from genetically modified organisms and amending Directive 2001/18/EC [15798/1/2002 - C5-0131/2003 - 2001/0180(COD)] (rapporteur: Mr Trakatellis).
Madam President, Commissioner, ladies and gentlemen, this draft regulation seeks to guarantee a high level of protection for human life and health, animal health and welfare and the interests of the environment and consumers in connection with genetically modified food and feed. The high level of protection for human health and also environmental interests is achieved by means of a very demanding authorisation procedure. This needs to be said right at the outset, because many Members continue to confuse this with health concerns in connection with the limit value for adventitious and unavoidable contamination that we will be discussing later.
If I may start with authorisation, the placing on the market of genetically modified food and feed will only be permitted after an independent and stringent assessment of their possible risks to human and animal health as well as to the environment. In the future, the assessment will be carried out by the European Food Safety Authority, while the authorisation will be granted by the Commission. In its first reading, Parliament called for a greater degree of decentralisation. We have had only limited success here. One point that is important for us, and which has also been taken on board by the Council, provides that the environmental risk assessment for seed will be carried out by the Member States' authorities.
Turning to labelling, I am very pleased that the consumer-friendly system of labelling genetically modified food and feed has been accepted. As you will remember, at this time last year we had a very controversial and also very emotional debate in this House. I have been able - and as rapporteur this does of course make me very proud - even in the face of opposition from the largest group in this House, that of the European People's Party (Christian Democrats) and European Democrats, to gain acceptance for a very consumer-friendly system.
At this time last year we also discussed the possibility of having a GMO-free label. I was and still am strongly opposed to this. However, the question no longer arises in the second reading, because it was already answered in the first reading. I should simply like to remind you once more that we know from numerous studies and surveys that a majority of European consumers want to know when foods contain genetically modified ingredients.
A further aspect of this legislation that constitutes significant progress - something that is always forgotten because of the other hotly contested points - is the labelling requirement that is imposed for the first time on genetically modified feed, particularly when you consider that a large proportion of the genetically modified organisms imported by the European Union are used as feed.
One of the most controversial issues in this debate is the question of thresholds. Here too, I should like to correct something at the outset. I know that it will not do any good, because the Members who repeatedly make this claim have already written their speeches, but I should nonetheless like to say this once more. This 0.9% threshold does not relate to a conscious use of genetically modified organisms, where people might say, 'it is only labelled above 0.9%'. It is a necessary threshold for technically unavoidable and adventitious contamination. In its first reading, Parliament set it at 0.5%, and the Council is now proposing 0.9%.
At second reading, I have focused on the issue of coexistence, which clearly affects how we are going to retain different forms of agriculture in Europe in the future, but is also directly related to consumer choice. I wanted European legislation to be logical; if genetically modified organisms are authorised centrally then the rules for coexistence should also be laid down centrally. There was no majority in favour of this. The compromise on the table, with which I am very happy, and which nearly all of the groups in this House support and which has also been endorsed by the other European institutions, is very good in my view. Through this compromise we give the Member States the possibility of taking appropriate measures to guarantee coexistence and thus also freedom of choice for consumers in the future. As a Member of the European Parliament, I would obviously have liked the Member States to be placed under an obligation to do this. Unfortunately, the short time available meant that it was not possible to negotiate this.
I believe, though, that this compromise does put the onus on the Member States not just to sit back and point the finger at Brussels where this important issue is concerned, but also to fulfil their own responsibility in this respect and to protect consumers' freedom of choice.
I should like to take a few more seconds to thank Members from the other groups for their fruitful cooperation.
. (EL) Madam President, the two regulations we are debating today add to a series of Community legislative acts on genetically modified organisms relating not only to the restricted use, but also to the deliberate release of GMOs into the environment, new foodstuffs and new ingredients and compulsory information on soya seed and genetically modified corn labels. These regulations add a panoply of legislative arrangements, with rules on the marketing and sales of food and feed products which consist of, contain or are produced from genetically modified organisms. In addition, consumers are given the necessary information, so that they are informed when they want to buy a product. Thus, when a product consists of, contains or is produced from genetically modified organisms, the words that this product consists of, contains or is produced from GMOs must be written on the packaging.
The Council's common position reinforces the proposal for a regulation for which I am acting as rapporteur in connection with the traceability and labelling of genetically modified organisms and products and the traceability of foods and feed, the European Parliament's amendment to Directive 2001/18 and the Commission proposal, particularly those provisions designed to ensure the regulation is implemented more efficiently.
Thus the Council attempts, mainly on the basis of traceability, to ensure that the market will function smoothly and to achieve a high level of consumer protection in cases where it is not possible to use analytical methods to distinguish between conventional products and products produced from GMOs, in the following ways: introduction of systems to recognise the identity of GMOs by assigning a unique identifier, a requirement for undertakings to transmit information on identity of the product, a requirement for undertakings to retain additional information for at least five years. Consequently, I think that the fast adoption of this regulation without proceeding to the conciliation procedure with the Council is what we are asking for.
If the Council and the Commission accept just certain amendments which, I would say, make traceability and labelling requirements for genetically modified organisms slightly stricter, it will be possible to introduce rules at European level.
Similarly, as far as the question of mixed crops is concerned, I would like to emphasise that we are talking here of foods and feed, which is why we call on the European Commission to develop guidelines for the coexistence of genetically modified and conventional crops.
Finally, I think the added amendment concerning the creation of a register for the publication of technical guidelines on sampling and testing for the methods is useful, because this both reinforces transparency and helps to achieve a coordinated approach and efficient implementation of the regulation.
Fast approval of the regulation in question and of the regulation on genetically modified food and feed will ensure consumers are informed about foods and feed produced from genetically modified organisms, so that they can make an informed choice of products. This will result in the lifting of the de facto moratorium on the approval of new GMOs and prevent a trade war with the USA, Canada, Argentina, Egypt and other countries.
I am basically of the opinion that Europe is lagging behind in these new technologies and in biotechnology, as described in the Council's conclusions and the road map and the significance of this development, with these two reports today and the vote tomorrow, will be considerable for Europe, because we are noticeably lagging behind our competitors as regards this promising technology of the twenty-first century, with adverse consequences at all levels: economic, social and even environmental. I therefore propose that we proceed to vote for these amendments, which do not change the substance of the legislative text and, consequently, that we avoid conciliation and that we have these two regulations in force as quickly as possible.
The problem of being unable to keep up with the speed of developments in biotechnology was what basically resulted in reservations and I think that it is time the European Union moved in a positive way towards this technology. That is the intention of these two regulations, so as to give consumers the chance to be informed and the European Union the chance to make progress at last in this technology compared with its competitors.
I think that we should proceed to vote for a text which is as close as possible to the Council's position.
. Madam President, I am very pleased that we have now reached the final stages of the deliberations on the GM food and feed proposal - which I first presented to you almost two years ago. The discussions have been intensive, complex and have often provoked strong emotional reactions and divided opinions. It is now important to draw the discussions to a close. Allow me to draw your attention to the three principal elements of the proposal.
First, it will ensure a high level of protection of human and animal health on the basis of a streamlined, efficient and more transparent authorisation procedure. Animal feed produced from GMOs will, in future, be subject to authorisation. The simplified procedure based on substantial equivalence will be abandoned and authorisations will be limited to a period of 10 years. The public will have the opportunity to make comments prior to decisions and to the authorisation of products.
Second, the proposal provides consumers with what they so overwhelmingly demand - an indication of whether or not food and feed ingredients are produced from GMOs. This will provide consumers with the freedom to choose between GM and non-GM products. Similarly, feed produced from GMOs will have to be labelled to facilitate the freedom of choice for farmers and other operators dealing with animal feed.
Third, the proposal increases the legal certainty for operators and traders, which they need to carry out their daily business.
The common position adopted by the Council in March is both balanced and rational. It represents a major step forward in building public confidence in the application of biotechnology to food.
I am pleased that a compromise package has been tabled to facilitate the final adoption of the proposal. I would like to thank the rapporteur and also the shadow rapporteurs for their hard work towards arriving at this compromise package and for their willingness to ensure a balanced result as well as a timely resolution of the outstanding issues.
The compromise package includes provisions concerning the issue of coexistence between different forms of agriculture. The Commission agrees that this is an important issue for which appropriate solutions need to be devised.
The Commission would have preferred to address coexistence separately in the context of Commissioner Fischler's current work. However, the Commission is prepared to support the compromise package and - as outlined in the package - to develop guidelines on appropriate measures to be taken at national level. Such guidelines are on course to be adopted by the Commission later this month.
To conclude, let me state the Commission's position on the amendments as tabled. The Commission can adopt the compromise package, consisting of Amendments Nos 1, 7, 8, 9, and 44 to 48, provided all the other amendments are rejected.
. Madam President, we all know that the GMO issue is a political one as well as a technical one. As policy-makers and legislators we have a clear responsibility to provide a high level of safety for European citizens and to enable them to exercise choice.
The European Union has been building a system that allows us to base decisions on whether or not to authorise the use and release of GM products on the best available scientific and technical advice. Once that base is secured it is then a matter of ensuring that the consumer is correctly informed so that he or she is able to choose whether or not to buy GM products.
The two proposals now being considered in second reading are important parts of the overall design of our system for dealing responsibly with GM products. They have been fully debated inside all the political groups and different committees.
Turning to the proposal for which I am responsible, I would like to thank the rapporteur, Mr Trakatellis, and the presidency for their efforts to finalise the proposal on labelling and traceability. I hope that Parliament and the Council will be able to agree on the amendments to be adopted later in plenary, so that we can reach agreement on both food and feed and traceability in labelling in this part-session.
This proposal will provide an important complement to the existing regulatory framework. You will all be aware of the difficult negotiations leading up to the adoption of the common position. The gap between the different positions has narrowed, as many of the amendments adopted at first reading were introduced in the common position.
As was to be expected, the issue of coexistence has surfaced as the key issue at second reading of both proposals. The new Article to be introduced into the directive under the political agreement for the proposal on food and feed will provide for a legal base under which to work. This, linked with the forthcoming initiative from the Commission on guidelines for coexistence will provide Member States with the possibility of implementing appropriate measures to deal with coexistence.
In terms of the key issues, the Commission can support the amendments that provide clarification of the common position. These include Amendment Nos 1, 3, 4, 18, 24, 26 and 27, as well as the second part of Amendment No 17, and the first parts of Amendment Nos 8 and 13.
Conversely, Amendment Nos 22, 23, 25, and 28 seek to introduce texts on coexistence that are identical to that which would be laid down in Directive 2001/18/EC and the regulation on GM food and feed. The Commission considers this to be duplication but we could accept it.
The remaining amendments, the majority of which are retabled from first reading, cannot be supported. Amendment Nos 2, 9, 10, 14 and 15 refer to exemptions via thresholds. Acceptance of these amendments would undermine the political agreement reached on the proposal on GM food and feed. As I have previously said, consistency and coherence between the two proposals must be ensured.
In addition, the first part of Amendment No 15 seeks to reinstate national provisions for traceability under Directive 2001/18/EC. To accept this would only create legal uncertainty, given that the proposal on the table will provide Community rules for traceability as well as labelling.
Amendment No 7 refers to the 'may contain' clause for food and feed products in the original Commission proposal. This was also the subject of a very difficult debate and to reopen it now would have serious consequences for the operability of our system and the forthcoming WTO Panel.
Amendment No 6, which refers to the definition of the placing on the market, was also subject to considerable debate in the Council, following adoption of the same amendment at first reading. The wording of this amendment was included in the common position via reference to the full definition of placing on the market from Directive 2001/18/EC. The Commission cannot support further amendment of this definition particularly as the tabled amendment would contradict definitions already laid down in Community legislation.
Amendment Nos 5 and 29 refer to the precautionary principle. I would point out that the Council addressed this amendment in the common position as supported by the Commission. The precautionary principle relates to risk assessment which is why it appears in Directive 2001/18/EC and the proposal on GM food and feed. Traceability is a facilitating measure, but it is not based on risk assessment. To go further than the current wording of the recital is not appropriate and the Commission cannot support these amendments.
Amendment Nos 11 and 12 refer to traceability and labelling requirements for processed products and acceptance would again impinge on the agreement reached under the proposal on GM food and feed which covers such products.
The second parts of Amendment Nos 8 and 13 seek to extend the time-period for the holding of traceability information from five years to ten years. Even if traceability were still possible after ten years this information would be of no practical value.
Amendment No 20 addresses the reporting obligations of the Commission, which are duplicated in Amendment No 3. Reporting obligations are already reflected in Article 12 of the common position and further requirements are not necessary.
In terms of coexistence, Amendment No 16 in a similar manner to an amendment on the proposal GM food and feed, seeks to introduce text to address this issue into a new Article 26a of Directive 2001/18/EC. However, the text of Amendment No 16 is not in line with that proposed for this new Article under the political agreement for the proposal on GM food and feed and therefore we cannot accept it.
Finally, Amendment No 21 refers to the date of application of the regulation. It should be noted that the applicability of the regulation was referred to in the Council and Commission statement, accompanying the common position. In this regard the Commission points out that Member States have already endorsed a Community format for attribution of unique codes to GMOs based on the OECD format. Of course the Commission will make sure that this system is accounted for in terms of new authorisations as required under Directive 2001/18/EC.
To conclude, it has been a very intensive debate on the whole issue of how the European Union should handle GMOs. With some difficulty we have put together a system which will offer security and choice to our citizens. I hope that the vote tomorrow will give us a workable compromise and I thank you all for the discussions we have had and for finding a good solution.
Madam President, ladies and gentlemen, the swift entry into force of these proposals for a regulation is a precondition for the final lifting of the de facto moratorium on green genetic engineering, which has been in place for several years. It is the current ban on growing and importing GMOs that for years has cut off Europe's scientific community, its consumers and farmers from the positive developments in the field of green genetic engineering. Moreover we are facing complaints before the WTO from countries that wish to export genetically modified products to the EU, but may not do so because of the moratorium. The USA has already filed a complaint.
What escapes all of those who want - often for purely ideological reasons - to prevent GMOs from being used here is the fact that genetically modified food and feed have been a reality throughout the world for some considerable time already. And particularly where protein feed is concerned we are dependent on imports from third countries, where the growing of genetically modified plants is the order of the day. In 2001 the EU imported over 16 million tonnes of soya from the USA and South America: in the USA the proportion of the total soya crop that is GM is 68%; in Argentina it is 100%.
This is the reality that is facing uncertain consumers and farmers in Europe, as well as a research sector that is unable to plan ahead. Consumers and farmers treat green genetic engineering here with suspicion because they do not know what the issues are. This is due to a policy of insufficient information, which - at least in my home country of Germany - is entirely intentional.
We are not making policy to order here. Through these draft regulations we need to secure freedom of choice for consumers, and my group as much as any other, Mrs Scheele, is in favour of protecting human health and therefore also in favour of robust consumer protection. But with this legislation we also need to cater for agriculture, the environment, small and medium-sized seed producers, industry, the retail food trade and many other branches of industry. And we need a labelling requirement so as to be able at long last to assess imports from third countries properly. To do so we need to employ reasonable, realistic thresholds, admittedly political thresholds, which are based on what is technically feasible and workable. It is a great success, particularly for our group, that all of the other groups are now supporting the Council's common position on the limit values: 0.9% for authorised GMOs and 0.5% for GMOs that are ready for authorisation and in a backlog because of the moratorium.
The same applies to the decision that this regulation should not include provisions on seed. Seed needs its own rules and we cannot have the coexistence issue, that is, the coexistence of genetically modified and conventional plants on agricultural land, being used as a vehicle to place a general blockade on green genetic engineering. It was only on this condition that my group agreed to the compromise. The Commission is now under an obligation to ensure that the de facto moratorium is not artificially prolonged by some Member States.
Madam President, I think there is cause for saying a big thank-you to Mrs Scheele for the huge efforts she has made in order to obtain a package and arrive at a compromise. It has, I know, in large part been an uphill struggle, with a Council and a large number of Members of this Parliament not having been interested in what might be regarded as the ideal legislation.
There are still three problems with the outcome, which lead me to think that it cannot be characterised as ideal. Firstly, I think that the limit value for labelling in the case of adventitious pollution by GMOs is still too high and, secondly, we are coming, over a period, also to accept adventitious pollution by non-authorised and unlabelled GMOs. The third point to which I would draw attention and which I still think is a defect is that we have not obtained the best rules concerning the co-existence of GMOs and other crops. There will now most certainly be many instances of GMO pollution, with lengthy compensation cases in their wake. If we are not very careful, we are in danger of actually destroying the basis of ecological production and of general agricultural production throughout Europe. In spite of these defects, we are in the position of not having any choice, and I too shall therefore support the outcome with which we have been presented, including Mrs Scheele's report. The alternative would be far more frightening, namely that of not obtaining any rules at all.
I believe we are obtaining some sensible rules on traceability. In that connection, I hope that Parliament will decide that data concerning transactions involving these products must be kept for ten years, and I also think it important that the results of inspections and controls carried out by the Member States should be kept in a central register so that the best possible data is always available. Only time and the first cases of matters going wrong can reveal whether the rules on traceability have been secure enough.
It is quite crucial for me that the de facto moratorium should only be lifted when the system for developing and assigning unambiguous identifications of GMOs has been fully implemented, that is to say when the rules are in place and there is full traceability from day one. In that connection, I should like to thank Mrs Wallström for the assurances she gave in her speech.
I hope that European consumers who are as critical and aware as the majority of them appear to be will demand the necessary rules on co-existence from their governments, leading to action being taken nationally and the correct rules on co-existence put in place. I also hope, moreover, that this large group of critical consumers will exert a natural restraint upon the demand for these artificially modified foods which consumers have not of course asked for but which chemicals groups and certain European governments definitely want us also to consume.
Madam President, this issue divides our Member States as it does people across the world, sometimes with an intensity comparable to religious conviction. I confess to having no such absolute certainties. I am a sceptic rather than an opponent of genetically modified crops. I acknowledge that they may bring about benefits in terms of the reduced use of pesticides and herbicides, that there are no proven health risks - or none yet established - and that GM crops could, across the world, be grown in circumstances which would not permit the growth of conventional crops.
However, I see no certain gains from growing GM products in Europe. I believe changes in European and American trade policies are likely to prove of greater benefit to developing nations, and I have fears that we could be making mistakes that will have unforeseen consequences for our environment.
A common framework of policies is needed if we are to avoid the risk of a trade war with the United States, with appeals to the WTO, and to curb the risk of divisions amongst ourselves across the European Union.
I await with interest the result of the field trials currently being carried out in my own country, to see whether they provide any evidence on the effects of biodiversity. I am pleased to hear that the Commission's proposals for guidelines on the subject of coexistence are on schedule. It is vital that these ensure that conventional and organic growers should not lose out as a result of this technology. They must be protected from the risk of financial loss, and the proposals here should allow individual Member States to take significant steps to prevent cross-contamination - at least that is the hope.
There is a strong sense that we are all being driven too fast by narrow commercial interests, mainly concentrated in the United States. As a result, I have no doubt that this is an imperfect package and we will have to return to this subject. In the meantime consumers must be given the information to make their own choices and, if this ultimately slows the development of this technology while more research is undertaken, then that may be no bad thing.
Madam President, as we all know, this technique is deeply controversial. We also all know that the majority of consumers do not want genetically modified food or the large-scale cultivation of genetically modified crops. Nor is there any getting away from the fact that there is a link between the de facto moratorium and these proposals concerning labelling and traceability. We think there are good reasons for scepticism. The cultivation of genetically modified crops presents well documented risks to biodiversity. There are possible health risks if sufficiently careful tests are not carried out. There are quite clear power relations between large and multinational businesses in these industries and the farmers in various countries affected by this technology. It is no coincidence that most GM crops cultivated around the world are resistant to a specific pesticide. We therefore see them as having few advantages; we see cause for great caution; and we support the de facto moratorium.
Now, it is, however, a question of labelling and traceability. We therefore choose to support making the rules as strict and as tough as possible. It is also on this basis that we shall vote. In that way, we can give consumers the best opportunity of choosing what they want to purchase and of opting out of what they do not want to purchase.
What is quite clear is that the European Parliament's proposals will improve these legislative proposals. In particular, I think that the compromise reached on Mrs Scheele's report is a clear step forward. I should also like to thank the rapporteur for the open way in which she has worked on these issues and which has given other groups the opportunity to exert some influence. What are important in the compromise are, in particular, the wording on co-existence and the possible measures proposed to enable the Member States to avoid contamination by GMOs. Our group would like, however, to go still further. We are therefore going to vote in favour of the amendments by the Committee on the Environment, Public Health and Consumer Policy, designed to prune the threshold values for authorised GMOs back to 0.5%. We also find it unacceptable that, during a transitional period, genetically modified organisms otherwise not in actual fact permitted in the EU should be permitted.
It might be wondered whether these new rules are sufficient to justify lifting the moratorium. Our answer is an emphatic no, for a lot more is required if consideration is to be given to doing so. The rules need to be implemented in the Member States. Clear rules on co-existence are required, and rules are also required concerning environmental liability in relation to genetically modified crops. Only then do we think that a start can be made on the debate. In that context, the relationship with the United States is also used as an argument, but we can never satisfy the United States in this area. That is an illusion. Our task is to embrace a more responsible position, both globally and in the European Union. It is not, then, acceptable to begin by yielding ground. Instead, we must assert our right to put consumers and the environment first and to set rules as strict as we like.
Madam President, the labelling of genetically manipulated food and feed is a milestone for consumer protection. At long last, consumers will no longer be able to be sold genetically manipulated food under false pretences. When, as was the case in Germany, 90% of all genetically manipulated soya products were not labelled, this was tantamount to saying that consumers were incapable of making their own decisions. Now, at long last, they are getting freedom of choice. Foods such as oil and sugar, up to 100% of which consisted of genetically modified raw materials, finally have to be labelled. The products of gene technology must be transparent from the field to the fork. The threshold is admittedly too high for our liking, but it counts as a huge success that we are enabling the Member States to take measures to ensure that GM, traditional and organic farming are able to coexist. We have also very clearly enshrined the 'polluter pays' principle here; otherwise in the long term freedom of choice would not be guaranteed at all.
Unfortunately, we in the European Parliament have no influence on the lifting of the moratorium on genetic engineering. If the Commission lifts the moratorium under pressure from the USA, labelling will enable consumers to respond with a moratorium on purchases. We will move from a political moratorium to a practical moratorium on purchases imposed by consumers. The litmus test for the genetic engineering industry is not authorisation but sales. Genetically manipulated products will have to maintain their hold on the market. I am sure that at the moment no manufacturer will dare to bank on genetic engineering. Manufacturers are as afraid of labelling as the devil is of holy water. They also know that more than 90% of consumers reject genetically manipulated food.
We regret the fact that products of animals that have been fed genetically modified feed will not be subject to the labelling requirements, but we are relying on the labelling requirement for animal feed and on the fact that farmers know what consumers want.
Where seed is concerned too I expect the Commission - and I would ask them to comment on this - not to play any tricks; we really need EU seed legislation with a zero detection limit value. Anything else would amount to deceiving the consumer. Otherwise, these two regulations would quickly become wastepaper. Our expectations here are quite clear: that the Commission should implement this zero detection limit value for seed, because we know that it is possible to have seed with a zero limit value as it is already on the market in Austria and other countries. This is not about unavoidable technical uncertainty. I would therefore ask you, Commissioner, to give your views on this once more.
My final point is that we all know that Bush's claim that the EU is responsible for hunger in Africa was cynical. The problem there is not one of technology, but of distribution. We also know that these countries are certainly in no position to buy expensive seed from the US genetic engineering industry. I therefore hope that tomorrow will indeed mark a milestone for consumers and that consumers will indeed respond to the lifting of the moratorium with a moratorium on purchases.
Madam President, I would like to start by expressing my appreciation of the wearisome work carried out by the rapporteurs, and I am completely serious in saying this, for it has certainly been no mean feat to reconcile positions which were initially so very far apart and achieve the present position, which has backing across the board. However, I have to mention the fact that today's consensus is the result of a compromise which is not really particularly satisfactory, adopted purely because of the unyielding reluctance of the Commission and, in particular, the Council, to build a better basis. Indeed, the resulting framework certainly cannot be said to be complete. That is not so much because the issue continues to be addressed by 35 different reports without even the slightest attempt being made to link them, nor because, for the present phase, it has been decided to split the matter into three different regulations - one of which is not to be debated in this part-session, moreover - as because the framework which emerges is in itself highly dysfunctional, a fact which has been purposefully disregarded in the name of the urgent need to regulate the matter. I could cite many examples, such as, for instance, the fact that authorisations are to be valid for ten years and the obligation to keep correspondence and the results of tests carried out for only 15 years. In addition, it will be a long time before we have identification codes and the sampling techniques are random, with no standardised procedures, while, what is more, there is the recommendation to monitor the life of GMOs and products produced from GMOs closely, without, however, it being possible to require additional risk assessments. There is one example, in particular, which I feel is absurd: so-called co-existence. I know there is no point in going back over the arguments raised in the debate on this matter, but the fact is that the path chosen - the decision to require the Member States to produce rules governing the area before the Commission has had time to give its opinion - is surely highly unusual.
I hope I am wrong when I say that it will not be the benchmarking techniques which stop pollution, in addition to which there is no mention of the 'polluter pays' principle, while, moreover, the acceptability criteria of 0.5 - 0.9, which caused so much debate, are completely invalidated.
In conclusion, we certainly needed to move on from the current derogations, but that could have been achieved with more meaningful and, above all, more coherent provisions.
The regulations on GMOs ought to be a major advance in terms of bio-security, freedom of choice and freedom of information for consumers. However, in the two texts in our debate today, there is no indication of any progress having been made. The most critical point is still the thresholds for the presence of GMOs permitted when such a presence is technically unavoidable. The Council is proposing 0.9%. This is too much! We should go back to the position adopted by Parliament at first reading, which envisaged a maximum of 0.5%. As for unauthorised GMOs, how can the Council make them legal in the food chain by proposing a threshold of 0.5% when these are GMOs that are prohibited in the EU?
A response is also required to the issue of crop contamination. The Commission has shifted responsibility onto the Member States, while reserving for itself the right to draw up, at a later date, guidelines on the coexistence of conventional and genetically modified crops. In the immediate future, Member States must be able to take sovereign measures as a matter of urgency, for example by suspending authorisations when there is a risk to public health or a risk of contaminating the environment. It is also necessary, in my opinion, to exclude seeds from the regulation, by making a distinction between living GMOs that should fall within the scope of Directive 2001/18/CE, thereby making their traceability compulsory, and genetically modified foods.
It will also be necessary to define a real system of liability for the introduction of GMOs into agriculture and the environment. In my opinion, the 'polluter pays' principle should apply here, so that a farmer who uses GMOs will have to pay compensation for any damage caused to conventional farming.
Finally, I am fully in support of maintaining the European moratorium despite the complaint that the United States has submitted to the WTO.
Madam President, we must be fully aware of the extent of the problems raised by GMOs, and above all we must not reduce them to the single issue of how the costly research carried out by certain multinational seed companies may be made to yield a quick profit.
First of all, the GMO issue raises a major sovereignty problem: the sovereignty of the public over the commercial exploitation of scientific discoveries, the sovereignty of farmers over what they sow, the sovereignty of consumers over what they eat, and the sovereignty of States over what they control.
Secondly, GMOs pose two major risks. The first of these concerns human health: there is a risk that the transgene introduced into the plant may code for the synthesis of a toxic protein. The mad cow disease prion has demonstrated that certain undesirable proteins may have very long-term toxic effects. The second risk concerns the environment: this is the risk that undesirable genes will be spread to the wild flora and to the rhizosphere. On this point, one can only deplore the extremely unwise conduct of the Americans, who have spread GMOs over millions of hectares without having taken the precaution of accurately evaluating this risk.
Thirdly, we must ask ourselves who actually benefits from GMOs. For the consumer, the benefit is non-existent at the present time, as it is for the environment, because we are still waiting for the reduction in the consumption of pesticides that GMOs were supposed to make possible. For farmers, the benefits are slight: a few savings in relation to seed preparation, treatments and weed control, but at the cost of increased dependence on seed companies and the manufacturers of crop protection products. For developing countries the benefits are only theoretical, because the companies in question have been working only for markets that are solvent, which means that we cannot accept the American criticism of European countries on this point. It is therefore the seed companies who are the ones receiving the real benefits, and that means the American multinationals, who are most advanced in this field.
What should we do? Certainly we should continue with the research. We should explore both the potential and the risks of transgenesis, even though this technology is extremely costly and appears better suited to crops grown on a very large scale with very little diversity, which are not a feature of European farming, or at least of European farming before the Fischler plan.
We should continue the research in a way that protects our complete freedom, and without allowing anything to be imposed upon us; we should act with extreme caution, not giving way to pressure, and should take a more rigorous approach to consumer information. These, Madam President, seem to me to be the broad lines that we should be following on this essential issue.
Madam President, Mr Byrne reminded us just now about the fact that we are meeting today after two years of emotional and controversial work on this important issue of GMOs, an issue on which Parliament needs to decide without delay.
We should show that we are rational, consistent and coordinated on what represents, in spite of everything, considerable progress. However, our debates here today show that opinion remains very divided. While ensuring the proper functioning of the internal market, we should assist our farmers in making their choices and, above all, we should ensure a high level of protection for the consumer.
Even more importantly, we must convince the consumer that our decisions are well-founded. This means that we shall have to adopt strict rules governing authorisation and control procedures - which means that the scientific criteria for authorisation must be harmonised at European level - and there must be total traceability of products in order to guarantee the safety of animal feeds and foods for human consumption. It also means communication without ideology. Consumers are often worried because they do not have accurate information. The need for credible information for the public at large is consequently even more important. Labelling must be clear and legible, so as to allow consumers to be free to make the right choices. Consumers must be able to be certain that all the GMOs that are present in the products that they buy will have been strictly evaluated from the point of view of safety. They will then be able to choose to buy the products that they want.
These texts propose lifting the moratorium. As soon as all the safety and traceability guarantees exist, the lifting of the moratorium must follow. If we do not lift it, we run the risk of holding back research in Europe yet again, and of causing our best research scientists to leave and go to the United States or Asia.
Madam President, it is high time that the European Union opened up more to biotechnologies and genetic engineering in the food sector as well. Since the 1980s, plant-transgenesis technology has been making progress everywhere except in Europe. Last year, about 60 million hectares outside Europe were growing genetically improved crops. The European Union is having difficulty in protecting about 10 000 hectares for the experimental cultivation of certain transgenic plants.
Allow me to quote the French Académie des Sciences, which says, 'Transgenic varieties have been rejected in Europe, although there has never been a health problem regarding consumers or damage to the environment'. The Académie goes on to explain that almost all the plants cultivated today are the result of thousands of years of genetic selection from wild plants. Gene exchanges between varieties or species have very often led to profound changes in the morphology of the original wild plant. Many species have been domesticated by man by the addition of different genomes; examples of this include tobacco, wheat and rape.
Ever since human beings have tilled the soil, they have been practising genetic engineering without knowing it. While cross-breeding and selective breeding carried out on a hit-and-miss basis by human hands have been accepted, more precisely targeted interventions involving the production of genes are regarded as the work of the devil. As far as the Académie des Sciences is concerned, transgenic foods are not intrinsically any more dangerous than other foods, and this has been recognised by the Codex Alimentarius. Why, then, is there all this fuss, all these vague fears about GMOs? The dogma of the precautionary principle is leading to precautions without any scientific principles at all.
I shall be voting in favour of the compromise negotiated with the Council, even though the compromise is too timid. I urge the Commission to do away with the illegal moratorium on GMOs and to ensure that Europe does not miss out in the biotechnology revolution. Is it necessary, Madam President, to remind the House that, at the present time, 95% of people with a doctorate in biology are working on the American continent? That is a disgrace for Europe!
Madam President, on the issue of GMOs, what can be said in one minute, except that the precautionary principle is not, and should not be, an excuse for doing nothing? This is why we should welcome the imminent entry into force of these European rules concerning the labelling and traceability of GMOs. The exacting provisions contained in the reports by Mr Trakatellis and Mrs Scheele will enable us to ascertain the composition of foods, to follow their distribution route and to know whether or not animals have eaten GMO-based feeds. Subject to these strict conditions, the lifting of the moratorium is a welcome development.
For all that, though, will consumers be reassured? The truth will only become apparent at a later date, but it can be summed up in just a few words, namely free choice for consumers as to what they put on their plates. This has already been pointed out at great length by the two rapporteurs and by the Commissioner. Yet in order to convince people, and to reassure them, we will have to get it right. Labelling errors for products that are certified as being GMO-free will not be permitted, just as there is no question of making traditional and organic farmers pick up the tab for the crop contamination that is an inevitable risk.
To conclude, therefore, let me say that we should continue with research, remain rational, and convince, communicate with and inform the public even more, explaining to them that transgenic crops involve not just soya, maize or rape, but also gene therapy, the kind of treatment which, for example, has enabled children with primary immunodeficiency to live a normal life outside their 'bubble'.
Madam President, in approving proposals on traceability limits for genetically modified organisms in raw materials, all we are doing is to open the floodgates to the gradual but constant release and movement of genetically modified food and feed. Our fears are not unfounded, if account is taken of the increasingly suffocating pressure from the USA to import genetically modified products.
The arrangement setting upper permissible contamination limits creates a de facto situation with which we radically disagree, first because it shifts the responsibility to the consumer, who is not, however, in a position to evaluate the risks inherent in food produced from or containing GMOs and, secondly, because it paves the way for the suffocating dependence of farmers on the mainly American multinational biotechnology companies, which have sole rights to produce and sell genetically modified seed and the agrochemicals that accompany them.
Apart from anything else, the use of GMOs will result in the genetic erosion of non-genetically modified varieties, with unforeseeable consequences for biodiversity. We must fight to ban imports of products made either from genetically modified raw materials or containing GMOs, not for limits on how these products are moved and traced.
Finally, we disapprove overall of the use of GMOs and the 'could be worse' philosophy. Any concession on this position cannot but be at the expense of farming, the equilibrium of the ecosystem and consumer health, which is why we shall abstain from the vote.
Madam President, I wish to begin by congratulating the rapporteurs, but in particular Mrs Scheele, whose report I followed, for her excellent work and the way she has brought about this compromise agreement on what is a very important report for all our constituents concerning human and animal health and the environment.
The labelling of all genetically modified food and animal feed will give consumers in Europe what 93% of them are asking for: the choice of whether or not to buy GM products. Meat producers, for example, will be able to avoid using GM feed for the first time through labelling. It is not complete choice, because of the threshold levels for authorised - and temporarily for unauthorised - GMOs if their presence is adventitious or technically unavoidable. These levels are too high, but they can be reviewed in the light of developments in technology.
Under the new regulations GM food and animal feed will have to go through a strict authorisation procedure - not just a notification process - and once on the market they can be monitored for effects on the environment. However, as other colleagues have mentioned, of central importance are the measures which can now be taken by Member States to avoid the contamination of other products by GMOs.
Coexistence has become a major issue since we started discussions on these reports, and conventional and organic farmers, and food producers, as well as consumers, will welcome the proposals before us today. I represent Wales, a country where the National Assembly tried to implement separation distances between GM and non-GM crops, only to be informed by the Commission that this action was not legally sustainable. About a quarter of agricultural land in Wales is under agri-environmental schemes, or registered as organic, so this is of crucial importance to the economy as well as to the environment. I am sure that my constituents will be very pleased that action can now be taken on coexistence. I particularly welcome the fact that it is clear here that producers and users of GMOs must take all necessary measures to prevent contamination of other products so the burden is not on the conventional farmer.
These new regulations will defend the fundamental principle of consumer choice and we will see people exercising that choice by not growing GM crops and by not buying GM food.
Madam President, following the approval of the two GMO reports we are debating today, we unfortunately face the imminent cancellation of the moratorium, which is something I deeply regret. The EU should not be turned into one large biological exploratorium, as is happening now.
That being said, 'there is nothing so bad that it is not good for something', as an old Danish proverb would have it. Now, there is a further argument for promoting organic farming. It is a clear signal to consumers that the only way in which they can be certain of steering clear of GMOs is by buying organic products, especially when you think of all the animal products whose labels will not state whether GMOs were used in the animals' feed. The political system has abandoned all responsibility. From now on, it is crucial for the GMO-free areas of Europe to be extended through organic farming and for other farmers voluntarily to refrain from using GMOs.
Madam President, Commissioner, with these two reports by Mr Trakatellis and Mrs Scheele, we are once again looking at GMOs, but through the wrong end of the telescope. We are talking, in effect, about traceability, labelling, zero tolerance, maximum thresholds, freedom of choice for the consumer, health, the environment and precautions.
While all this is going on, who is looking at GMOs in Washington? The answer is, President Bush himself, who is urging the European Union to put an end to its moratorium and has even brought the matter before a panel of the World Trade Organization. Likewise, who, in President Bush's entourage, is looking at GMOs? I can give you a list. There is John Ashcroft, the US Attorney General. His senatorial election campaign in Missouri was partly funded by Monsanto, a GMO multinational. Then there is Donald Rumsfeld, US Secretary of Defence, the President of a laboratory that Monsanto bought in 1985. There is Ann Vaneman, US Secretary of Agriculture, a member of the Board of Directors of Calgene, the multinational which created Flower, the first transgenic tomato. There is also Linda Fisher, Deputy Administrator of the Environmental Protection Agency, formerly responsible for the Monsanto lobbying bureau in Washington, and finally there is Clarence Thomas, a judge of the US Supreme Court, who was nominated to his position by Bush Senior and who used to be a lawyer at Monsanto. I could go on; the list is a long one.
What does this mean? It means that the Bush administration is treating the GMO issue as a matter of sovereignty, in economic, industrial, scientific and agrifood terms. Just as it did in the case of bananas, hormones in meat, oilseeds, cereals and chickens, the United States is turning GMOs into yet another battle in the transatlantic agriculture wars. Meanwhile, what are we doing? Our legalism is up against their imperialism.
Yet the real question, Madam President, is not a scientific one concerning health or the environment. It is the same question as it has been for forty years. Does Europe, with its 450 million inhabitants, want to be independent? In the Persian Gulf, it said 'no' while, at the same time, accepting the American war. In the Gulf of Mexico, at Cancun, on 14 September, if it says no it will be an agricultural and tropical Munich, but then Europe is female and loves to be dominated.
Madam President, that was a very good example of a French expression of an inferiority complex vis-à-vis America!
I, along with the majority of the British Conservative MEPs and the majority of members of my group, see genetic modification as an interesting and potentially very useful development for mankind and for our environment. Genetic modification of plants and seeds holds out the possibility of better food production in harsh climates and of assuring future food supplies to a fast-growing world population. It also holds out the possibility of reducing artificial agricultural inputs, notably pesticides and herbicides, whose use can cause collateral environmental damage.
The Committee on the Environment, Public Health and Consumer Policy has heard no convincing evidence that GM foods are a threat to human health or to biological diversity. If we had, we would have been very reluctant to see these proposals adopted at all. As it is, this debate has been remarkable for the chorus of Greens, Liberal Democrats and Socialists hymning the prospects of GM foods subject to safeguards.
Some MEPs may still want to differ from the Council over the question of the thresholds but we should remember here that we are talking about very tiny amounts. The text we adopt will specify that GM presence of more than 0.9% of any ingredient will trigger the labelling requirement. That is a tiny amount. Let us be honest. The 0.9% tolerance level is, in itself, on the very margin of detectibility. There is something bizarre about Europeans putting in place such requirements when consumers in other parts of the world do not insist on them, when there is no health evidence that supports them, and when we are probably legislating for the technically impossible.
I have one question for the Commission. If this legislation is adopted, and if some countries are reluctant to lift their moratorium on genetically modified foods, what action will it take?
Madam President, ladies and gentlemen, we are not debating today whether gene technology has a right to exist in this world. Neither are we discussing whether it is right for there to be genetically modified food in the USA, Mexico, Canada or Europe. There already is. Had we not wanted this, we would have had to take action around twenty years ago and conclude a worldwide agreement. We did not do so. This means that we now have to ensure that we put a legal framework in place.
What should the legal framework contain? It needs to state that there is research and that a product shall be completely safe and harmless according to current scientific knowledge. What we expect of any food colouring and any emulsifier in yoghurt is also what we expect of genetically modified food and seed, no more and no less. We have repeatedly said that it will take a package of measures to assemble a reasonable body of legislation in the European Union. The first part was Mr Bowe's report on the release directive several years ago.
It was always, however, clear to us that this was not enough, that something more was needed in addition to the release of food, seed or plants. What is actually needed is for the processed plants to be labelled so that the people of the European Union have freedom of choice, which incidentally they also have in respect of any other foodstuff, for example with the fat content of milk or with other foods. They should be able to exercise their right to choose.
No one has countered what has been said here by saying that genetically modified food is the work of the devil and no one is scaremongering. We simply say always that products have to be safe according to current scientific knowledge. We are trying to ensure that this is the case. And we are trying to ensure that food is comprehensively labelled. We have heard that a threshold is arbitrary and we know that this is the case. Whether it is 0.5% or 0.9% I really do not care. I would like us to have comprehensive legislation as quickly as possible and the reports by Mrs Scheele and Mr Trakatellis are valuable and necessary contributions to achieving this. Then we will also have the security in the European Union of being able to say to the Americans and all of the others: yes, you can produce and export to the European Union, but on our conditions and in accordance with our legislation! We owe this to the people of the European Union; that is our job as their elected representatives.
Madam President, the labelling of food products containing genetically modified organisms is, of course, to be welcomed, because consumers can make up their own minds. Whether or not these consumers are right in having doubts about GMOs, the customer is ultimately always right.
Legislation on labelling, however, to my mind, misses the mark on at least two fundamental counts. First of all, the consumer does not get what he wants. A consumer who wants GMO-free products does not want less than 0.9% or 0.5% GMOs in them. No, he does not want any GMOs at all. A non-GMO label would therefore have been much better. It is unfortunate that this can no longer be on the agenda, as we rejected it at first reading. Moreover, a label of that kind would have made superfluous the whole debate we are now having about co-existence.
The second problem is that this is about political labelling which goes much further than information of potential relevance to public health. As far as I am concerned, paper traceability instead of factual traceability is a mistake. It is asking for fraud, and so the next food scandal is already in the making.
Finally, it is to be hoped that this proposal will lead to a lifting of the GMO moratorium. This is what matters most; it means that Europe's lack of knowledge compared to the United States is only growing. I should therefore like to ask the same question which Mrs Jackson raised a moment ago, namely whether this proposal will lead to the moratorium actually being lifted, because this is still shrouded in uncertainty.
Madam President, the frantic lobbying by the seed companies in order to convince Members to reject the amendments adopted by the Committee on the Environment, Public Health and Consumer Policy was enough to make us vote in favour of those amendments, despite the limitations of the texts concerned. We are in favour of maximum traceability and labelling for GMOs intended for human and animal consumption, so that consumers can make judgments and choices.
It is not genetic modification itself that causes problems, nor is it the research carried out for this purpose. What causes problems is the fact that the use of these products is entirely in the hands of the agrifood giants, in whom society can have no confidence at all, because they are not researching genetic modification in the interests of human beings or society, but on the basis of what profits they can make from it.
I shall also take this opportunity to protest about the imprisonment, in France, of José Bové. At least José Bové has the merit of having fuelled suspicion with regard to the use that can be made of GMOs. He has been condemned because of his opinions and because of his militant activities. He must be released.
At a time when José Bové has just been imprisoned in scandalous conditions for having uprooted a few genetically modified plants, we must not lose sight of the political background to this second reading. What we have in this background is the feverish desire of the Commission and the Member States, especially since the complaint lodged by the United States in the WTO on this matter, to lift the 1999 moratorium on GMOs.
The most positive aspect of this compromise is that it allows Member States to adopt any measures they wish in order to prevent the contamination of traditional and organic crops by GMOs. These States would simply need to demonstrate the necessary political will to achieve this. Even if these directives, which are to be voted on tomorrow, provide a barrage of arguments against 'any GMOs', the problem of genetic contamination, of seeds in particular, still remains to be resolved.
Tolerance of the adventitious presence of GMOs varies from 0.3 to 0.5 % depending on the species, whereas the same threshold of 0.1% should apply to all species. Such a threshold is crucial in order to guarantee the purity of the variety and the traceability and labelling of all seeds throughout the production chain; and to keep some sectors truly GMO-free. The liability of those who introduce GMOs into the environment, and I am thinking in particular here of the seed industry, including European companies, must be clearly established in accordance with the 'polluter pays' principle. In other words, the cost of remedying the damage must be borne by GMO farming.
Since it is impossible to determine the precise contamination range of pollen produced by a genetically modified plant, it will be in the interest of the producers of these plants to have good insurance, unless they are able to train bees to gather pollen very selectively.
Madam President, I am pleased that all the parties and all the groups in this House - including the Group of the Greens/European Free Alliance - agree on the political compromise that has been reached. After all, today's legislation means that the moratorium will be lifted. Member States can therefore no longer prescribe their own requirements and ban products off their own bat if GMOs have been tested and approved at European level and meet all safety standards.
I am also pleased that the Commission will be tabling a proposal shortly in which it will indicate how GMO farming, organic farming and traditional farming can continue to exist side by side. I wonder what the proposal will be like, but I assume that sufficient guarantees will be given for traditional and organic farming.
Madam President, Consumers have the right to know what they eat and to be certain that their food is safe. Consumers must be able to choose, and labelling is crucial to this. I am not at all happy with the rules that have been laid down, not only in the Environment Council and in the Agriculture Council, but also in our own group. After all, traceability has not been factored in as the guiding principle: as modified DNA can be present unintentionally, a margin is provided for. We will therefore never be able to say again that something is completely free of modified DNA, which, to my mind, turns freedom of choice into a farce.
Let me give you two examples: foodstuffs made of GMOs, such as sugar, starch and vegetable oils, fall within the scope of the labelling obligation, while sugar, oil and starch do not contain any protein or DNA. Other foodstuffs, however, that have been prepared with a GMO do not fall within the scope of the labelling obligation; these are cheese, wine, beer, soft drinks and last but not least, our daily bread, while bread improvers used to prepare bread contain yeasts or fungi with a GMO. These do contain residues of modified DNA in a verifiable manner.
The distinction drawn is therefore hypocritical and I can understand very easily that industry has difficulty with it. I regret it and I hope that in two years' time, thanks to the amendment clause, something better will turn up.
Madam President, Commissioners, ladies and gentlemen, according to a recent poll conducted by Eurobarometer, over 70% of Europeans do not want to eat GMOs. There was, therefore, a need to provide European consumers with a response, by adopting legislation on labelling, which should enable everyone to choose what they eat.
I do, however, have several reservations. The first concerns the 0.9% threshold. Why, when a lower presence is technically detectable - with a threshold of 0.5% being accepted for non-authorised GMOs - are we refusing to be less demanding? The situation would be different if a 0.9% presence becomes a reality before the moratorium is even lifted.
My second reservation concerns consumer choice. Will this choice be guaranteed in future, when we do not envisage any binding legislation on the subject of coexistence and instead leave it to Member States to adopt appropriate measures? Perhaps we already know that coexistence is impossible, that we can regulate neither the flight of the bumblebees nor the direction or strength of the wind and that planting GMOs is irreversible? If this is the case, we are taking a considerable risk for Europeans, because we cannot make the issue of GMOs solely one of consumer choice, turning a blind eye to public health and environmental problems.
Lastly, no one has to date been able to produce powerful, irrefutable and convincing arguments that prove the benefit and the harmless nature of GMOs. GMO crops and biotechnologies are too frequently lumped together, but GMOs are only one of biotechnology's many applications. Refusing to extend the use of GMOs in Europe does not mean that we are against progress, or against gene therapies; it simply means that we are choosing the precautionary principle over the trial and error of the sorcerer's apprentice.
Everyone is well aware that what still counts the most in this field is economic and financial interests and that the EU's agricultural and environmental future will be shaped by pressure from the United States and from WTO negotiations. This is most regrettable, because it should not be forgotten that the United States has still not ratified the Cartagena protocol.
I have the feeling that all of these debates and our votes tomorrow are preparing us for agreeing to raise the moratorium without too much argument. Our vote will, therefore, be much more political than it appears to be and we would be failing the citizens if we did not demand, before any decision is taken, to be better informed about the real risks that GMO crops will entail for the environment and for people's health.
Madam President, the proposals in the Scheele report, together with the Trakatellis report, mean that consumers do not have to use GMOs. If the amendments of the Committee on the Environment, Public Health and Consumer Policy are approved, EU legislation will be the strictest in the world. Despite this, the situation is still far from ideal, because it is still possible for traditionally or organically grown plants, and animals, to be adventitiously contaminated by GMO materials.
We are still waiting for effective criteria for co-existence in the field and also for the environmental liability system that the Commission promised us during the negotiations about Directive 2001/18/EC two years ago. Until such time as these criteria have begun to take adequate effect, the ban should not be lifted. We must make it clear that European consumers are entitled to decide for themselves whether they want to buy GMOs or not. For the protection of this right, we should not have to rely on the World Trade Organisation or the United States administration. This is exclusively the responsibility of Europe's own parliamentarians, both here and in the national parliaments.
If we are to move ahead, we have to support all the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy. I regret that the Commission has assumed a rather negative position towards a number of these amendments.
Madam President, I very much agree with what Mrs Ferreira has just said. Demand for GM food is not driven by consumers. On the contrary, it is driven by - and is only for the benefit of - multinational GM companies.
The United States' concern for the starving populations of the world is as genuine as George Bush's concern for the Iraqi people's rights. By the way, Iraq currently has a GM ban. The United States should not be allowed to force this to be changed. If the United States and GM multinationals are so concerned about world hunger why do they not put the resources spent on research and PR for GM into helping them fend for themselves, not into forcing them to become even more reliant on multinational companies to grow their own food? They should also stop exploiting them.
In relation to the coexistence issue, this is a myth. Unless crops are grown, harvested, processed, eaten, and even the waste disposed of in laboratories, it is inevitable that there will be contamination. What are we going to do in Europe? Are we going to start introducing Schengen agreements for bees, birds and the wind and also ensure that we do not have any kind of cross-pollination? It is absolutely impossible!
When we talk about the polluter-pays principle, the multinationals must be held accountable for the fact that conventional farmers, and in particular organic farmers, are not going to be allowed to do what they have done in the past.
This is all about profit and greed. The consumers do not want GM food, so why are we being forced into it just for the benefit of multinational companies? What we have agreed in Parliament, in the Committee on the Environment, Public Health and Consumer Policy, does not go far enough. The threshold is far too high, since a lower one could be achieved. Personally, I believe a zero threshold is the only one acceptable.
Madam President, ladies and gentlemen, what is at issue today is not the profits made by enterprises or conglomerates, but our gaining, at last, the length and breadth of Europe, a single legal framework which will enable genetically-modified foods and feedingstuffs to be authorised, labelled, and traced. This will give all participants in the market - including consumers - a guarantee of legal certainty; it may have come very late in the day, but I hope it is not too late. In terms of the practical implementation of this technology, we Europeans are over ten years behind developments in other countries, while our researchers are without doubt equal to the best in the world. To put it another way, what this amounts to is that research findings have been left unused for ten years, and research in Europe has been scrapped, especially into green genetic engineering, even though the usefulness of this is not a matter of dispute. As Mr Davies has given a number of examples of this, I do not need to do likewise.
Over recent years, however, public discussion has not been about the pros and cons of genetic engineering, but has instead been a campaign mounted along ideological lines, aimed at obstructing a modern and forward-looking technology, so it is not to be wondered at that the results of surveys show the majority regarding genetic engineering as the work of the devil and abominating it. A number of interventions in this House today gave me the feeling that the plague was on its way back to Europe. We have to be very careful here. This situation means that it is perfectly reasonable that the regulations should contain very stringent rules on authorisation, labelling, and traceability, even though these threaten to break the bounds of practical feasibility. The reason why I say this is that I think that we, simply by applying very stringent measures, are guaranteeing the absolute maximum of safety that is practically feasible - and this is something that we also need to tell the public over and over again in the information campaign.
Although the information requirements provided for in the regulations are certainly an important means towards this end, I would like to appeal also to the Commission and say that I too regard Europe-wide information campaigns as necessary, as Mrs Breyer has announced a campaign for a moratorium on buying GM products. If the labelling of these products results only in their being rejected, we will certainly not be able to catch up on the rest of the world. Whilst this compromise motion is certainly an intelligent solution, I do have my doubts - and a number of interventions seem to justify them - as to whether it will succeed. When it comes to drawing up guidelines - and I can tell the Commission that I am agog to see what will happen when they do - there will be a lot of hard work to be done; it will not be easy, and I hope it does not turn out to be a bureaucratic monster.
Madam President, we have to recognise that this is another step in the process of making sure that, when we deal with this new technology, it works for the benefit of human beings and not against them. We have seen already other pieces of legislation come before this House, for one of which I was the rapporteur, which were part of the jigsaw creating the total picture of control over genetically modified organisms.
With this particular piece of legislation we have to recognise a number of things. The main objective of this legislation and the agreements around it is to give people the right to make a genuine choice about GM products. We have listened to the concerns of people across Europe calling for the right to make an informed choice about GM food. We are trying to put in place a labelling and information scheme that makes the choice a reality. I have some sympathy with the remarks made by Mr Maaten about the imperfections of this scheme; nevertheless we have to work within the boundaries of what is scientifically provable and practically possible to implement.
We live in an imperfect world, and the use of thresholds reflects the reality. Organic regulations allow for the presence of up to 5% non-organic ingredients. In practical terms that means that an organic readymeal could contain minor ingredients like herbs and spices which are not readily available in organic form. We do not label very low levels of residues of pesticides or chemical contaminates in foodstuffs although we know they are present.
In any labelling regime there are bound to be imperfections. There has to be a cut-off point where the practical and the scientific reality cuts in. That is the best we can do with the science we have. One of the ingredients in the pizza that you might eat tonight might be a salami sausage but not every constituent ingredient of that sausage will appear on the pizza-box label.
Our job is to make the best deal that science allows. Our priority has to be to give the consumer real choice.
Madam President, in France, José Bové is paying for his opposition to GMOs and for his commitment to the precautionary principle with his freedom. This penalty is completely unacceptable, particularly if we compare the threat to society that he represents and the threat to our future health posed by GMOs. We are more aware in Europe than elsewhere that this is unacceptable, because we are obliged to guarantee our fellow citizens the real choice of whether to eat or whether to refuse to eat GMOs. Let us not be intimidated by the lies and pressure piled on by President Bush, who is supported by the pro-GMO agri-food industry and who is denying his own consumers a choice.
Let us take the lead, let us dare to close the loopholes in our regulations. We must very clearly refuse to allow non-authorised GMOs onto the market. With regard to the labelling of authorised GMOs, we know that the food industry can detect the presence of even 0.1% of GMOs. This is the approach that we should follow, but having said that, unless there is a guarantee that GMO and non-GMO crops can coexist with one another, the best regulations in the world will be useless if GMOs are present everywhere in nature. This is absolutely crucial if we are to give consumers freedom of choice and protect the environment, maintain GMO-free crops and guarantee that they remain GMO-free. This is the real challenge we face. Let us not be fooled: unless coexistence is guaranteed, there will no longer be any choice.
Madam President, tomorrow, I will be voting in favour of both reports. Nonetheless, labelling will be difficult for industry and will provide no honest information for the consumer. In its Common Position, the Council gives it as its opinion that the reports are aimed at preventing the consumer from being misled. How kind! The only problem is that it will not work like that. The fact is that labels do not have to show any adventitious or technically unavoidable contamination that might be present, at any rate not below a certain threshold value. Mrs Roth-Behrendt deserves our thanks for making that so marvellously clear.
Whether the figure is 0.9%, 0.5%, or perhaps we will hit on the idea of 0.1% or even 0.01% - the whole thing is nothing but a load of eyewash. If there is no danger to health - and there is none - then what is all the song and dance about? Pity the consumer who will eat GMOs without knowing it, whom we will quite deliberately be misleading. Read item 12 of the Scheele report and you realise how worthy of a comedy turn the whole thing is, for it says that, in order for the requirement of labelling to be dispensed with, the operator must certify to the competent authorities that he has done everything possible to prevent genetically modified organisms from being present. The good fellow has made such an effort, so we will not put the labels on and keep the consumer informed! The consumer will never discover what he has eaten. Never will it dawn on him that he has eaten GM food. In the committee, I attempted to prevent this, and put the case for doing away with negative labelling and saying yes to positive labelling. That would have been honest, and big firms like Nestlé, Unilever, and others would have gone along with it. No doubt it was too late for that. Let us treat the whole business as a didactic drama. Let us be glad that we have made co-existence possible, let us hope that someone will assume liability for it, and let us take this as a lesson in what political dishonesty can be like!
I should like to start by extending warm congratulations to Mrs Scheele, who has handled this difficult dossier with great care. I have to say that I have quite a few reservations about this report. First of all, I think that labels should tell the whole truth, and not be 0.9% removed from the truth. It is regrettable, in my opinion, that we have not decided to introduce a GMO-free label, because that would have made matters much clearer for the consumer.
I also regret that we have remained caught up in the small-print mentality; it would, in fact, be much better if a label could indicate in an open and clear manner right from the outset whether a product is GMO-free, contains GMO or may contain GMO. This would at any rate have provided consumers with the clarity for which many are waiting.
Despite this, I can agree to this legislation, because I think it is about time the ban was lifted, and I should therefore like to hear from the Commission what steps it intends to take to bring this about. For the Member States, it is time to closely examine not only co-existence in agriculture, in transport and in ports, but also how this is to be monitored. It should not be made too easy to get round this directive, and the Member States should really ensure that it is observed in any event.
Mr President, I wish to begin by thanking both rapporteurs for the work they have done, but I have to say that I am very uneasy about the decision we have to take. The fact is, I feel as if I am in a kind of hostage situation.
On the one hand, I want to reject GMO technology, which is far from being problem-free. It is no panacea. On the contrary, it exposes us to risks because it is impossible to predict the characteristics to which a modified gene may give rise in its new environment. Co-existence sounds good, but we also know that GMOs are infectious. We do not therefore know what situation we are facing. There is also a concentration of power, and the big multinational companies exercise incredible pressure, especially upon the African countries. On the other hand, if we cannot put a stop to GMOs, strict rules are naturally needed. We must minimise the risk. I am therefore going to vote tomorrow in favour of the amendments by the Committee on the Environment, Public Health and Consumer Policy.
I want, however, to say once and for all that there are so many issues left to solve, for example in connection with environmental liability, that there can be no question of lifting the moratorium.
Mr President, Commissioner, ladies and gentlemen, Mr Trakatellis and Mrs Scheele have produced a comprehensive piece of work, which should make for better information and greater transparency, as well as helping European consumers to enjoy freedom of choice. Consumers have to know what they are buying and what they are eating. Effective, reliable legal framework conditions for authorising, labelling and tracing GMOs need to be created as soon as possible.
Both regulations, along with the lifting of the de facto moratorium on authorisation, are crucial to the implementation of a forward-looking strategy for European biotechnology, demands for which Parliament endorsed at the beginning of this year. The moratorium impedes the progress of green biotechnology in the European Union, and, in particular, both damages Europe's innovative SMEs and stands in contradiction to the Lisbon objectives.
The room for action set out in compromise motion No 1 on the Scheele report is desirable. We must, however, ensure that, if individual Member States decide to go their own way, this does not frustrate the aims of this regulation by interfering with the common internal market.
When it comes to the adventitious and technically unavoidable presence of GMOs in non-genetically-modified products, we need rules that work in practice. In the final analysis, as we all know, every threshold value we set is arbitrary, but the 0.9% threshold value provided for in the Common Position is reasonable and helps to guide manufacturers and consumers. The threshold value is important in terms of different types of cultivation being able to coexist, as, in the natural world, there are no techniques for preventing such things as cross-pollination.
The most important yardstick by which the new legislation must be judged must be the practicability of its framework conditions, which must, in particular, be in line with WTO rules and must not allow excessive bureaucracy to hamper the development of biotechnology in Europe. Above all, they must help to inform consumers and protect them.
Mr President, although a lot has been said in today's debate about threshold values, and about their being politically arbitrary, I would like to emphasise how important it was for this House, at first reading, to specify a figure of 0.5%, even though many were not happy about it. The fact is that, if this figure of 0.5% had not been hammered out and adopted in the Committee on the Environment, Public Health and Consumer Policy, we would not have such a rigorous Common Position and also the present basis for negotiating an acceptable compromise on co-existence.
The second point I would like to address is that I do not think it is very fair for us to be now acting as if we were about to vote 'yes' or 'no' to genetically modified organisms.
We know for a fact that we do not have the option of saying 'no', whether to GMOs or to many chemicals and other products. That is one reason why I campaigned for the most stringent conditions in the authorisation process and for comprehensive labelling. Mrs Flemming's criticism was that the method of labelling was politically dishonest. I would ask her - although she is no longer here - whether not labelling something that was 100% composed of GMOs would mean that we were being more politically honest with consumers. I believe that the European public are perfectly grown-up enough to come to their own opinions on this, and also that biotechnology cannot but become more credible and be taken more seriously if it does not hide behind badly-framed rules on labelling. To those who draw attention to their energetic campaigning for labelling as 'GMO-free', I have always said that the fact that products are 'GMO-free' can be indicated by additional labelling. We cannot conceal from consumers the fact that genetically-modified organisms are everywhere.
I believe that we have to stress the fact, and bring it to people's attention, that this stance was friendly only to industry and not to the consumer.
Mr President, we need new regulation on labelling and traceability and it must be as rigorous as possible. But my key point is that even if tough new rules are adopted tomorrow, as we hope, this should not be seen as a green light to lift the de facto moratorium. These directives do not address properly the very real risk of contamination of non-GM and organic agriculture with GM varieties. Nor do they provide for liability rules to cover farmers who are victims of such contamination.
Research by the Commission, by the European Environment Agency and by the Department for Environment in my own country all conclude that licensing GM crops will almost inevitably lead to widespread contamination of non-GM crops.
If we are to ensure that the public has the right to choose to reject GM we must ensure not only that GM is labelled, but also that non-GM continues to exist. Unless we can address the problem of contamination, that cannot be guaranteed. I do not believe Mr Fischler's guidelines will be adequate. The moratorium therefore must stay in place.
Finally, there are a number of national consultation processes going on in the Member States on GM crops. It is vital that those processes are taken seriously. It is therefore a matter of much regret that the UK Government's process has been under-funded and badly publicised. Its deadline must be extended if we are not to conclude that government ministers have already decided in favour of GM cultivation.
. Mr President, we have now come to the end of this debate that has lasted for very nearly two years at this level of intensity. The evidence of the cooperation that has taken place between our institutions is in the presentation of the legislation before you for voting on tomorrow.
Of course there have been expressions of different views by many sides during the course of the debate over the last two years and, indeed, in this Chamber this afternoon. There are some inevitably who will not be satisfied with the legislation that is put forward. Some for instance say that we go too far in achieving the balance that we have tried to achieve and that this will put off and set back the development of biotechnology in Europe in the future; that we are losing our good scientists to the United States.
That may be true but, nonetheless, we have to ensure that we have in place good legislation that gives valuable information to the consumer so that the consumer can make the choice of whether or not to consume GM foods.
We have put in place in this legislation - the best legislation in the world on this issue - providing free market authorisation, monitoring, labelling and labelling supported by traceability to give it the appropriate level and full credibility.
Others reject GMOs and I suspect some of them would reject GMOs at any cost. I have to tell them that they will never be satisfied and there is no legislation that will satisfy them. In those circumstances, have they placed themselves in a situation where their views cannot be fully taken into account? Perhaps that is the case.
Those who have worked hard on this issue - Mrs Scheele, my own staff and I hope myself - have attempted to achieve a balance so that we get in the legislation the best solution for all points of view, having taken into account views expressed right across the spectrum to achieve the result which is before you this afternoon and for voting on tomorrow.
I have to say to those who are very sceptical about this technology that all the scientific evidence available to us indicates that GM food is as safe as conventional food. There is no scientific evidence going in a contrary direction. We have said time and time again that our decisions here in Parliament and in the Commission must be science-based. If we move away from that we are in peril.
I have been asked to deal with the question of the moratorium. A number of Member States and a number of others asked for the de facto moratorium to be put in place to enable legislation to be brought forward to achieve what we have in this draft legislation at the moment. I cannot believe that it was the intention of those who wanted this work to be done to then say that, despite all this hard work, effort, expense and debate, they nonetheless believe that the moratorium should remain in place.
In those circumstances, reflecting the views of those who asked us to engage in this exercise and provide this legislation, we have now come to the stage when we must lift the de facto moratorium. Legislation is in place which gives adequate protection and information for consumers. It is a sophisticated piece of legislation - the best in the world, as I have said - to enable consumers to make the choice for themselves of whether or not to consume GM foods. The choice is for them. In those circumstances it is appropriate to move now to the beginnings of the lifting of the de facto moratorium on food and feed.
I do not believe we should be doing this in the face of any threat of WTO proceedings or anything of that nature. The work I have been doing - and I am sure it is the same for you - has been done on the basis of trying to achieve what is right, trying to achieve a result that provides the kind of choice for consumers that we believe is necessary and provides the choice for them in a meaningful way and in an informed manner.
We do this work because we believe it is right. We do not do this work because other people believe we ought to speed it up and do what they believe. I do not do this work under threat of WTO proceedings.
To those of you who have expressed scepticism and still have some worries about this legislation, within a period of two years after the adoption of this legislation and it becomes law, there is specific provision in the legislation for a review. Therefore, it is possible - and it is intended - for us to return to this issue in that timescale so that we can, with the experience of the operation of the legislation, determine whether there is any need for adjustment and for amendments. In my opinion that is an important part of the legislation which will assuage the concerns of those who are expressing anxiety about it.
Will I take infringement proceedings or do I believe the Commission should take infringement proceedings if there is a failure to comply with the law? It is the Commission's function and role to look to the legislation, ensure that the laws of the European Union are properly applied and implemented and if there is a failure to apply any legislation - including this legislation - then we must take our responsibility and move in the way that we are required to do under the Treaties.
Finally, I thank Mrs Scheele for her hard work and for the cooperation she has afforded to me in meetings personally and with my staff, and compliment her on the outcome of some difficult work over a long period of time. I also enjoyed working with her during that period.
. Mr President, firstly I should like to thank you all for a very useful and comprehensive debate. It confirms at the same time how difficult it is to reach some sort of consensus on this complex issue. This adds to the merit of the two rapporteurs, Mrs Scheele and Mr Trakatellis, who have managed to approach very distinct positions and to work out some viable compromise solutions.
In this debate I can trace a wish to be in a different debate about saying 'yes' or 'no' to GMOs. This is not the situation. We are not discussing whether to say 'yes' or 'no' to GMOs. Maybe this would have been easier, but we have passed that stage. We already import into the European Union 35 million tonnes of soya every year. This is a fact. It is not fair to say that we have not tried to act according to the situation.
We have revised Directive 2001/18/EC about placing live GMOs on the market. We have proposed traceability labelling. We have looked at food and feed proposals. We have added this. We have written a new text into the environmental liability proposal. We are always discussing ways to complement the existing legislation in order to meet the concerns of citizens in the European Union.
What we have proposed reflects these concerns and, at the same time, the potential of this new technology. This is exactly what it addresses. We see that there is probably a lot of potential in using GM techniques, but we also see that there are risks. That is why we now have much stricter legislation in place. That is why we are tracing and labelling these products. That is why we have added a text in the environmental liability proposal. This is exactly what we have taken into consideration. We are trying to do our part and to take our responsibility. That is the only way to address such a complex and difficult issue.
Is it enough to restart authorisations? This debate also reminds me of a boy I know who, when he was five or six years old, was served small green peas as part of his dinner by his grandmother. He assured his grandmother that 'yes, I love green peas, but I don't eat them'. The same will apply if we now put in place completely revised legislation but are not willing to apply it. What kind of signal are we sending to the rest of the world? A signal that our legislation, which ensures this balance of looking at both the potential benefits and the risks, does not work - we are not ready to apply it. That is the main point for me. We should be able to start to implement the legislation that we have now worked on for such a long time, trying to ensure an informed choice for the European consumers and farmers.
We must demonstrate to the rest of the world, including the US, that it works. This is how we do it. We make a risk assessment, we trace it, we label it and we make sure that we have this correct balance.
That is why, as my colleague, Mr Byrne, has said, the Commission will take its responsibility. As you know, the process also leaves it very much up to Member States to demonstrate that they can work with this issue, but if they are not willing to do it the Commission will certainly take responsibility. Once again my thanks go to the rapporteurs and to all in the House for a very exciting debate.
Mrs Breyer has asked leave to make a personal statement in accordance with Rule 122. Mrs Breyer, I would like to point out to you that you may refer only to statements made concerning yourself in the course of the debate. In other words, please can we not have a new debate?
Mr President, Mr Schnellhardt has stated that I am organising a campaign for a moratorium on buying GM products. That is utter nonsense. Consumers are making it clear - and saying so in every survey - that they do not want GM products. So far, industry has been able to slip GM foods past the consumers on the quiet; now, the food manufacturers have to tell them the truth about their products, so if the de-facto moratorium is lifted, we will be in a completely new situation. Labelling has now arrived, so that consumers can make known their feelings - whether for or against - about this type of food. For the GM industry, the litmus test is not to do with whether or not they get authorisation from the EU, nor is it the procedural hurdles; it is whether or not consumers will buy these products. It is the market that is the litmus test; it is the market that will decide. I do not fear the end of this moratorium - far from it. You have to ask yourselves why it is that not one single manufacturer has, so far, put these products on the market labelled as such. Manufacturers will watch as these products do an economic nosedive. If these products have to be labelled, the manufacturers will have to tell the truth about them. It is the consumers themselves who will bring in a moratorium on buying them.
The Commission has also accepted responsibility when it comes to lifting the moratorium. Commissioner Wallström, at the time of the directive on release into the environment, you told us that liability would be incorporated in the environmental liability directive, but it was not.
My final point is that, earlier in the debate, I asked the Commissioner to say something about the rules on seeds. My fear is that this House is being tricked. I urge the Commission to make a statement about this, because Parliament's voice is not being heard on the subject. Will there be a limit value of zero for seeds as is already the practice in a number of states? Is it not technically avoidable? I ask you to speak and account for this.
Mrs Breyer, I regret that I have to tell you that what you have said bears little relation to a personal statement, but was more like a contribution to the debate. I had reasons for saying what I said earlier. I would therefore urge you to keep to the rules in future.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WRITTEN DECLARATION (RULE 120)
Mr President, both these regulations are meant to establish a single new, Europe-wide, legal framework for the authorisation, labelling and traceability of genetically modified food and feedingstuffs. Consumers have minds of their own and want to be informed - about ingredients, composition, and additives; some of them want information about methods of production.
We have to meet this need for information, especially in those areas where ignorance gives rise to fears. Consumers want to use choice as a means of getting rid of uncertainty. People are afraid of anything that is new. As we have no long-term experience of GMOs, information is urgently needed if there is to be freedom of choice. I support the compromise. If we are to put this important regulation into effect, we now have to avoid a conciliation procedure. Only if it is adopted soon will it be possible to end the moratorium, thus avoiding trade disputes with the USA, Canada and Argentina. I hope that the EU will shortly abandon its reservations about GMOs. If people had opposed the wheel when it was invented, we would still be going everywhere on foot.
The next item should be the joint debate on a number of reports on food safety, but we would have only three minutes available for it before the start of the debate on the Commission communication. There is no point in starting the debate right now.
The next item is the Commission communication on proposals for action for strengthening the European pharmaceutical industry in the interest of patients.
. Mr President, I am delighted to be able to announce to you that, earlier today, the Commission adopted a communication on the G10 Medicines initiative.
For those of you who are not familiar with G10, I would like to briefly explain the background to this initiative.
In recent years there has been growing evidence that the European-based pharmaceutical industry was losing competitiveness compared with its American-based counterparts. This is not only serious for our economy but of vital importance to public health and, especially, European patients. Millions of Europeans use medicines everyday.
Achieving real and long-lasting benefits to patients is a key objective of pharmaceutical policy. We must support Member States to make authorised medicines, especially the newer and more innovative ones, available and affordable to all those who need them as quickly as possible. However, some of the statistics concerning the industry make difficult reading; those pertaining to research and development, for example: critical to our industry, to our science base and to our patients.
In 1990 Europe was the world leader in pharmaceutical research and development and innovation. Now the US has overtaken Europe in the discovery of new chemical or biological entities. This has not happened by chance. Since 1990, research and development expenditure in the US has grown at a dramatic rate. Between 1990 and 2000, research and development expenditure grew at twice the rate in the US compared with Europe. By 1997 America had overtaken Europe in terms of total research and development expenditure. G10 medicines were born out of this background.
In recognition of the critical role the industry plays in both the industrial and health sectors, Commissioner Byrne and I established the High Level Group on Innovation and the Provision of Medicines - G10 Medicines. It is a small Group of high-level representatives from Member States, industry, mutual health funds and patients.
The group was given the challenging remit of reaching consensus on ways of improving the competitiveness of the pharmaceutical industry in the context of achieving social and public health objectives. To many people's surprise, the group was able to report back in May last year, with 14 wide-ranging recommendations.
In the communication adopted today we set out how we plan to take these recommendations forward. There are five broad themes we pursue in the communication which we intend to take forward in parallel.
Benefits to patients are at the heart of G10. We will look at ways of improving patient information on medicines, strengthening the role of patients in public health decision-making and so forth. I am sure that in that area my colleague Mr Byrne will say more.
Developing a competitive European-based industry takes us back to the origins of G10. We examine ways of improving access to innovative medicines and the need to speed up national negotiations on reimbursement and pricing, greater price competition for medicines that are not part of the state sector and measures to develop competitive generic and non-prescription markets.
With regard to strengthening the EU Science Base: if we fail to support innovation we will pay a heavy economic, social and public health price. We look at ways we can develop incentives for research, including the use of virtual institutes for health to stimulate and organise health and biotechnology research and development. We also link in to the many initiatives under the Commission's existing Sixth Framework Programme.
As for medicines in an enlarged Union, with the forthcoming enlargement the Union is facing one of its greatest challenges and opportunities. We look at ways of meeting the challenge through providing a level playing field for intellectual property protection and providing support for the new Member States to implement the new legislative framework.
As regards Member States learning from each other, benchmarking will provide a practical mechanism for monitoring the implementation of the recommendations, as well as providing a forum for Member States to share best practice.
So, what is the driving force for implementing the proposals in the communication? The main driving force will be the pharmaceutical review supported by the Life Sciences and Biotechnology Action Plan and the Public Health Programme. You will be well aware of these, and the Pharmaceutical Review will obviously have its second reading in the autumn.
However, the unique aspect of G10 is the vehicle it provided to look at areas of national competence that have an impact on competitiveness and public health. There is only so much we can achieve at European level.
In the communication we set out areas where we believe that a European reflection could benefit Member States as well as helping to achieve our G10 goals. In particular, we propose an examination of national pricing and reimbursement systems. Although this is clearly within the competence of Member States we believe that the injection of more market measures, while ensuring national safeguards to control expenditure on pharmaceuticals, could bring benefits to patients and the industry in terms of quicker access to the markets.
Overall, I believe the communication, together with the other initiatives I have mentioned, provides a framework for turning around the competitiveness of our pharmaceutical industry while reinforcing European public health.
. Mr President, in the G10 communication adopted today by the Commission we see patients and public health placed at the centre of the debate on the future direction of European pharmaceuticals policy. This rebalancing of policy-making between legitimate industrial innovation and health needs is an important step in the right direction.
You have previously heard me say here that our health is our wealth. The development of rising public health standards, the extension of disease-free life-years and the increase in life expectancy are shaping features of modern economic development, and pharmaceutical innovation has played a significant role in all of this.
Similarly, from a patient point of view, innovation has yielded dramatic improvements in the dignity and quality of life of patients in recent decades. Now patients are taking a more active role in seeking out information and products.
But at a point where health expenditure is rising, the population is ageing and patients' expectations are increasing, we need to have a strategic vision of how to move forward in this complex field.
There are a number of interlinked issues here. For patients, there is a desire to have more effective, more humane products, brought to market more quickly. There is a desire to have better information on the comparative advantages of products and early warning of adverse reactions. For patients, the availability of clear and authoritative information from the leaflet inside the package, to online at the level of a European health portal, is essential.
For those who finance the health system, there is a need for sustainable budgeting, affordable medicines, manageable demand and responsible behaviour from patients, prescribers and producers alike.
From a public health point of view there is a need to ensure that medicines maintain high quality and safety standards and that adverse reactions are quickly identified and tackled. There is a need to work towards more rational prescribing and consumption patterns, to ensure that we can tackle anti-microbial resistance.
In addition there is a need to ensure that research develops products which tackle health requirements as distinct from lifestyle issues. For example, more must be done to develop products that tackle rare diseases and childhood illnesses. And, in an ageing society, medicines will play an important role in ensuring active and healthy ageing - with all its attendant economic and human benefits.
For the industries involved, there are a range of specific issues which are being presented to you today. But we need to be aware that an increasingly global industry is less likely to prioritise investment in research for the treatments which Europeans will need in 10-20 years' time if they are dealing with a fragmented and unpredictable market. In other words, whilst there will be no shortage of sure-fire lifestyle wonder drugs like Viagra, how can we be sure that the medicines needed to tackle arthritis, Alzheimer's and obesity, to name but a few, will be developed?
It is only by moving towards a more predictable market environment across Europe that we will be in a position to convince industry to take the needs of Europeans seriously in the years ahead.
The High Level Committee on Health has stated that the public health goal of pharmaceuticals policy is 'to make readily accessible, efficacious, high quality and safe medicines, including their most recent innovative ones, to all those who need them, regardless of income or social status'.
Each of these issues has been addressed in this communication. We have effectively highlighted patients' needs for better information and their need for a stronger voice to influence policy. Efforts in both these areas will support their growing role as important decision-makers for health care. The establishment of an EU-funded European Patients' Platform in February this year is an important step.
We have also targeted the medicines themselves, to build up systems that ensure their safety, quality and efficacy. Here the G10 put the need for stronger systems of pharmacovigilance and relative effectiveness firmly on the agenda. In this way we aim to improve the rational use of medicines. This is a public health goal that underpins our vision for the pharmaceuticals sector.
Relative effectiveness is a very important issue for the European Union. In June 2000 the Council underlined the importance of added therapeutic value both in terms of health protection and from an industrial policy perspective.
Effective medicines must get quickly to the people who need them. This means identifying which medicines are genuinely effective, not just in the controlled environment of a clinical trial, but in general use amongst the wider population. This is the critical issue at stake here.
Relative effectiveness is one key tool towards rational use. But, clearly, we have to consider the role of other actors too. How can we improve rational use of pharmaceuticals at the level of the health care prescriber and the consumer?
A parallel question might be: how can we know if we have improved the rational use of pharmaceuticals? This brings me to the issue of benchmarking. The recommendation to develop indicators for public health has set us a big challenge. For example, to investigate indicators that could monitor what is happening at the health-care prescriber level. Ultimately, the intention is to have a set of indicators that can shed light on what is happening in the pharmaceuticals sector of Member States in terms of the extent to which public health needs are being met and in this way to inform policy development at national and European level.
Finally, the discussion on enlargement is particularly timely. The accession treaties have been signed. Although enlargement is one specific recommendation of the G10, clearly our responses to each recommendation need to adequately reflect the changing environment within the European Union.
The G10 is a first important step to developing a strategic vision of the future health needs of Europeans which is affordable, effective, transparent, inclusive and safe. Properly pursued it will be good for the health of all concerned.
Thank you, Commissioner Liikanen.
This debate will be conducted according to what we call the catch-the-eye procedure. Mrs Roth-Behrendt has succeeded in catching my eye, and she has the floor.
Mr President, it is a pleasure for me to be able to catch your eye. I have just one question for the Commissioners. Do you not think that there is a certain contradiction inherent in the recommendations? If you are in favour of more incentives for research in order to get better medicines to the patients more quickly, and if all the G10 countries have said so too, then why does it appear from the policy agreement on the pharmaceuticals package as if the provision being made for data protection, as regards the creation of a return on innovations, is insufficiently long-term, so that research is not being driven forward? Do you not also think that the safest and best way of providing patients quickly with better medicines would, in principle, be a fast and simple central procedure, and that it would be better if the Commission and the Member States were to hand out more money for research projects and at last get round to submitting the new legislation on children's medicines to Parliament? That would enable us to do something more quickly about getting people better medicines.
. Mr President, I must emphasise that the two proposals are separate as far as the review is concerned. The review is supported by G10 and now has the support of the Member States. The G10 process goes further, and so far there has not been any broad discussion in the Member States about that.
There is, firstly, a proposal from the Group and today there are the recommendations from the Commission. Next week the Italian Presidency is organising a conference on G10 on the basis of the Commission recommendations. We hope that the dissemination of these messages goes forward.
As I said, it is now important to get the review through. That is important for research-based industries because it strengthens their position; it accelerates the access to markets for new products; it acts as a counterbalance; and it also means that generics will be more competitive when the patents expire.
Mr President, having worked for over thirty years for one of the major international pharmaceutical companies, I can tell you that the main concern of this industry, whether European or otherwise, is neither people's health - and especially not the health of people who cannot afford to pay for their medicines - nor the well-being of its employees, whom it does not hesitate to make redundant by the thousand whenever a merger or concentration takes place in the sector or to drive hard, day and night, even the women, in manufacturing and packing medicines. These practices are all the more scandalous because the pharmaceuticals industry is one of the most profitable of all. The sole concern of this industry is the financial well-being of its shareholders.
Before bringing out a new medicine, the major companies first undertake marketing studies, which determine whether research in the field is continued or stopped. This means that companies are only interested in illnesses that generate money. Too bad if a growing number of men and women find it harder and harder to look after themselves; too bad if in Africa and elsewhere, children are still dying in this day and age of easily curable diseases such as measles, and too bad for those people suffering from malaria or other diseases that affect the populations of poor countries.
The only decision that could satisfy both the employees of these companies and patients - in rich countries and in the developing world - would be for this industry no longer to be a private industry in which only the interests of a minority count, and for it to be placed under the control of the people, for the benefit of everyone.
Thank you, Mrs Bordes. Let me just point out that, in a debate of the sort we are having at the moment, the idea is to put questions rather than just make speeches. I would ask you to again read the Rules of Procedure in order to see just how this works. That way, there will be no misunderstandings between us next time.
Mr President, I must admit that I am pleased to hear Mr Byrne side with consumers against the pharmaceutical industry.
We had the feeling, when addressing the pharmaceutical industry dossier and pharmaceutical legislation at the same time, that it was actually the European Parliament that was defending consumers, through far-reaching amendments, in particular on marketing authorisations, on centralised procedure and on consumer protection. The Commission's answers to these questions, let us remember, were not what the European Parliament had hoped to hear.
Fortunately, I have the impression today that the Council has reintroduced a number of items, such as the five-year renewal, marketing authorisations, the centralised procedure and stopping direct advertising to patients.
All of this leads me to ask you whether your communication will accept a good number of the amendments to pharmaceutical legislation that Parliament has adopted by a large majority, particularly in the fields of direct advertising, consumer participation in the EMEA, centralised procedure and modifying marketing authorisation dossiers, as real proof of your concern to protect consumers and patients?
. Mr President, that discussion has already been held in a different context when I commented on Parliament's amendments, but I would like to say briefly that the Commission welcomes Parliament's support for the centralised procedure. We now we propose that it be applied for all active substances and Parliament supported this.
Now the Council has reached a political agreement which goes in the same direction, but in a rather narrower fashion. It will limit the application of the centralised procedure to four illnesses, but within the legislation, in the Council's opinion, there should be a particular Article which would allow for the enlargement of the scope of the centralised procedure.
Regarding information for patients in that area, discussions continue but it seems to be that the majority in the Council and the majority in Parliament are not so far from each other. This is not the same as the Commission's position, but I respect the outcome of the legislative procedure.
The Commission has never proposed direct-to-consumer advertising. It only supports the provision of controlled information for patients, patient groups and so on. Anyone who today has access to the Internet sees a massive amount of direct spam advertising on medicines, which is growing every day. It would be better for consumers if they knew which websites were trustworthy, where there is scrutiny by the authorities or whether they could trust the quality of the information. On that issue, it seems that Parliament and Council are on the same wavelength in being very prudent on the issue of information for patients. We will of course return to this in second reading.
Commissioners, among your numerous proposals, you referred to the added value of medicines. I believe that this is a crucial point. A large number of new medicines now coming onto the market are, unfortunately, rarely innovative. What practical measures do you envisage for encouraging industry to produce not only new but also innovative medicines?
You also raised the issue of the European computer portal. New Zealand, for whom I have appointed myself spokesperson, is currently working on just such a system and wonders whether our contribution to this system will be medicine-centred or disease-centred and, in the latter case, whether the answers provided will revolve around medicinal therapy or whether other, replacement therapies will be proposed on these sites.
. Mr President, in reply to the first question, if there is real work on the new indications, which really means new innovations, then supplementary protection data exclusivity can be guaranteed.
As far as efficiency factors are concerned, our position is that authorisation should be science-based but of course, once the authorities of the Member States decide which medicines they reimburse by public funds, they can reinforce that by different studies of their efficiency and that is supported also by G10. In that area G10 is proposing, and the Commission is supporting that proposal, that more exchanges of information on best practice and these kinds of efficiency studies could be undertaken in future.
Regarding the second question, of course it is very much in the hands of Member States. There is very different legislation in Member States, whereby patients are being directed to use different solutions, either only the product which traditionally has been under patent or at the same time generics, when generics are inside the market. On the European level perhaps the emphasis is not there; it should be more on the national level.
Mr President, Commissioner, the pharmaceutical industry is not doing all that well. There is a lack of innovation. That is why there is the temptation to provide better protection for existing products or produce minor variations on them, and prices remain unacceptably high. Your communication is therefore very well-timed.
You were both right in saying that the patient must be placed at the centre of the debate, but the question is, of course, who that patient is. As one of the previous speakers already remarked, patients in developing countries are still faced with a shortage of medicines. In actual fact, no, or hardly any, research is being done into diseases of the developing countries. I would therefore want to ask you what initiatives you intend to take in order to give research into the neglected diseases a shot in the arm, so much so that the pharmaceutical industry as a whole will also enjoy the benefits.
. Mr President, as far as the developing countries are concerned, there are three main possibilities in terms of action: firstly, to create a legislative framework that encourages research on orphan drugs to treat what are on our territories rare diseases. There, we have a directive that was adopted by Parliament some time ago, and that framework is in place.
Secondly, the question is that if that is not enough to provide an incentive for research work, the question of public research funding can be raised. I am sorry that Mr Busquin, the Commissioner for Research, is not here. I am sure he would be in a position to provide a more detailed reply to that.
Thirdly, there are the issues of the needs of developing countries, which are based on the low level of income and lower purchasing power of the citizens. In that area, there has been some progress in recent years. The issue is still being discussed in the WTO context on the one hand. On the other, there have been schemes which have allowed developing countries to purchase certain medicines at a lower price than in Europe. Things are moving, but I am sure that the situation today is far from satisfactory.
. Mr President, I would like to add briefly to what Commissioner Liikanen has just said in answer to that question. There is a group of Commissioners which includes myself, the Commissioner for Development, the Commissioner for Trade and the Commissioner for Research. This group is concerned with the very issue you are talking about, that is, to focus on diseases in the developing world.
This group is focusing in particular on the diseases of malaria, HIV and tuberculosis. I expect that more information will be made available on that issue as time passes.
I would also mention that one of the objectives that has been stated by the Italian Presidency, by the incoming minister for health, is to make progress on the disease of malaria. That is one of the objectives of the Italian Presidency.
Mr President, Commissioners, I wish to take up the thrust of the speech by Mrs Corbey, with whom I worked on drawing up a programme under Article 169 of the EC Treaty relating to the Sixth Framework Programme, for Research and Development on diseases prevalent in the countries of the southern hemisphere. She asked you about the difficulty of attracting researchers to this field. You replied that Commissioner Busquin could have given us further answers on the matter.
Without wishing to put words into the Commissioner's mouth, I simply wish to say that there appears to be very little enthusiasm in the private sector for contributing to the amount of appropriations earmarked for the programme I have just referred to, under Article 169. Since you work together, you might perhaps know about this: could you confirm or deny the information that I have in this field concerning the lack of private funds raised to implement this programme to combat Aids, malaria and tuberculosis? Do you also have information about whether States have agreed to this programme and consequently whether public funds are being harnessed? Since the European Parliament voted for this report at first reading, we have not had much news. This question stretches the scope of today's debate, but it involves the same issues and, this being the case, I would be extremely grateful for any answer you might be able to give me.
. Mr President, the work that is being undertaken on this issue, by the Commissioners involved, is ongoing, as I indicated earlier.
It is hoped that there will be greater involvement of the private sector in this issue, because we have ambitions to make some progress on that.
I also know from the work that has been undertaken by Commissioner Lamy in relation to the provision of drugs to developing countries that this is an issue that is being discussed in the context of the Doha Round. He has expectations that there will be progress on this issue because it was one of the undertakings that was given in Doha at the commencement of the discussions. The expectation is that developing countries will insist on some progress before there is any finality.
I expect and hope there will be some outcome on this before Cancun.
Mr President, Commissioners, I congratulate you on the speech you have just given. I will confine myself merely to asking Commissioner Liikanen a few questions. At the start of his speech, he drew our attention to the state of the European pharmaceutical industry, pointing out that it is less competitive than it once was and that, although it is one of the most important industries in Europe, it has now lost its pre-eminence to the United States.
I would like, then, to make a short comment to the effect that the future of Europe - Europe's destiny - is being determined today above all in its laboratories and research centres. That is why Commissioner Liikanen's observation left me troubled, more troubled than I already was. So I would ask him this: might the legislative framework under development in Europe and the inflexible system of research regulations in the field of biotechnology, for example, not constitute a major obstacle to European industry's acquiring or recovering competitiveness? I know that this is not what many of my fellow Members wish to hear, who, for philosophical or ideological reasons, are imposing a virtual veto on biotech development, but I felt obliged to put this question to you, Commissioner.
. I should just like to say a word about the pending research. Public research is very important but it is very clear that, even in the EU, objectives of devoting 3% of GDP to research by 2010 is based on the concept that 1% of GDP would come from public sources, 2% of GDP would come from the private sector. Whatever happens in public spending, we never will have enough resources to achieve 3%. For that reason, the regulatory framework has to be judged so that intellectual property rights are protected in such a way that private money will go to the sector. Whether you like it or not, that is very simple, clear economic logic.
On biotechnology, I am sure you are at least partly right. In the Commission we have accepted the biotechnology action plan, which we follow in a strict way. In general in the field of so-called 'red biotechnology', which is connected to pharmaceutical industries, perhaps the situation is slightly better. When you go to the other branches of biotechnological research we have a lot of work to do. Today my colleagues Mr Byrne and Mrs Wallström talked about the GMO area. There are also other issues in this field.
If we want to lead in the field of pharmaceutical research we cannot separate different chapters of biotechnological research. We need intellectual property rights, we need sufficient financing. We also need public opinion that supports novelties and innovation in the market. At the end of the day that is always critical. No research can have financing unless there is a market. There is no market unless consumers have confidence in the products that come out of research and manufacturing.
Mr President, I wanted to ask a brief question about the European Patients' Platform and to ask the two Commissioners whether they are happy about the degree of independence of those who represent patients. I do so against the background of articles published in the British Medical Journal in the United Kingdom. If the Commissioners have not had sight of these articles I would be happy to let them have them.
We all understand that without the support of the pharmaceuticals industry there would be very few patients' voices, but that voice does not come without a price. I would be interested in your views on that.
. Mr President, as Mrs Read said, it is of absolute critical importance that the platform is seen to be, and is, independent and does its work in a manner that is going to add value to this entire issue. I have not heard any suggestions that there is any infirmity in this area. I take note of what you say in relation to that issue and will enquire about it personally when I leave the Chamber. However, I have to assure you that I have not heard this, I do not have those apprehensions and I have confidence in the platform.
The next item is Question Time (B5-0098/2003).
The following questions are addressed to the Commission.
Question No 30, which was going to be put first, will be put later in order to coincide with the replies from Mr Lamy.
Part I.
Question No 31 by Carlos Lage (H-0393/03):
Subject: Reform of the common fisheries policy and the stability principle
During the European Parliament's debate and vote on the reform of the common fisheries policy, much support was expressed for the principle of relative stability in the management of fisheries resources - a principle which is doubly advantageous since, on the one hand, it will help to ensure that resources are better managed and conserved (which is one of the main objectives of the reform) and, on the other, it will prevent undesirable conflicts which impede the development of harmonious relations between fishing peoples and communities. This is what is happening today, for example, all along the Portuguese coast, where people are becoming increasingly concerned and are rebelling against the EU authorities.
What action is the Commission intending to take in order to secure acceptance of the above principle and thereby reassure fishermen and the general public?
. (DE) Mr President, ladies and gentlemen, Mr Lage's question addresses the issue of access to Portuguese continental waters, which features in the Council's consideration of the new regime applicable to Western waters.
The Commission's task in this is to ensure that two principles are maintained, the first being the principle of relative stability, which is laid down in Article 20 of the new framework regulation for the common fisheries policy. This principle, according to which fishing opportunities are to be shared out among the Member States, applies, of course, to Portugal and to Portuguese waters. Another principle in the common fisheries policy, in addition to this one, is that of free access to waters outside the twelve-mile-zone, which is laid down in Article 17 of the new framework regulation, and which is of fundamental importance.
When dealing with the issue of access to Portuguese continental waters, the Commission clearly has to adopt the same approach as it does to all other Community waters. Although all Member States have to have access to waters outside the twelve-mile-zone, this access can be restricted on biological grounds, but restrictions of this sort must not be discriminatory in their effects. For that reason, it is not possible in law to protect fish stocks by denying fishermen from a neighbouring country access to these waters. There is a solution, however, and the right one is to have relative stability, together with total allowable catches, quotas for stocks of economic importance, and any further technical measures that may prove necessary.
Thank you for your response, Commissioner. That was a formal response based on principles, the principle of relative stability and the principle of freedom of access. There is a certain contradiction implied between these principles, although commenting on this is irrelevant at present. This formal and abstract framework does, however, conflict with a situation that cannot be ignored at either the political or ethical levels. I am referring to the fact that Portuguese territorial waters have the misfortune to lie next to the territorial waters of Spain, which owns the largest fishing fleet in Europe, one which hungers to find new fishing grounds and shows a ravenous appetite, not always adhering strictly to the rules.
This is causing fury among Portuguese fishermen, as well as great anxiety and indignation in Portuguese public opinion, so much so that all the reactionaries and nationalists in the country, who have been keeping quiet because the European project is a success for both Europe and Portugal, are taking advantage of the situation. They are making irate speeches against a Europe which wants to deprive Portuguese fishermen of their fish and allow uncontrolled and alien fishing in Portuguese waters. This is a political problem which the Commissioner and the Union have to face.
. (DE) Mr President, I am aware that various sections of Portuguese society have reacted in this way, but you will also understand that the only option open to us is that of acting within the legal framework available to us. I have told you that there is a solution in practical terms, above all if the Spanish and the Portuguese are willing to meet each other halfway when quotas are laid down.
What is actually at issue, and of the essence, here is sardine fishery, for which, in this stretch of sea, no quota has been set up until now. We are, however, prepared to set such a quota, and it stands to reason that, when this is done, it will be possible to specify how much of this quota is to be fished by Portuguese and Spanish fishermen respectively. We would then have a solution that would, I believe, be acceptable to everyone.
Question No 32 by Proinsias De Rossa (H-0405/03):
Subject: EU support for the ILO's International Programme on the Elimination of Child Labour
On 13 June 2002, the European Parliament adopted a resolution on child labour in the production of sports equipment which, inter alia, called for more funds to be made available to the ILO's International Programme on the Elimination of Child Labour (Paragraph 9).
In the light of this resolution and of the Commission's answer to my Oral Question (H-0515/02
. Mr President, the European Commission shares the concerns expressed about the use of child labour in general and, particularly, in the production of sports equipment.
The Commission is establishing a strategic partnership with the ILO as a follow-up to the communication on building an effective partnership with the United Nations in the fields of development and humanitarian affairs and the communication on promoting core labour standards and social governance. In that context, careful attention will be given to possible support for the ILO's International Programme on the Elimination of Child Labour.
Annual high-level meetings between the Commission and the ILO are held in the framework of the cooperation between the two organisations agreed in May 2001. The next high-level meeting will take place on 8 July 2003 - a week from now.
The Community is increasing its support for universal and compulsory primary education in all developing countries. It sees this as one of the most efficient means currently at its disposal to draw children out of the vicious circle of exploitation.
We place great emphasis on working with the ILO on this issue, both because of the problem of child labour as such, and because this is an area in which most people understand the whole rationale of strengthening governance and the rights that the ILO is working for.
I wish to thank Commissioner Nielson for his reply. I am pleased that steps are being taken by the Commissioner to follow up on the commitments already made, and look forward to the outcome of the meeting on 8 July.
The global statistics for the involvement of children in labour are really astonishing, particularly when you see the breakdown, where it is estimated that something like two million children globally are involved in prostitution and pornography and approximately six million children are in bonded or forced labour. The global figure is something close to 200 million for child labour.
Could the Commissioner indicate in what way we can hope to measure the success of the ILO and the European Union's efforts in this area? In addition, could he indicate how we can discourage the major sports companies which sell sports shoes and clothing at inflated prices in European stores? How can we avoid the situation that, when they come under pressure in India, they move to China to carry on exactly the same trade?
. This has to be focused on in all parts of the world. The main side here is as criminal as the production side. Very little is decided in these activities without being defined by the market in our rich part of the world.
There is the 'Red Card to Child Labour' action being taken by FIFA and the ILO to jointly combat child labour, a very good campaign that directly addresses exactly the problem we are talking about here. Matching this with the broader work of increasing respect for the basic principles that the ILO stands for will, I hope, make a difference. The measurement of progress here can be made in many ways. One is to see how many countries actually sign up to the legal instruments. This debate is one that we are pushing quite vigorously with our development partners.
Question No 33 by Camilo Nogueira Román (H-0356/03):
Subject: The association between Mercosur and the European Union in the light of the new political situation in Brazil and Argentina. Economic relations with both countries
What stage has been reached in the planned association between the European Union and Mercosur six months after the election of Luís Inácio Lula da Silva as President of Brazil and now that Argentina has elected Nestor Kirchner as its new President, bearing in mind that both leaders have clearly signalled their intention to develop relations between the two countries further and to give Mercosur a fresh impetus? In this context, can it say what the state of economic relations between the Union and these two countries is?
Mr President, Mr Nogueira Román's question raises three points. First, the state of the negotiations between the Union and Mercosur; secondly, the effect of Mr Kirchner's election as President of Argentina and, lastly, issues of economic cooperation between the Union and Mercosur to facilitate integration in that region.
Let us look first at the state of the negotiations. As you know, we relaunched the process last year and, since then, negotiators on both sides have been working relentlessly to make progress on its various aspects. These are complex negotiations, which address services and regulations and the trade in goods. Last year in Rio, we therefore adopted a schedule and we are sticking to it. Proposals on tariffs, which were furthermore of a high quality, were exchanged. Since March of this year, the pace has been relaxed. Some progress has also been made on rules of origin, investments, tenders, dispute settlement, trade facilitation, standardisation and technical regulation. This all bodes well. The March negotiations also enabled us to prepare an exchange of ideas on services, investment and on procurement contracts, which took place at the end of May, although we were rather disappointed with the proposals put forward by our Mercosur partners.
As you see, we are still actively pursuing these negotiations and we have confidence in our partners' desire to get there. One negotiating round was concluded last week in Asunción. We must continue to make progress because much remains to be done, not least because our friends in Mercosur are anxious for the Union to make a gesture. We will only make such a gesture, should this prove necessary, in the context of an overall balance, which has not yet been fully achieved. Optimism about the state of the negotiations must, therefore, be relative.
It is probably premature at this stage to take the decision on launching the final phase of negotiations - always an important time - because there are many issues involved and this takes time. We are considering this step, particularly because these negotiations - especially in the field of agriculture - cannot be separated, in terms of a bargaining chip for the EU, from what is happening in the multilateral context of the World Trade Organisation.
We look favourably on Mr Kirchner's election as President of Argentina and on the various statements by Presidents Lula and Kirchner on the future of Mercosur. Both of these undoubtedly wanted to convey to Mercosur, in other words Paraguay and Uruguay, to Latin America and more generally, to the entire world, their desire and their will to strengthen the process of integrating Mercosur. We can only welcome these statements. Latin American integration is one of the European Union's political priorities and this is why we initially felt that we should negotiate with Mercosur as a whole. We therefore wish to hold 'one-on-one' negotiations and not 'one-on-four' as is done in other areas such as the North-South America free trade zone. I have also said, moreover, and have said so publicly to our partners in Mercosur, that the EU's trade ambitions towards Mercosur are in line with Mercosur's own ambition in the field of political, economic and commercial integration.
What means, then, are we making available to Mercosur under economic cooperation? There is first of all our action at regional level: we have a regional Mercosur/European Union strategy on contributing to the completion of Mercosur's internal market and, for the 2000-2006 period, this amounts to just over EUR one million. We are committing more than EUR 10 million in the same period to Mercosur's institutionalisation and there is a third chapter of assistance for civil society. Our experience as Europeans enables us to contribute to the completion of the internal market, of commercial integration, of the statistical system, of the system of veterinary and phytosanitary standards and to harmonising technical regulations; in short, to anything that requires cross-border instruments. We are familiar with these issues because we have faced them ourselves in the recent past. Furthermore, we have also developed cooperation strategies with a number of Mercosur countries involving sums of around EUR 200 million for the period that I have just mentioned. These strategies can also contribute to supporting regional integration, economic reform and social development. Brazil, Argentina, Uruguay and Paraguay have a real need to pursue thoroughgoing reform. We shall continue to support this course of action at economic, social and political levels.
Commissioner, your speech took the words right out of my mouth, since I was actually going to say that Commissioner Lamy has always answered my questions fully. I am very grateful to you for that, as I am always grateful to you for your answers to my questions during Parliamentary Question Time.
In any event, I would like to say, before asking one last question, that the members of the Delegation for relations with the countries of South America and Mercosur have just returned from Brasilia. We held meetings with members of the Brazilian Government, with parliamentary leaders, with the President of Congress, and with President Lula's principal advisors, and we realised once again that we are dealing here with an extraordinary country, which is setting in motion an exemplary social inclusion programme, which will be crucial to its future. As the Commissioner knows, this country also enjoys privileged economic relations with Europe, in addition to the traditional relations of cultural kinship.
In addition, I myself have just spent a month and a half in Argentina, on political business, and have seen the progress that the country has made. Mercosur sees its connections with the European Union as a historical relationship between sister states, as a partnership which is essential in order to avoid subordination to the United States. That is why I ask whether the Commission is prepared to give special priority in future to its relations with Mercosur, and perhaps with the whole of South America, which may possibly join Mercosur.
Mr President, my response to what the honourable Member has just suggested is broadly 'yes', in that we have clearly made Latin America's southern cone region one of our priorities, because these countries themselves have decided to work on integrating with one another. Our idea is that these efforts will be reproduced in other places, in the future, perhaps with the Andean community, perhaps with the communities of Central America. This concept of regional integration that we wish to encourage is therefore positive, not because it systematically converts everyone to the European model, but because we believe that, since these countries themselves have decided that integration is in their interest, they deserve our full and unremitting support.
Question No 34 by Bernd Posselt (H-0380/03):
Subject: Foreign trade with southern Africa
What is the Commission's view of foreign trade developments between the EU and the countries in sub-Saharan Africa?
I shall try to answer Mr Posselt's question about trade relations between Africa and the European Union as briefly as I can. In trading matters, we are clearly Africa's main partner, with bilateral trade worth around EUR 150 billion, according to the figures for 2000, in other words, just under half of all Africa's external trade.
This being the case, if we look at the matter in terms of trends, and more particularly of the trend to which the question refers, that is, trade between the Union and countries located south of the Sahara, the rate of change is clearly slow. If we look at the ACP countries in the sub-Saharan zone, the trend is for slight average growth, with some slumps, and I shall return to this. It is, in any event, lower than the growth in world trade. In the long term, the trend is for a slight increase, with total exports to Europe to the tune of EUR 30 billion. And, as I said, within this trend for a slow average increase there are occasional slumps. This was the case, for example, between 2001 and 2002, despite the 'Everything but arms' initiative which, in that period, provided around EUR 90 million for the whole of 2002, which was the first full year in which the system was implemented. The 'Everything but arms' initiative, therefore, to some extent offset the slump observed in 2001 and 2002.
Beyond the figures, the main problem lies in the make-up of trade and exports from those countries, which still contains structural weaknesses because it is essentially dominated by some basic products, such as oil, diamonds and cocoa. Furthermore, around one third of exports from African countries to Europe consist of farm produce, which also makes our market the major outlet for African exports.
How can we improve the situation? I think that the concept involves trying to improve these countries' abilities to export to us and to diversify their economies. In order to achieve this we have a policy that has now stabilised and is one with which the European Parliament is familiar, because we discuss it often: first of all, stepping up regional integration amongst African countries themselves; second, strengthening economic and trade links between these countries and the EU; and lastly, gradually integrating African countries into the world economy, because we cannot lay claim to an exclusive relationship with them and nor would this be in their interests.
To help us achieve this aim we also have a framework - the Cotonou framework - as well as negotiations on economic partnership agreements, which are making progress. At multilateral level, we have the framework of the WTO. This is why we are now in continuous discussion, if I may put it this way, with our African colleagues, not only in the context of regional relations - and I am here talking about the negotiations on economic partnership agreements - but also multilaterally, given the topicality of the Doha round of negotiations. In this context, we Europeans clearly have a partial responsibility to ensure that all these negotiations meet Africa's needs because, in my opinion, our African friends now have the means, which they did not have in the past, themselves to identify how this type of negotiation can best meet their needs.
Mr President, I am obliged to the Commissioner for his reply. As we know, we tend to see Africa as very largely characterised by single industries; on the other hand, though, Africans see Europe as very much made up of conglomerates. What I want to ask you is what the Commission is doing in order - and I do know that this is in practice very difficult - to build up cooperation between sub-Saharan Africa and the European Union as regards small and medium-sized enterprises. There is virtually nothing moving on that front. I would like to know what is being done in the area of cooperation between small and medium-sized enterprises. Although most small businesses still do not dare to venture into the region, I do believe that they would make very important partners for Africa, if it is not to be dominated by single industries and conglomerates to the exclusion of all else.
Your question is most pertinent. From the African point of view, constructing the economic fabric must clearly entail creating small businesses. It is also true that such businesses generally have less access than larger ones to international finance procedures.
Having said that, with what we are doing in the field of development aid and technical assistance for training, with what we are doing to encourage trade and with what the European Investment Bank is now doing - and God knows it is putting enough effort into it! - in this region, the volume and the number of instruments available to the entrepreneurial initiative are, I believe, experiencing rapid growth.
Investment is necessary even if it only pays off in the medium and long term and even if we have to wait until a reasonably sophisticated level of development has been achieved to ensure that small businesses - which are by definition much more reticent about taking risks than large companies - participate actively in the type of trade that we want to promote.
I would like to ask the Commissioner whether he agrees with the President of the United States of America that perhaps Europe's position on trade in genetically modified crops is having an effect on our trade with the southern African countries in agricultural products, thereby affecting their ability to feed themselves?
The answer to Mr Purvis's question is no. We do not agree with these statements and I have furthermore discussed the matter with the President, in a frank and direct way, as recently as last week at the EU-US Summit, which was held in Washington. Mr Purvis, we do not agree with this position and we sought to ensure that the President of the United States was informed of the matter, as they say in English, 'straight from the horse's mouth'.
One of the reasons we do not agree is that we consider this to be an argument of dubious merit, used in an entirely justified cause and which is intended to promote the interests of GMO agri-food exports by the United States. There are other ways of proceeding, however, such as reducing food aid in kind, as we have done, in order to provide food aid in cash. In Africa in particular, we have funded food aid at regional level. Consequently, every country has choices to make, for or against GMOs, and we must not impose these choices on them. We simply hope that these countries retain their freedom to decide and their sovereignty. In order to ensure this, we simply have to reduce food aid in kind and increase financial aid for food, in line, furthermore, with the regulations of the various United Nations food programmes.
Commissioner, listening to you is a pleasure, but as I listened to you talk about Africa I recalled that, at present, that continent is the scene of tragedies on a vast scale. There are countries and states in Africa that have been completely dismembered. There are peoples fleeing from war. There are shattered countries. There are tragedies in Africa that defy description. Since we are speaking of trade with Africa, or the growth of trade relations with that continent, I would ask the Commissioner whether an attempt to bring peace to the countries of Africa might not be a fundamental prerequisite. Might there not be a political question to resolve before the trade question? My point is that without peace in Africa, without the stability of its countries, I do not see how one can talk of trade as calmly and with as much aplomb as the Commissioner.
You are quite right. In many cases I, like you, have noted that our joint efforts in the fields of promoting development, trade and human rights on this continent come up against political problems. I also believe that African leaders and the governments of these countries are more aware now than in the past of the need to address, both on their own and with one another, a number of political obstacles of this type. Programmes such as NEPAD - which we support because our work on regional integration in Africa closely mirrors the strategy adopted by this new partnership - are, in my opinion, moving in the same direction.
I repeat; you are quite right. This being the case, what we have is a chicken and egg situation, in which the chicken is probably political and the egg is probably economic. Nevertheless, given the state of the world, we cannot refrain from using the eggs available to us in order to take things forward. This is a daily chore that requires patience. If we manage to convince a number of economic operators to work towards an environment that is more stable, less conflict-ridden and less disjointed, we could perhaps, here and there, create pressure for peace. If, on the other hand, communities and those who appoint their leaders are not interested, we will find it much more difficult to achieve our aim. Politicians certainly have a responsibility to free up some of these economic resources, but let us not stop working from the bottom up. This, I believe, would be a mistake.
Question No 35 by Glenys Kinnock (H-0392/03):
Subject: WTO - TRIPS
What is the Commission's response to the concerns from the ACP about lack of agreement on the implementation of Paragraph 6 of the Declaration on TRIPS and public health? Whilst the Declaration as a whole is an important step forward in the campaign for access to medicines, would the Commission agree that any attempt to restrict the agreement to a set list of diseases would be damaging?
Mrs Kinnock, the Commission shares your concern and your disquiet about the lack of an agreement that should have been concluded under the Doha declaration on the links between the TRIPs agreement on intellectual property and public health.
As you probably know, the current blockage is the result of the US refusal to accept a compromise proposal which has been on the table in Geneva since December 2002 and which has been accepted by all Members of the World Trade Organisation except the United States and this is precisely wherein the problem lies. Our position on this matter is simple: Doha, and nothing but Doha. The compromise text of last December and nothing but the compromise text. Recently, furthermore - last month, to be precise - we submitted a written communication to the TRIPs Council and thus to the WTO, to remind them of our proposals and to insist that technical assistance is provided. This will enable us, once the problem is resolved, to implement the acquis of the Doha declaration.
We also agree with the ACP countries' view on the need to maintain the scope of the Doha declaration. We believe that the Doha mandate is a broad one and this is acknowledged in the text that has been on the table since last December. We have always maintained this position, and this is why we proposed, at the beginning of the year, to call on the World Health Organisation to re-establish confidence and to find a way out of the current impasse.
Our strategy remains the same. We want the Americans to accept the compromise text that has been on the table since December, without diminishing the scope of the text, where diseases are concerned. We will continue to make every effort to find a solution before the Cancun ministerial conference. A number of our friends in developing countries have intimated that, to some extent, unless agreement is reached on this point, everything that will be on the table in Cancun and, consequently, the outcome of the multilateral negotiations launched in Doha could be at risk. The issue is, therefore, one of our top priorities.
Mr President, the Commissioner's commitment on this issue is not in doubt at all.
The Commissioner will be aware of the letter that the President-in-Office of the ACP sent in May 2003 to the chair of the TRIPs Council, raising a number of issues. I believe it was a very good letter and one that covered the issues and concerns very well. The letter, however, refers to the EU proposals, and says that the EU is making an unacceptable attempt to restrict the ACP's use of compulsory licensing. It also mentions the references to the WHO and so on, with which the ACP countries are not happy. They are not happy with any suggestion that seems to deviate from the Doha Declaration, which sets no limitations of this kind.
The application of the agreement on national emergencies is something the ACP and other developing countries are not happy with.
Commissioner, I know that you are making every effort to bring the opposing sides together, but are you not putting yourself in danger of being seen as deviating from the content and understanding of the consensus which was so valiantly achieved in the Doha Declaration?
In the letter, the ACP countries ask whether there is a straightforward and easy way to implement a solution. Do you think, Commissioner, that it is at all possible for you to answer the ACP and say 'yes, it is possible for us to find a solution and implement it with reasonable ease'?
I would like, first of all, to reassure Mrs Kinnock that I have no deviationist leanings of any sort, in particular with regard to the December compromise, which I was partially responsible for putting together.
I presented this proposal to consult the World Health Organisation, should this prove necessary, in January because I believe that the Americans are not on board on this matter. The US pharmaceutical industry considers that the arrangements in their current form still contain a number of loopholes and has no confidence that the system is going to be used for the purpose for which it was put on the table. A similar position is held by the developing countries, which also lack confidence and feel that the pharmaceutical industry in general will take every opportunity to take all the credit, as it has done, in their opinion, over the last few years.
The diagnosis is, therefore, clear. What we have on the table is a text with which we agree. The Americans do not agree with it because they do not have confidence in the system. We must consequently raise the level of confidence in the system on both sides and this is what we are working on. This must not be done, however, to the detriment of the compromise which is on the table on the subject of the diseases mentioned - a compromise which is in place and which we do not wish to go into now - or to the detriment of countries that could benefit from the measures set out in the agreement because they do not have their own pharmaceutical production capacity. The Perez Motta compromise, as the technical jargon has it, is the one on the table and this is the right approach. We simply have to increase both sides' level of confidence in the system.
Question No 36 by Juan José Bayona de Perogordo (H-0399/03):
Subject: Unfair competition from goods imported from China
In the course of 2001, China greatly increased its exports of ceramics. The continuing existence of state-owned companies and the selling off of stocks from others which have already closed account for the fact that Chinese production prices are very low. Although the country still has limited export capacity, the EU's trade deficit is steadily increasing on account of unfair competitive practices, the most serious of which is the copying of EU ceramic products which are then labelled and sold as having been 'made in the EU'.
Is the Commission planning to take action in order to prevent this type of fraud in the export of ceramics from China? Are any negotiations being held with the Chinese authorities with a view to improving the terms and conditions under which Community businesses may secure access to a market in which, despite China's membership of the WTO, there are still major sources of discrimination and obstacles to investment?
I will respond very briefly to Mr Bayona de Perogordo's question. This matter is not very complicated in technical terms, but the question raises two separate issues: the first is the increase in imports of ceramic products from the People's Republic of China and the second, a problem of potential fraud with regard to the origin of these products.
Where our imports of ceramics from the People's Republic of China are concerned, it is true that in 1994 quantity limits were applied to imports of this nature, and to tableware or kitchenware in particular. In the meantime, China joined the World Trade Organisation and, in recognition of this fact, it was decided to phase out these quantity limits, which will, therefore, disappear completely at the end of 2004. In 2001 there was an increase of just over 10% in imports of these products to the European market, whereas in 2002 there was a slight fall in numbers. Consequently, our markets are not being permanently flooded with these products.
I now come to the second part of your question, which concerns problems relating to fraud. We have adequate instruments in place for combating fraud and we are prepared to make use of them. As I have already told European industrialists who have expressed concerns similar to yours, we would need more precise information on what these industrialists and you seem to consider to be fraudulent actions. The details are missing. Mr Bolkestein's services will study your additional information so that together we can work out whether an inquiry should be opened.
Mr President, I am glad that the Commissioner sees the solution to a problem which concerns many European citizens and in particular the Spanish Ceramics Association in such simple and straightforward terms.
I am actually delighted with the assessment you have made. With regard to the evolution of imports I agree completely, not so much in terms of fraud, because if you are saying that you have the appropriate mechanisms for combating it, I do not understand why you are waiting for the citizens of Europe to tell you what these fraudulent practices consist of, since I imagine that it is for you to take the initiative in this area.
I do not believe, however, you have answered another part of the question on the measures the Commission would be prepared to take to promote the penetration by Community industry, by Community companies, into China.
I believe that you agree with many European citizens and, amongst others, the ceramics industry, that the current situation is a fraud, causes harm and constitutes a threat for the future.
My question is whether you agree with these citizens on the need to take measures to defend trade, to stimulate research and development and to promote penetration into the Chinese market.
We must make clearly separate two issues. First of all, either suspicions of fraud about the products' origins are justified or they are not. This can quite easily be checked and investigated. We are doing so in a number of areas and once again, Mr Bolkestein and myself, as well as our services, work together on many such matters. What we need, in order to commit resources which, as you know, are scarce despite the considerable efforts of the European Parliament to give the Commission additional means, is to have sufficiently precise information, rather like a unit that is given the task of investigating fraud in the police force. Give us more precise details, then.
Secondly, with regard to export opportunities in the ceramics sector, which is still a significant sector in a number of Member States, these do not depend on specific Community policies. Also on this subject, if our ceramics exporters, whose quality is recognised throughout the world found their access to the market of one third country or another obstructed because the countries concerned were not applying the open arrangements accepted bilaterally or within the World Trade Organisation, we would then set in motion the means available to us to help out our exporters.
Mr President, my question is supplementary to that of Mr Bayona. I agree entirely with his arguments and I would like to ask the Commissioner whether he would be prepared to adopt the following five measures: firstly, to show the utmost commitment to anti-dumping cases, bearing in mind that Chinese companies are subjected to much less stringent parameters and levels than European ones in the fields of employment and the environment; secondly, whether he is also prepared to show that utmost commitment to anti-fraud measures, bearing in mind that, at this moment, it is possible to import without a mark, in any European port, Chinese goods which have a label in that port; thirdly, to strengthen research and development so that European companies can face up to Chinese competition; fourthly, to promote the entry and establishment of European companies in China, in view of the fact that, as the Commissioner knows, despite the fact that there has been a tariff restriction, entry tariffs in China depend on the port and the importer; and finally, whether he is prepared to set up an observatory to provide better knowledge of the practices which discriminate against and harm European industry.
Very briefly, with regard to the fight against dumping and fraud, as I have said, we do have procedures in place. These procedures are transparent, regulated and precise and if we have the necessary details, with which the industry must provide us if we are to launch an inquiry or investigation - known as 'complaints' - we can take action. This must be done in the correct way, because we have to respect the rights both of the plaintiff and of the country against which a complaint is lodged. These are possible approaches, provided, of course, that we have the necessary information.
With regard to problems in accessing the Chinese market, we are entirely willing to discuss these with our Chinese partners. I hold such discussions in other areas and if there is a need to do so in this specific area, I will say 'yes', provided that I am given the necessary information.
As far as research and development is concerned, the issue does not really fall within my remit and with regard to the monitoring centre, I would advise industry professionals to look into this matter themselves. They are better qualified than we are to gather the necessary information and to decide when to convey this to us.
I have a great interest in this question, both as the Member representing the region of Stoke-on-Trent in the United Kingdom and also as the deputy chairman of the European Parliament ceramics industry forum, which has had a dialogue with both Commissioner Lamy and Commissioner Bolkestein.
I should like to ask Mr Lamy if he would comment on the issue of marks of origin, and confirm that the proposals being considered by Commissioner Byrne to require ceramic articles coming into contact with food to bear traceability marks showing the factory that they are made in - to trace any problems with toxic materials that may be in the articles concerned - would not in any way contravene existing WTO obligations. As he may be aware, Commissioner Byrne's services are actively considering this proposal at the moment and are having discussions with the European industry about that type of marking.
There have been disturbing cases where articles from China have been found to contain levels of toxic materials that are significantly above the limits laid down in the European Union to safeguard human health. The industry would be very grateful for his confirmation that the proposals would not contravene any existing trade legislation.
These issues of marks of origin are complex and we are discussing them in a very general way. They involve on the one hand a trade component, which is not covered by the question on the subject of ceramics and the work of my colleague, Mr Byrne, and on the other, a health component. The latter area involves more than just the problems of managing trade flows or the comparative advantages that some countries have. In this area, the World Trade Organisation's 'SPS' agreement, ( Agreement on the Application of Sanitary and Phytosanitary Measures ), gives us, as Europeans, the opportunity to adopt the necessary measures to protect the health of our consumers.
In order to be adopted, these measures must meet the requirements for advance notification, transparency and justification that the SPS agreement and the case-law in the field have established on several occasions. Accordingly, if the conditions are transparent and clear, and if the scientific evidence justifies the need for a particular protection measure on the grounds of health, the SPS agreement allows trade barriers to be put in place, and quite rightly so!
Mr Lamy, I am sorry to give you more work, but, as we had announced, we are going to reinstate the question by Mr Zacharakis, which had been reserved for this Question Time. Question No 30 by Christos Zacharakis (H-0389/03):
Subject: Contravention of international legal rules by Turkey, and danger of causing a serious accident to a passenger aeroplane in Greek airspace
On 9 June 2003, two Turkish F-16 fighter planes harassed an Olympic Airways aircraft on the Athens-Istanbul route, placing the lives of the passengers in direct danger. The aircraft's automatic crash avoidance safety system was triggered and Greek fighter planes were forced to intercept the Turkish planes.
This action constitutes a clear contravention of the rules of international law and, more specifically, a violation of European Union airspace and thus of its territorial integrity, placing the safety of EU citizens in danger, and represents a violation of fundamental standards of international conduct, such as those enshrined in the Treaty on European Union and in the United Nations Charter and included within the Copenhagen criteria. It is a reflection of a systematic Turkish policy which leads to tension in relations between Greece and Turkey and directly threatens the peace and security of the region. In view of these facts, what urgent steps does the Commission intend to take to put a stop to such aggressive acts by Turkey and to prevent their repetition in the future, and what consequences will the Turkish strategy adopted to date have on the assessment of the country's progress towards EU membership?
On a point of order, this may well delay other questions: Mr Zacharakis was not here when his question was called and, according to the rules of the House, it should lapse. Mr Bolkestein and Mr Byrne will each speak for 20 minutes and we have to finish before 7 o'clock, so I would ask you to continue, as the rules require, with Mr Bolkestein's section.
Mr Purvis, we are going to allow each of the Commissioners their 20 minutes, which will mean a delay of 12 or 13 minutes in the timetable of this Question Time, which has already begun late. But I had committed myself, having changed the order of Mr Zacharakis's question, to that question being replied to today at the end of questions to Mr Lamy. We must respect that commitment.
I would ask the other Commissioners' forgiveness. This in no way jeopardises their respective turns of 20 minutes.
If I have understood correctly, this issue concerns an incident that occurred in airspace between Greece and Turkey. The Commission does not have specific information on this incident, beyond what has been reported in the press.
With the cautiousness that this type of statement requires, we believe that this incident must be seen in the context of the dispute between Greece and Turkey over the Aegean Sea. We hope that this issue of national airspace, as well as that of territorial waters and the continental shelf - over which these two countries, to my knowledge, have been arguing for some time now - will be resolved in the course of the meetings taking place between the Greek and Turkish authorities.
With regard to Turkey, as a country that is applying to join the European Union, it has given a commitment to meet a number of criteria and the Commission recalls, in response to your question, Mr Zacharakis, the principle of what is called the peaceful settlement of border disputes. This has always been our approach, in line with the criteria set out in the conclusions of the Helsinki European Council of 1999. We also made this issue a specific priority for the review of the partnership for Turkish accession, which was adopted in May 2003. Accordingly, as on other matters requiring progress on the part of Turkey, we will closely follow developments in this matter and will present a detailed assessment in the periodic report that we are due to publish at the beginning of November.
Mr President, Commissioner, please excuse me for not being present when you called my question. I had to attend another Parliamentary meeting.
I would like to answer Mr Zacharakis very briefly by saying that, to my knowledge, despite the most strenuous efforts of Mrs de Palacio in this area over several years, we have still not quite established a non-segregated Community airspace. To my knowledge, therefore, we are dealing at this stage with Greek airspace.
Secondly, the Helsinki conclusions do indeed contain a reference to the need for Turkey to find peaceful solutions to possible border disputes with its neighbours, and we know that borders exist on land, at sea and in the skies.
Thirdly, preliminary negotiations are taking place between Turkey and Greece on this type of issue. Their content is not made public, which I feel demonstrates a basic sense of caution, especially in the run-up to the electoral period. Fourthly and lastly, we will take into account, as I said a moment ago, the overall progress made by Turkey in the areas specified at Helsinki when we pronounce on this matter both this year and, of course, next year.
Question No 37, by Mr Karas, has been withdrawn. Question No 38 by Lennart Sacrédeus (H-0376/03):
Subject: Member State's tax subsidy of abortion for other EU citizens
In early April 2003, the Swedish Government announced in the Riksdag, through the Equal Opportunities Minister Margareta Winberg, that it was prepared to review the law on abortion to consider whether women who are not resident in Sweden, and therefore not Swedish citizens, should still be able to have an abortion in the country. The underlying logic of the proposal is that taxpayers in one Member State of the EU - Sweden - would bear the costs and therefore, in practice, offer services to citizens from other Member States for an activity which is illegal in Member States such as Ireland and Portugal as well as in the new Member States of Poland and Malta.
Does the Commission consider that the Swedish Government's proposal is consistent with the Treaties or the spirit of the Treaties concerning mutual solidarity given that it is prepared to subsidise an activity in Sweden for other EU citizens, which is illegal in other Member States, through taxation? Would such conduct support or undermine other Member States' legislation?
. The Swedish Minister for Equal Opportunities has indicated to the Swedish Parliament the readiness of her government to consider modification of the Swedish law on abortion so that the Swedish authorities would cover the costs of an abortion, not only for Swedish nationals and people residing in Sweden, but also for nationals from other Member States who have an abortion in Sweden.
The Commission would point out that Member States are free to determine to whom they wish to extend financial coverage for the cost of medical treatment. Accordingly, there is nothing in Community law that would prevent the Swedish Government from amending its legislation in the manner proposed.
I wish to thank the Commissioner for his answer, but I still think he is leaving the basic question unanswered, namely that of mutual solidarity and of conduct towards each other in the European Union. Is that mutual solidarity not in this way undermined? It is, of course, inevitable that the Member States' different laws and values will make themselves felt in different forms of legislation. What is, however, unique and serious in this case is that it entails subsidising, for foreign citizens of other Member States, an activity that I specified by name in my question, that is illegal in a number of Member States and that involves inviting citizens of other EU countries to engage in an activity that is illegal in these EU countries.
My follow-up question is as to whether that would not undermine solidarity with, and mutual respect for, each other in the European Union.
. May I stress that the Commission is of the opinion that such an amendment to Swedish legislation - which has not yet taken place: it is an amendment proposed by the Swedish Government - would have no direct impact on the legislation of existing or future Member States. Indeed, the Commission is of the view that the changes in attitude within some Member States regarding issues such as abortion are driven by public opinion rather than by external factors. The reflection of this is the fact that the legal regimes on abortion in Member States are still very divergent, as indeed the Member who has just spoken will recognise. Whilst it is illegal in one Member State, it is legal in others - subject, of course to varying restrictions.
In short, the fact that in some Member States, such as Ireland, abortion is against the law, does not mean that, if the Swedish Government were to pass the amendment I described, it would not be allowed to extend benefits to whoever it liked. It is within the competence of the Swedish Government to take a decision on that, and the extent of benefits allowed under Swedish legislation would, as I said earlier, have no impact on the legislation of a country where abortion is forbidden, such as Ireland.
Question No 39 by Antonios Trakatellis (H-0398/03):
Subject: Use of a mathematical formula in awarding public contracts: distortion of the rules of competition
Recent newspaper articles discuss the intervention of the Commission which has called on the Greek authorities to postpone awards of public contracts until the curious system for awarding public contracts on the basis of a mathematical formula has been modified. The same publications claim that this formula has cost the Greek economy EUR 800 million. According to the Commission's answer to my previous question on the use of a mathematical formula in awarding public contracts in Greece (H-0097/03)
. The Commission has examined with due attention the issue of the application in Greece of a mathematical formula to be detect abnormally low offers in the context of public tenders. Following a request from the Commission the Hellenic authorities notified the relevant national legislation in January 2003. While proceeding with its assessment the Commission received a new complaint on the same matter, which gave a better picture of how the whole system of the mathematical formula is applied in practice, since the latter complaint did not concern the legislation in abstract, but made reference to concrete examples of its application.
On the basis of this new information, the Commission services addressed a letter to the competent Hellenic authorities in late April 2003, asking them to take a position on specific issues raised in relation to the compatibility of the Hellenic legislation and practice with Community public procurement legislation and the relevant jurisprudence of the Court of Justice.
The Commission services have very recently received a request on behalf of the Hellenic authorities to extend the time given to them to reply to this new letter until 30 June 2003, in order for them to give a comprehensive answer on the whole issue and in view of certain changes that they envisage concerning the relevant legislation. The Commission services have granted this extension and now await the answer of the Hellenic authorities. Once they receive this reply and the changes that the Hellenic authorities propose to their national legislation regulating the mathematical formula for identification of abnormally low offers, they will come to a final assessment of the compatibility of the system applied in relation to Community public procurement legislation.
The formula in question is so complicated that even Greek experts have great difficulty in understanding how it works.
Commissioner, thank you very much for your answer. I would like to ask you whether it is your preliminary assessment that this mathematical formula really is compatible with Community law. I cannot see why the Greek authorities proceeded, as you said, to change the law, as the Greek Parliament already has the capacity to deal with this. I would like, therefore, to have your preliminary assessment.
Also, although this was a formula for avoiding very low offers, it had a damaging effect on the overall assessment of public works, owing to the very small percentage of the original amount intended for the public works concerned.
. In response to these last two questions by Mr Trakatellis, I should like once again to reaffirm that the Commission has not yet finalised its assessment, but it has raised some issues of the compatibility of the Hellenic system with regard to the possibility given to the tenderers to justify their low offer. If that were not the case, the Commission would not undertake this work. I cannot say more than this.
May I say to Mr Trakatellis that fortunately I, personally, have not had to investigate this formula since apparently, as I said earlier, it is so complex that even the Greek experts have difficulty in understanding it.
Question No 40 by Elly Plooij-van Gorsel (H-0402/03):
Subject: Principle of 'fair compensation'
Directive 2001/29/EC
. (NL) Mr President, I can confirm that the principle of 'fair compensation', as described in the directive, is a new concept, to be distinguished from the right to receive fair remuneration, indicated with the term 'copyright' in the context of reproduction for private use.
As is indicated in the directive, the concept of fair compensation offers Member States a considerable degree of flexibility or freedom of judgment when they decide on the form, the modalities or the level of fair compensation regulations. However, pursuant to recitals 35 and 38, Member States that apply copyright meet the condition that fair compensation must be in place. Relevant legislation implementing the directive need not necessarily contain a specific reference to the principle of fair compensation.
In accordance with the directive, Member States are obliged to ensure that fair compensation is in place for three of the exceptions to the reproduction right listed in the directive. First of all, there is the exception of reproduction for private use. This is the exception with most relevance for copyright, because usually, rights are levied with regard to reproduction for private use of sound and audio-visual material. The second one pertains to the exception for reprographics or photocopying and the third one relates to transmissions in some social institutions such as hospitals or prisons.
It seems probable that the Member States that had levy systems in place in the past, will continue to allow reproduction for private use in combination with levy systems and that they will also apply these to certain digital products. It is true that the different systems continue to result in differences in application with regard to carriers or equipment to which they apply and/or the amounts claimed, including the differences in application to digital carriers. This is due to the fact that the EC legislator ruled against a higher degree of harmonisation during negotiations about the directive.
As far as analogue copying for private use is concerned, the directive acknowledges that it is unlikely that the existing differences will have a major impact on the development of the information society. With regard to digital copying for private use, the directive underlines that due account must be given to differences between digital and analogue copying for private use, and that in certain cases, a distinction must be drawn between them.
At the same time, it must be stressed that the directive does not require Member States to abolish copyright, or to take a stand for or against copyright in comparison to digital rights management systems.
Mr President, Commissioner, although I am grateful to you for your extensive and clear response, I am nevertheless left with a problem. At the end of your intervention, you draw a clear distinction between analogue and digital copying, whereby the former would not be harmful to the information society, while the latter would. As far as I know - and I have been involved in information society legislation for years - we in Europe specifically do not draw a distinction between digital and analogue, in the sense that legislation must be technology-neutral. So I am a little taken aback by your statement.
Moreover, I am surprised that the directive does not tend more towards harmonisation, particularly because your offices initially indicated that it would do so. Where fair compensation is concerned, it is important to establish whether the rightholder is actually being adversely affected, whether any technological protection measures are available and whether any other payment is made to the rightholder. This is why I think that it is regrettable after all that Member States are not required to adapt their legislation in the sense that only fair compensation is granted.
. (NL) Mr President, I can well imagine the disappointment felt by Mrs Plooij-van Gorsel, but, as I have indicated before, the legislator - which thus includes the European Parliament - was of the opinion that far-reaching harmonisation was not desirable. This is how the legislation process went and there is nothing we can do about it now. However, I do understand why Mrs Plooij-van Gorsel is disappointed. It might have been preferable to apply a higher level of harmonisation but this is not how it was decided.
Allow me perhaps to correct the Commissioner on one point: Parliament would probably have wanted to see a greater degree of harmonisation where the current directive is concerned.
I have, however, a question for those of you responsible for the internal market. You said that existing differences in levy systems were of no significance. I believe that we need to investigate this area specifically with the internal market in mind. Are the differences in the levy systems between the countries of Europe of any significance? Do they impede the internal market and lead to distortion? I believe that our examination of the trend we have in Europe should start specifically from the perspective of a functioning internal market. I believe it would be important to obtain an account of the ways in which fair compensation or fair remuneration have developed. What are the facts of the case? Above all, I wish, however, to say to you, as Commissioner with responsibility for the internal market, that I believe that the differences in levies affect consumer behaviour and create unequal conditions of competition.
. Let us see how all this works in practice. As Mrs Thors and Mrs Plooij-van Gorsel know, the directive has not been transposed in the legislation of all Member States. The Commission hopes that this will soon be the case.
It may be that a more significant degree of harmonisation would have been better for the internal market. But as I said earlier in reply to Mrs Plooij-van Gorsel, unfortunately that is not the case and we have the directive that was approved by Council and Parliament. So let us see how this works in practice and how quickly the whole system of digital right management is put in practice in Europe.
If Mrs Thors would then like to ask the Commission for further investigations and analysis, the Commission would be more than willing to oblige. The issue is important and essential aspects of the internal market are at stake.
Question No 41 by Patricia McKenna (H-0362/03):
Subject: Rapid Alert Notifications
Will the Commission publish an annual breakdown of the 'Alert Notifications', 'Informations', 'Addition to Alerts' and 'Addition to Informations' issued between 1992 and 2003 by food product and country of origin, deviating the brand name, supermarket or company involved?
Will the Commission indicate how it will publish such information and the timeframe involved?
If the Commission is unwilling to publish such information, will it please explain how such unwillingness could be deemed to be in the public interest?
. The regulation on general food law, which entered into force in February 2002, contains new provisions as regards the rapid alert system. With a view to increasing transparency according to Article 10, the Commission published for the first time a report on the rapid alert system for food and feed for the year 2002. We will do so for each subsequent year. However, we cannot apply the food law retroactively and go back as far as 1992.
The publication of this annual report was, however, only the first step. In addition, since the end of May 2003, the Commission has published, on the Internet, summary reports containing information on all notifications received on a weekly basis. These reports contain information on the type of product and the problem identified, the origin of the product and the notifying Member State.
The rapid alert system defined in Article 50 of the regulation is designed primarily as a tool for the rapid transmission of information amongst competent authorities in cases where a risk has been identified and measures have already been taken by the notifying Member State, such as withholding, recalling, seizure or rejection of the products concerned.
The quick transmission of information allows all other Member States to verify immediately whether they are also affected by the problem in question, or to ensure that a product rejected at one point of entry does not enter through another place. It also ensures coherent and simultaneous actions by all Member States.
In cases where a product is still on the market and should not be consumed, the authorities of the Member States are in a position to take all the necessary urgent measures, including providing direct information to the public.
In addition, the information collected by the rapid alert system is used by the Commission. For example, my services use the information to set priorities for the Food and Veterinary Office and to propose measures such as suspension of the placing on the market, suspension of imports or any other emergency measure under Article 53 of the regulation.
The Commission also uses this information to assist third countries. When products subject to a notification originate from a third country, its competent authorities are systematically informed in order to enable them to correct the problem at source and prevent further cases.
It is true that, according to Article 52 of the Food Law Regulation, the Commission does not publish trade names and the identity of individual companies in the regular rapid alert summaries. However, where emergency measures are taken by Member States or the Commission, in the light of the analysis of the risk posed by the alert, such relevant information on the products concerned by the action is made public.
The RASFF is used both to take actions to prevent further occurrence of food-related risks and to react immediately to such related risks in order to provide consumers with safe food.
I would like to thank the Commissioner for that information. In relation to trade names and individual companies it is very important that a vague system of alerts is in place which allows the consumer to make a choice. Does the Commission not agree that if a product or food producer causes an alert then it is both in the consumer's interest and indeed in the interest of the open market that this information should be made public?
I would like to ask the Commissioner a question concerning the 2002 rapid alerts. Apparently, 26% of rapid alerts in 2002 were caused by fish. What is the breakdown of these alerts between farmed fish and wild fish? The consumer has a right to know if farmed fish cause a disproportionate number of rapid alerts. Is DG SANCO taking any specific action to address this problem? Does the Commissioner have this information on him now? It would be very useful to have this information on the breakdown as regards fish.
. In further response to Mrs McKenna's question, firstly, I would not characterise our system of alert as being in any way vague. It is very targeted and the purpose of the exercise is, as I am sure she will appreciate, to transmit as fast as possible the relevant information to the competent authorities of all Member States, so that they can make a rapid response and take rapid action in relation to the risk that has been identified in respect of any particular food or feed in question. What is important here is public health, rather than some kind of naming and shaming.
I would like to emphasise that once the rapid alert has been made and responses have been taken, and if it is shown that it is a genuine problem from which consumers need to be protected, the Member States in question, where there is a risk - and it is for them to determine this - will immediately inform their own consumers in their Member State. That is their responsibility under the rapid alert system. In those circumstances it would be appropriate for them to then identify, for instance, trade names or companies which would assist consumers to make the appropriate response.
However, bear in mind that the rapid alert system is designed to allow Member States to react quickly and to remove, for instance, foods from the market.
In addition to that, if it is necessary on further reflection and further analysis of the information that has come from the rapid alert - which is activated under Article 50 - that an emergency procedure under Article 53 is necessary, this would be something which could again be done at Member State level or, indeed, could also be done by the Commission. In those circumstances, the relevant information that would be made available would include the information that you referred to relating to trade names and companies, etc.
I want to emphasise that the rapid alert is designed for a specific purpose, which is to transmit information as fast as possible, even in circumstances where all information may not be available. The important issue here is to identify the risk to the public to which the Member States must respond. I believe, in those circumstances, we have struck the correct balance.
In relation to the second part of your question concerning the figures for 2002, I do not have the specific figures to hand relating to the breakdown between farmed fish and wild fish, but I am sure this kind of information is available to my services. I will seek to ensure that it is made available by them and transmitted to you in the normal course.
Question No 42 will not be replied to since its subject appears on the agenda of the present part-session. Question No 43 by John Purvis (H-0369/03):
Subject: Cost-benefit analysis of the identification and registration of sheep and goats
The Commission's proposal for a regulation on the identification and registration of sheep and goats is a cause of deep concern in Scotland. The manual scheme is both impractical and expensive for the Scottish sheep farming and processing industry, which is already struggling financially.
Since my enquiry in April (H-0149/03
. The Commission proposal addresses the acknowledged need for urgent reinforcement of the current rules for identification and registration of sheep and goats, in particular in view of the experience acquired from the 2001 foot-and-mouth disease crisis.
In its resolution on foot and mouth disease of December 2002, the European Parliament stated that the Commission should as quickly as possible submit a proposal to amend Directive 92/102/EEC so as to improve the identification of pigs, sheep and goats.
According to current legislation sheep and goats must be identified with an eartag or a tattoo linked to the holding. The keepers must keep an up-to-date register on the holding, and the competent authority must keep an up-to-date central register of holdings.
The main new elements of the proposed system are individual identification, double eartagging to ensure that identity is retained where one eartag is lost, and the introduction of a movement document.
Individual identification is essential for the effective tracing of animals for veterinary purposes, which is of crucial importance for the control of contagious diseases.
The introduction of a reinforced system will have a positive impact in case of outbreaks of major animal diseases such as foot-and-mouth disease, allowing the rapid identification of the source of infection and limiting the further spread of the disease. Furthermore it will allow accurate tracing of animals in the framework of the animal disease eradication programmes financed by the Community. Finally, such a system would assist in reducing fraud.
The technology of electronic identification for sheep and goats has progressed to such a stage that it can now be applied. The Commission launched a large-scale pilot project - the IDEA Project - in 1998. The final report of this project, which included sheep and goats, as well as bovine animals, was completed in 2002.
However, the implementing measures required for the proper introduction of the system of electronic identification on a Community scale have yet to be fully developed. The proposal therefore provides for further guidelines and procedures to be adopted through the Committee on the Food Chain and Animal Health, with entry into force of obligatory electronic tagging foreseen for 1 July 2006.
I am well aware of the diversity of the sheep population and the sheep production systems in the Member States. The proposal therefore includes options, which would allow: Member States to defer the identification of lambs up to the age of 6 months, where sheep are kept under extensive farming conditions, for instance in Scotland - to which the questioner referred; Member States to apply simplified identification arrangements to young lambs, up to six months of age, intended for direct slaughter. The options decided upon will influence the likely costs to the farmers of introducing the new system.
The estimation of the costs of introduction of the reinforced system on a Community-wide basis has to take into account the diversity of the sheep population and the sheep production systems in the Member States. In the absence of precise information on movements and other parameters, the estimate has to be based on the general structure of the various production systems.
On this basis, the overall costs of the reinforced system are estimated to vary between EUR 1 for traditional eartags to EUR 3.7 for electronic identification per sheep per year.
I recognise that this proposal will require significant efforts by both operators and authorities. But these efforts in my opinion and in the opinion of the Commission are both worthwhile and necessary.
I would like to ask the Commissioner whether he is aware of the extreme impracticality of the manual tagging of individual sheep, and its maintenance for a further two years. Has he ever seen an auction market? I am sure that in his home country of Ireland the situation is the same as in Scotland, where you have thousands of sheep going through in one day and each individual sheep has to be inspected and tagged as it goes through. That will add days to sales for only for two years' worth of savings. Could he not and has he not considered doing this on a flock basis, as opposed to an individual sheep basis, for this two-year period of time?
. In answer to the supplementary question from Mr Purvis, let me say that I, the Commission and my advisers have considered the possibility of herd tagging. I raised that question specifically with them. The answer they gave me - and it seemed credible - is that the system of herd tagging you suggest does not have the same degree of security in circumstances where you may have an outbreak of foot-and-mouth disease or similar.
Also, for the reason that you identify in your supplementary question, in these markets that we see in Scotland and in my home country of Ireland as well, herds arrive, they are sub-divided into other herds, they are separated so that the chance of following a particular herd number and getting the information that you need in the case of an outbreak of disease is diluted to a considerable extent. In fact, it eliminates the opportunity of following a particular animal that may be carrying that particular disease.
In those circumstances, the only alternative available to us was to come forward with an individual identification tag system. I acknowledge this will last for an interim transition period until electronic tagging comes into play: it is scheduled for 1 July 2006.
I have to say to Mr Purvis that there are many people calling for this system of tagging for the reason that I have identified. Member States want it, even the Member States that have large sheep populations and trade a lot in sheep, both within the Member State and across borders. For those reasons, the degree of support that exists in the Community for this proposal is strong. Therefore, in the light of the need to protect animal health and for other reasons it seems necessary to come forward with that particular proposal.
Finally, I should again draw attention to what I said a moment ago: the Commission has taken into account the diversity of the sheep population and the sheep production systems in Member States and the proposal includes options which Member States may decide to apply under certain circumstances. For instance, for animals kept in extensive farming conditions and in free range, the age of tagging may be extended from one month to six months of age, but, in any event, before leaving the holding of birth. Also, for animals intended for slaughter before six months of age, the identification code may be the code of the holding of birth and the month of birth. Under this system, instead of each individual animal, groups of animals with the same identification code are recorded in the holding register and the movement document. That is a measure that was introduced in the legislation in ease of the kind of farming that I know exists in some remote areas in Scotland and, to a very large extent, meets the case that you have put forward in trying to respond to the concerns that you address.
Where the animals are obviously over six months of age, then, of course, individual tagging must take place for the reason I have already identified.
Question No 44 by María Izquierdo Rojo (H-0378/03):
Subject: Irresponsible rise in cases of Bovine spongiform encephalopathy (BSE) or 'Mad cow disease' in Spain
The EU Scientific Committee indicated as long ago as June 2000 that Spain was a high risk country for BSE, while the Spanish Ministry of Agriculture described the report published by that body as 'irresponsible' (all of which was the subject of various Parliamentary questions I submitted in 2000). In recent months there has been a sharp increase in the number of BSE cases in Spain and that number is still continuing to rise. Does this not indicate that the 1996 Community ban on bone meal for ruminants has not been correctly transposed in Spain?
. The Scientific Steering Committee has classified Spain as a GBR III country, having confirmed cases at a lower level. The upper limit of this level is an incidence of 100 cases per million adult cattle over the past 12 months.
The BSE incidence in Spain has been increasing since the beginning of 2002. The incidence is, however, still well below this upper limit of around 45 cases per million adult cattle over the past 12 months, and it is not increasing rapidly. Therefore, the classification of Spain by the Scientific Steering Committee still remains valid.
In the first quarter of this year, Spain reported about 50% more BSE cases than during the corresponding period last year. At the same time the number of cases decreased or was stable in all other Member States, except Portugal.
Compared with other Member States, Spain has a rather high rate of young animals born in 1997 and 1998.
The feeding of ruminant proteins to ruminants is considered to be the main source of BSE transmission to cattle. Therefore, the Commission imposed a Community-wide prohibition of the use of mammalian proteins in ruminant feed in 1994. It is, however, evident that this ban was not fully enforced at that time, since most of the BSE cases reported today were born after 1994. Meat-and-bone meal continued to be allowed in feed for non-ruminants, and thereby ruminant feed was contaminated in feed mills and during storage and transport.
Another source of transmission was cross-feeding of feed intended for non-ruminants to cattle on mixed farms. Shortcomings in the implementation of the feed ban were observed throughout the Community. To put an end to the transmission of BSE the feed ban was extended to the use of all animal proteins in feed for all farmed animals at the beginning of 2001.
Other measures to reduce the transmission of BSE are improved rendering standards - which came into effect in early 1997 - and a ban on the use of so-called BSE risk materials in food and feed, which became effective in October 2000.
The current Community legislation should, if rigorously implemented, be sufficient to prevent new animals from becoming infected. BSE cases will, nevertheless, continue to appear in Spain, as in other Member States, for a number of years because of an incubation time of four to six years or even longer. That is why it is important to maintain current safeguards, in particular the removal of specified risk material.
Commissioner, in the course of that very technical and diplomatic reply, in which you were so careful not to cause alarm, I believe I heard you confirm between the lines that Spain has in fact been failing to comply with that prohibition laid down in Community legislation since 1996. The increase in mad cow disease which has taken place in Spain as well in recent years - and your words also confirm this - is the result of the fact that the then Spanish Minister, Mr Arias Cañete, who denied that Spain was at risk - and the Scientific Committee did state this - was not complying with the Community legislation, and this is the reason for this proliferation and increase in mad cow disease.
Commissioner, is this confirmed non-compliance by Spain of the Community legislation on the prohibition of meat-and-bone meal not reprehensible? Is this non-compliance not reprehensible? Your reply can only be yes. There is no social alarm, but it is non-compliance with the legislation which has made Spain the leading country in terms of mad cow disease in recent years.
. In response to the supplementary question, let me say that the Commission does not know the exact reason why the number of BSE cases is still increasing in Spain and not in other Member States, with the exception of Portugal, as I mentioned earlier. Possible explanations, in addition to shortcomings in the implementation of the feed ban, are introduction of the removal of specified risk materials in Spain only at the end of 2000 and a higher than average exposure to infected meat and bone meal in the 1996-1998 period.
It should be stressed, however, that the Commission's Food and Veterinary Office has carried out missions in Spain in order to verify the correct implementation of the Community provisions with regard to the control and eradication of BSE in 2001 and 2002. Shortcomings are still being detected. Spain has also informed the Commission of a number of breaches of the feed ban detected in 2002. The number of breaches is very small and below the average in Member States.
As the time allocated to Question Time is at an end, Questions Nos 45 to 78 will be answered in writing
The next item is the joint debate on the following reports:
recommendation for second reading (A5-0191/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive amending Directive 2000/13/EC as regards indication of the ingredients present in foodstuffs (15514/2/2002 - C5-0080/2003 - 2001/0199(COD)) (Rapporteur: Mrs Klaß);
report (A5-0216/2003) by Mrs Ayuso González, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Directive 95/2/EC on food additives other than colours and sweeteners (COM(2002) 662 - C5-0577/2002 - 2002/0274(COD)), and
recommendation for second reading (A5-0201/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive amending Council Directive 96/22/EC concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of beta-agonists (14502/1/2002 - C5-0079/2003 - 2001/0132(COD)) (Rapporteur: Mr Olsson).
. (DE) Mr President, Commissioner Byrne, ladies and gentlemen, consumers have to have adequate information about the content and composition of the food that they buy. This is true not only as regards what we were talking about this afternoon; it also applies to ingredients. What it says on the outside must be on the inside, no more and no less. Changes in society over the past twenty years have also left their mark on our eating habits. Who, nowadays, peels their carrots and potatoes themselves? Many do not have the time to do it, while all too many have forgotten how to cook or never learned in the first place.
This also resulted in profound changes to the food industry, with complicated processing methods and new ingredients giving rise to finished and half-finished products capable of being prepared quickly and simply, but with ignorance about them breeding uncertainty. Numerous recent health warnings have made the need for information even more urgent, to which one must add the substantial increase in the number of food allergies. People suffering from food allergies rely on the proper listing of what a product contains.
We have now reached second reading stage, and the greater part of the Commission proposal is made up of the Common Position, which limits the number of derogations and takes on board most of the amendments adopted by Parliament at first reading stage, notably the regular revision of the list of allergenic substances and of the way in which it is to be interpreted, the inclusion of celery and mustard in the list and the mandatory indication on the labels of preparations of sauces or mustards of ingredients amounting to less than 5% of the end-product.
I still see the table of allergenic ingredients as the most important element in this directive. The list is to be drawn up on the basis of the latest scientific findings, revised on a regular basis and updated where necessary. At second reading stage, the Committee on the Environment, Public Health and Consumer Policy adopted three amendments, all of which have the same objective in mind, that of removing the requirement to include on the label processing aids manufactured from substances on the list of allergenic substances, but no longer present in the end product and thus not liable to trigger an allergic reaction. Checks must be carried out to establish if a product is still allergenic if, in the course of its production, a processing aid was used that was allergenic in its original form - protein is one example - but which has lost its allergenic character as a result of the food production process, or which is either no longer present, or present in a modified form. Those who legislate are to establish that this is the case before requiring labelling.
Processing aids have been in use for decades, including in the production of wine and beer. They undergo change in the course of the fermentation process and are naturally precipitated or filtered out. It is therefore a matter of certainty that they are no longer present in the wine or beer that is eventually produced. Allergies have hitherto been unheard-of in this area. As a wine-grower myself, how am I to explain to my fellow wine-growers or to my customers that labels must in future bear the legend 'made with eggs'? Wine is a pure and clear product of nature, clear and golden in the glass. No research has been done into allergic reactions to it, as nobody has ever heard of there being any - so why this new requirement for labels?
Politics, however, is about doing what is possible, and so I have, with the Commission and the Council, arrived at a compromise making it possible for evidence to be brought within a fixed period of four years. The first point to be made here is that substances in connection with which a study has been notified to the Commission are provisionally exempted from being indicated on labels. The second is that, if the study demonstrates that these substances have no allergenic effect, they will continue to be exempted from the labelling requirement.
I ask the Commission - and you, Mr Byrne - to confirm to me that further new studies can be commissioned and notified up to nine months after the directive's entry into force, and that exemption from mandatory labelling will apply for a full four years. This is important if we are to have studies of all types.
This new directive gives consumers certainty. Only 2% of ingredients are not required to be included on the label, as against the former 25%. For the first time, there is a list of allergenic substances that must always appear on the label, and we will produce scientific evidence in order to ensure that labels state only what is contained. We are thus avoiding the possibility of excessive labelling making the list of foods allowed to allergy-sufferers ever smaller. I think we should take this sensible approach of compromise.
Thank you very much, Mrs Klaß.
I would remind all my fellow Members of the rules of the game. Each one of us really must keep to the speaking time allotted to us for our speeches this evening, since our work will take us until almost midnight. I shall endeavour to bang my gavel as required in order to let you know that your speaking time has elapsed. I will then ask you to conclude very speedily.
Mr President, ladies and gentlemen, I am going to begin by referring briefly to the report by Mrs Klaß in order to support the compromise amendment relating to the official list of ingredients which must appear in Annex IIIa within two years.
I am doing so because there are products such as casein, egg albumin or fish glue which have been used for centuries in the production of wine and beer and which figure amongst the oenological practices laid down and permitted by Regulations (EC) Nos 1493/1999 and 1622/2000 and, above all, because there is no scientific evidence that they act as allergens in the final product. Why do we have to place them under suspicion by subjecting them to labelling? The Council and the Commission must accept Parliament's view of this problem.
Having said this, I will move on to my own report. I would firstly like to sincerely thank the Commission, the Council and the shadow rapporteurs, Mr Lund and Mrs Paulsen, for their excellent cooperation in reaching compromises which may allow us to approve this proposal for a directive at first reading.
My main concern during the production of this report has been that the food additives included in it should not only represent technological progress but they should not pose any risk to health nor cause misunderstanding amongst consumers.
The compromise amendments we are presenting to plenary, together with the Socialist Group and the Liberal Group (Amendments Nos 19 to 32) are the result of this concern that we all share.
Framework Directive 89/107/EEC on additives, in its Annex II, specifies that 'all food additives must be kept under continuous observation and must be re-evaluated whenever necessary'. However, in view of the existing concern about the use of polysorbates, of the ruling of the Court of Justice of 20 March 2003, on the maximum doses of nitrites and nitrates, and the declaration of the Scientific Committee on Food of 4 April 2003, on derivatives of parahydroxybenzoic acid, two new paragraphs for Article 2 are being presented by means of Amendment No 21. The intention is that the Commission should review the use of additives E 432 to E 436 (that is, polysorbates), E 251, E 252, and E 249 to E 250 (which are nitrates and nitrites) and that, before 1 July 2004, the conditions of use for parabens, from E 214 to E 219, should be revised.
With regard to biphenyl, orthophenyl phenol and sodium orthophenyl phenol, which will now be classed as plant protection products, the Commission's intention is to include them in the future in the legislation of pesticides, removing them from Directive 95/2/EC. We agree with this and our only desire is that a legal vacuum should not be created, as indicated in Amendment No 21 and Amendment No 4 of the report which was approved in the Committee on the Environment, Public Health and Consumer Policy.
We are also concerned that additives may be introduced into foods by means of additives in flavourings which are not required to be labelled. We are therefore presenting Amendment No 22 to restrict its use to the minimum necessary in order to guarantee the quality and safety of the flavouring when it has no technological function in the food. Otherwise, these flavouring additives will have to be labelled.
In conclusion, I would like to stress that it is very important that we make consumers aware that thanks to the legislation on additives and the work of the Scientific Committee on Food they can enjoy adequate food safety and food products which are suited to their needs. These days our cities are increasingly large and industry needs more and more new additives and this makes our lives easier when it comes to consuming cooked or prepared products.
I would like once again to thank the Council, the Commission and the shadow rapporteurs who have contributed to reaching these important agreements.
Mr President, Commissioner, it looks as if, this evening and tomorrow, we shall be able to solve the issue of the views to be taken of hormones and their use in connection with animal rearing in which there is a dispute between the EU and the United States. I shall address this issue in three ways. Firstly, I wish to express my gratitude; secondly, I wish to explain why I do not like the compromise; and thirdly, I wish to explain why, in spite of everything, I support the compromise.
I want to address a very big thank-you to everyone who has contributed: to the Commission, the Council, the committee secretariat and all my colleagues and fellow MEPs in the committee - the shadow rapporteurs - who have been of very great help to us in reaching this solution.
It really is, of course, the case that we do not want these hormones, especially oestradiol 17? which is used, for example in the United States, as a growth stimulant. We do not want them in our food and nor, for that reason, must we of course use them in such a manner that they may end up in our food. In that way, we should be more credible in our negotiations, for example within the WTO, with the United States. If they are used as growth stimulants, then they are clearly present in our food. They involve a health risk for human beings and are carcinogenic. If we use them therapeutically in the rearing of agricultural animals, there is also a risk of their being present. That is what we do in the EU, and it undermines our credibility and our opposition to these hormones. That is why, in principle, they should really be comprehensively banned in these contexts. If we had banned them completely, as proposed by our committee, it would have been almost possible to exclude them from the market. There would then have been no danger of their being used in the wrong way.
The committee was in agreement - as was Parliament, mainly, at first reading - about proceeding in this way. This is, however, an issue that needs to be solved. Even if I had full support for my desire for a total ban, I personally realised that it might be sensible to try to reach a compromise. I therefore contacted my fellow MEPs in the other political groups and said that we should perhaps try, for the fact of the matter was that the Council said that it wanted to retain the substances for three reasons: firstly, to induce rutting in cattle, which is the most important area of usage; secondly, for foetus maceration and mummification, also mainly in the case of cattle; and, thirdly, for pyometra in cattle. Of these areas of use, the first is the main one and the other two of relatively little importance. The latter two are, moreover, relatively important from the point of view of animal protection. Animals suffer if they cannot be given this medicine in the present situation. Even though there are alternatives, they were not believed to be accessible throughout the EU.
My proposal, which became our proposal following contact with the other political groups, was that we should propose to the Council that the substances be kept for the purposes of the two less important areas relating to dead foetuses and pyometra. The Council accepted this, and we shall now be able to do away with use of the substances for inducing rutting, something I consider to be major progress. There will certainly be a transitional period, but then they will have been dispensed with. In the final proposal, we now say, moreover, that the second use too should be reviewed, and perhaps that too could be removed after a certain period.
I see this as major progress, and we can thus perhaps solve the problem. I am extremely pleased that we in the committee have been able to unite in supporting the proposal, and I hope that this will also be the case in the vote in the Chamber tomorrow. We shall therefore be able to phase out the main use and thus strengthen our hand in the dispute with the United States. I therefore want to reinforce this compromise, which is certainly weaker than what Parliament previously put forward but is still sufficiently sound for us now to be able to find a solution to the problem.
. Mr President, I welcome this joint debate, which covers three important legislative dossiers on which we are close to agreement following constructive interinstitutional dialogue. I will address each dossier in turn.
I would like to thank the three rapporteurs, Mrs Klaß, Mrs Ayuso González and Mr Olsson, and the members of the Committee on the Environment, Public Health and Consumer Policy, for their hard work on these legislative dossiers.
I will start with Mrs Klaß's recommendation for second reading. The adoption of this proposal on foodstuffs labelling legislation, to which we are very close, will be of great benefit to consumers.
The common position represents a balanced compromise, including the majority of the measures proposed by the Commission, whilst restricting the scope of exemptions. It also reflects the European Parliament's wish to increase the accuracy of the information on foodstuffs labelling.
The common position includes - either word for word or in substance - Parliament's four amendments as set out by the Commission in its amended proposal. It also takes into account most of the other Parliament amendments on three important points.
First, the flexibility in the ingredient listing and the exemptions from the obligation to indicate the components of certain compound ingredients will apply from 2%, rather than the 5% initially proposed.
Second, the review and update of the list of allergenic ingredients to reflect scientific advances. Moreover, when the list is updated, ingredients may be removed if there is scientific evidence to show that they are no longer allergenic.
Third, the addition of celery and mustard and their derived products to the list of allergenic substances.
However, one question is not completely settled. There is no available scientific basis that demonstrates either that the derivatives of certain allergens are still allergenic, or that they are no longer likely to cause adverse reactions. Thus the question arises: should we require mandatory labelling of those derivatives?
The common position includes mandatory labelling, but states also that these substances could be exempted in the future, should scientific evidence provide justification for such action. I share the view of the rapporteur and the committee that this might not be the best solution, but I do not agree with that suggested by Amendment Nos 1 and 2. Indeed, Amendment No 1 states that, for alcoholic drinks, derivatives should be labelled only if they are present in an amount which scientific research has shown may cause allergic reactions. This is not acceptable because science only provides evidence that allergens and their derivatives cause allergic reactions. No scientific data are available on what residual amount of a given allergen may trigger an allergic reaction. Furthermore, the amendment would be impossible to implement and the burden of proof is reversed. It is for the manufacturers to provide evidence that the specific allergen derivative they use is not likely to cause an adverse reaction in order to be exempted from indicating it on the label.
Amendment No 2, in its first part, is identical to Amendment No 1, but concerns foodstuffs other than alcoholic beverages. It also expressly exempts the processing aids used in alcoholic beverages from labelling, while these are not covered in this paragraph of the common position. It is, therefore, not acceptable.
Amendment No 3 requests the Commission to adopt, before 1 January 2004, following an opinion from the European Food Safety Authority, a list of derivatives that should be considered as non-allergenic.
This goes in the right direction but, in addition to the unrealistic deadline, it is not acceptable as such because only studies conducted under the responsibility of the industry, on specific allergens' derivatives used in specific circumstances, could be considered and submitted for an opinion from the EFSA - for example, fish gelatine used as clarifying agent in beer.
That is why only Amendment No 4, which constitutes a workable and reasonable compromise, can be accepted.
I will now turn to Mrs Ayuso González's first reading report. In December 2002 the Commission adopted a proposal for a European Parliament and Council Directive amending Directive 95/2/EC on food additives other than colours and sweeteners. The main objective of this proposal is to adapt Directive 95/2/EC in the light of recent technical and scientific developments and to ensure the functioning of the internal market, a high level of protection of human health and the protection of consumers' interests.
To this end, the Commission proposes to authorise a new food additive, to withdraw the authorisations for the use of some food additives, to revise current authorisations and to harmonise the use of food additives in flavourings at Community level.
In particular, on the 'use of food additives in flavourings', the proposal is in the interests of consumers and industry as it would achieve harmonisation of this sector at Community level.
A package of compromise amendments has been tabled, following close contact between the various institutions. COREPER has marked its agreement to this compromise package, to which I gladly add the Commission's support.
I will now turn to the last of the legislative dossiers, Mr Olsson's second reading recommendation on hormones. I very much welcome the progress made. The debate on hormones has proved to be as delicate as the hormonal balance controlling the physiological functions in living creatures.
As you know, the Commission initially proposed to prohibit the use of oestradiol in the light of advice that this endogenously produced substance is a carcinogen. Parliament supported this.
However, intricate discussions in the Council - which took more than two years, spanned four presidencies and included two extra background reports - have demonstrated that prohibiting oestradiol is not as straightforward as was first imagined.
Member States have drawn attention to the significant difficulties likely to arise from a prohibition, in particular the distress that this may cause with respect to animal welfare and the reorganisation of stockbreeding.
We therefore had to reconsider, by asking ourselves: what are our objectives? They are, firstly, to protect consumer health and, secondly, to achieve compliance with WTO requirements.
According to the Commission's analysis both objectives can be achieved with the compromise proposed today by the rapporteur, Mr Olssen, and his colleagues, to whom I offer my sincere thanks.
The adoption of this text with Amendment Nos 17, 18 and 19 would result in a significant reduction in the use of oestradiol. Moreover, it clearly distinguishes the three remaining uses from the use of oestradiol for growth promotion. It will, therefore, allow the Community to implement its international obligations in the context of the World Trade Organisation.
Therefore, I look forward to the debate on these interesting and important issues.
Mr President, Commissioner, it will be no surprise to you when I say that I would of course have preferred it if the three fine amendments adopted - admittedly by a small majority, but adopted nonetheless - in the Committee on the Environment, Public Health and Consumer Policy had been made use of. Things being as they are, and politics being the art of the possible, I would, however, like to make it plain to you that this House cannot be expected to co-decide on a European directive that demands that winemakers and brewers should indicate on the bottle label that these beverages were produced using fish and eggs. That, though, would have happened had we approved the Common Position without the amendments tabled by our rapporteur, Mrs Klaß.
To her I would like to extend the warmest thanks for her tireless efforts at bringing to the light of day a well thought-out directive, one that will of course ensure that, where potentially-allergenic ingredients - and I say ingredients rather than processing aids - are present, that presence is required to be indicated on a label. Wine and beer, however, do not contain such allergy-triggering ingredients. There is no doubt that their manufacture and processing involves the use of traces of processing aids described in Annex IIIa as having allergenic potential, these being isinglass and egg derivatives as clarifiers and fining agents. They help in technical processes such as filtering. The crucial difference from conventional additives is that processing aids are removed after use, and things that are not present in wine or beer do not have to be declared on the list of ingredients. That is the solution that this House adopted at first reading.
I am convinced that the ministers responsible would, if they had known what is at stake, have followed this House's wise and far-sighted lead and would have put a proper Common Position before us.
We know for certain that the presence in the end product of traces of the aids used cannot be scientifically demonstrated, even though, in such small quantities, they are unlikely to trigger allergies. Until such time as that is sorted out, there must be no labelling of such a nature as to mislead consumers, arouse unwarranted fears and do indefensible harm to major sectors of industry. That is why our approval of our rapporteur's compromise motion represents the outermost limit of what we can tolerate, and beyond that we cannot go.
Commissioner, as you did not give Mrs Klaß an answer, I will ask you once more: is it indeed the case that studies may be submitted nine months after the directive enters into force? This is something that must be clarified now, or else the rapporteur will have to speak for another few minutes.
Mrs Lulling, you were allocated two minutes by the sittings directorate, and you have talked for three minutes and 26 seconds. In the absence of your fellow Member, Mr Goodwill, your speaking time was extended to three minutes, but not to three minutes 26. You will understand that I am obliged to be very firm, unless I want everyone to go to bed at 2 a.m. I thank you.
Mr President, Commissioner, ladies and gentlemen, successive food scandals have undermined consumer confidence. Furthermore, food safety will be a burning political issue from now on, becoming an integral element in the overall safety of citizens.
As a result, it is considered essential to provide extensive information on the ingredients of foodstuffs. Precise and relevant labelling, then, is indispensable, especially for ingredients which may cause allergies.
The problem is relatively simple for those allergens actually present in the final product. Is it reasonable, on the other hand, to demand the inclusion on labels of ingredients such as technological aids, used especially in the production of alcoholic drinks, which constitute part of the production process but are not present in the finished product? Since the best is always the enemy of the good, are we not in danger, in our commendable desire to protect allergy sufferers, of weakening traditional production methods through such measures, even causing markets to go bust, with no scientific proof of the harmful character of these aids? One can well imagine the horror of consumers when they discover that sulphites and other unappetising ingredients are used in the production of wines as prestigious as champagne, or those of this beautiful region, Alsace, to name but a few.
I am therefore glad that a balanced compromise has been found on this controversial question. The compromise states that it will be possible to withdraw certain ingredients from the list of allergens on the evidence of a scientifically-researched dossier, pending a full scientific study.
Coming from a wine-producing region, of course, I would have preferred it if the burden of proof - in other words, the production of the technical dossier - did not fall on the shoulders of producers who are sometimes small operators. I am aware, however, that if we did not accept this compromise, we would have to ratify the Council's common position, which makes no provision for a procedure for exempting ingredients from the list of allergens. For these reasons, although my feelings are mixed, I believe that it is advisable to adopt this compromise. At the same time, I express the hope that the Commission will allow small - and medium-sized producers the flexibility they need in order to make their arguments heard.
Mr President, I must say that I am incredibly pleased with Mrs Klaß's report. I am not among those who are so terribly concerned about all the E numbers and additives. There is, however, a group of people who lead extremely difficult lives, namely those who genuinely have food allergies. I think it is only right to show solidarity with them.
As I say, I am extremely pleased that the rules are now to be very much tightened up so that everything that is allergy-causing is to be listed. It is also very good that we are to obtain strict rules to the effect that all ingredients are to be listed on a decreasing scale. My group will support all three of these reports.
Mr President, the Group of the Greens can by and large support the Kla? report. We believe in particular that industry must prove that a substance is non-allergenic. That has fortunately been retained in the compromise.
As regards the Olsson report the Group of the Greens/European Free Alliance supports the compromise. Just like Mr Olsson we would of course have preferred to ban all growth promoters, but there are in particular animal welfare reasons for making a few limited exceptions nonetheless. We are glad that there will be more research into safety and into efficient alternatives, so that eventually we can move away from them altogether.
We have a whole lot more difficulty with the Ayuso González report. The Group of the Greens/European Free Alliance would go much further. Many of these additives and all those substances are unnecessary as far as we are concerned. With the precautionary principle in mind, parabens, polysorbates and aluminium phosphates should be banned immediately. We will however assent to the compromise because it is a step forward compared with the Commission proposal.
Mr President, Commissioner, I would particularly like to congratulate Mrs Klaß, who has worked very competently on this report and shown herself capable of weighing up both the advantages and the negative consequences of systematic labelling regulations. She has fought her corner and defended her case against some of her collaborators, notably the Commission, which was not predisposed to listen to the demands of the elected Members of this House.
Mrs Klaß's report, as adopted by the Committee on the Environment, Public Health and Consumer Policy, was the best solution in my view, speaking as an eagle-eyed native of Champagne. Certain higher and sometimes contradictory interests, however, could not be ignored, and we thus decided on a fallback solution. In a sense, I had already proposed that solution anyway, in the amendments I tabled in committee, but I had then rallied round, without enthusiasm, to the solution advocated by the rapporteur.
Today, part of me is happy that a partial solution has been taken up and reworked to satisfy the majority of us. Ensuring clear and relevant information as well as a certain level of protection for consumers suffering from allergies makes good sense to me. On the other hand, alarmist labelling would terrify consumers who suffer from allergies and reduce their own consumption. Iconic European drinks such as champagne or Irish beer would suffer terribly from this, Commissioner, dragging the whole European wine industry down with them.
Tomorrow, before representatives of the wine industry of my region, Champagne-Ardennes, I am going to have to defend the established principle that it is the responsibility of producers great and small to prove that derivatives of supposedly allergenic products used by them as technological aids in wine are not themselves allergens, because they are the result of an important process of transformation of raw materials and operate in a totally different context, that of wine or beer. All of this alters their characteristics fundamentally. Brewers will thus have to prove that isinglass, used for centuries in beer-making, is not a proscribed product. In short, the burden of proof falls on their shoulders, but we have bought some time to do the relevant research.
I would like to conclude by thanking the rapporteur and supporting the solution proposed in Amendment No 4. The Union for Europe of the Nations Group has moreover co-signed the compromise amendment and assumes the consequences of that choice.
Mr President, the three reports which are now the subjects of a joint debate are important items of focus in our endeavours to ensure food safety and consumer welfare. I would like to thank my colleagues for their excellent work.
In the single market consumers encounter new and strange products and manufacturers on the shelves of their own familiar local shop every day, and they must be able to have complete confidence in quality control and food safety in that single market. It is regrettable that whenever the EU is proactive in setting such important standards, this is so often felt to be needless concern over details. One cause of that, of course, is the way the European press often deliberately sets out to portray things in a negative light, and disregarding the real problem at issue. The reasons for this are not political; they are to do with journalism. Stories need colour, and, unfortunately, that colour is often acquired by spreading scare stories instead of factual information.
The latest example of this is the news story about limiting the maximum amounts for PAH compounds in foods to protect consumers' health. A totally legitimate research project carried out by the Commission has, at least in the Finnish newspapers, already developed into a scare about whether the EU is now going to ban private barbecues and our favourite summer treat, the grilled sausage. There has been continual whining about the EU meddling in everything and being overly protective, and they have been asking when the Europolice are going to start lighting bonfires piled with dangerous cookery books and whether soon we will have to eat wearing a helmet on our head, just to be on the safe side.
Unfortunately, the nation swallows whole the scare stories spread in this way without any justification, giving rise to negative feelings and resentment. For that reason it would be important if the good work done in Parliament to protect people's health also had more vigorous support from the EU Information Centres. It is obviously necessary to provide background information early on at the preparatory stage so that the unsubstantiated urban legends about the EU do not get a chance to take root.
Mr President, I must firstly convey my special thanks to Mrs Ayuso, the Commission and the Council for cooperating so well on the current proposal and compromise concerning additives, so that we might conclude this matter no later than at first reading.
I suppose our package permits the further use of additives, but it has been quite crucial for me that we are now also putting the emphasis on the Commission's supervision and re-evaluation of the use of previously approved substances. I hope that we do not continue with the policy of just going on accepting new additives and an extended use of already approved substances so that such additives and substances are only omitted from the list when the industry itself informs us that they are no longer used. I think that the policy so far has been unduly defensive. In my opinion, the Commission should constantly inspect and re-evaluate the use of additives so that the three well-known conditions for using them are fully complied with at all times. I am therefore very pleased about the provisions in the package whereby the Commission must, within two years, present an overall report on the re-evaluation of additives and whereby this report must promptly focus especially upon the use of certain types, including nitrates, nitrites and polysorbates. I hope that tomorrow's adoption of the reports and the process leading to approval of the package may herald a better policy on the use of additives in food.
I should also like to take the opportunity of thanking Mr Olsson for his really constructive cooperation in connection with banning the use of hormones in animal husbandry. In this area too, we are now obtaining a result in which the use of the carcinogenic hormone, oestradiol 17? will cease in the course of two years. In other words, hormones in general will cease to be used in animal husbandry. This is a sound and very positive result that Mr Olsson has piloted through.
Mr President, ladies and gentlemen, I warmly congratulate the three rapporteurs, among whom I would like to single out Mrs Klaß, whose report demonstrates some very good ways of approaching this issue. I know from my own personal experience the different preconceptions that have to be taken into account when considering issues of labelling.
I would particularly like to highlight the rules on labelling for products that trigger allergic reactions. In the European Union, 8% of children and 3% of adults suffer an allergic reaction to food ingredients to such an extent that it markedly affects their general state of health, and that is an alarming statistic. When it comes to keeping consumers informed, labelling is the only option in view of the large number of compound foodstuffs, the composition of which changes frequently. Unlike the previous speakers, I am in favour of the continued addition of ingredients that, it simply has to be said, improve the quality of the meal. That products should be listed only if there is scientific evidence that they trigger allergies goes without saying; we should also ensure that the list can be amended quickly when new findings come to light. It should always be borne in mind that the plethora of information on a label has to communicate the essentials. In this perspective, I look forward with keen anticipation to learning what the Commission thinks about the inclusion on labels of, for example, unproven assertions. This is where there could well be a reduction in the amount of information provided.
May I just make one additional observation? In 1998, as a rapporteur, I tried to bring in rules on the labelling of alcoholic drinks; the sole issue then was the labelling of sulphur. What was, at that time, seen as revolutionary is now no longer an issue; proof that Parliament has, in recent years, come round much more to the consumers' way of thinking.
Furthermore, I welcome the proposal for labelling where the proportion of an ingredient is in excess of 2%. Although this was, years ago, regarded as impossible, and may well not be necessary, we are now taking account of the tendency to use many ingredients in small quantities in the production process, and we are discharging our obligation to inform the consumer. Businesses with whom I have had discussions have told me that most labels now include ingredients the proportion of which is under 2%.
I would just like to make a brief comment on the Olsson report; I welcome Mr Olsson's accommodating approach and see it as a good thing, but I am also aware that oestradiol 17? is already being replaced by other substances in many countries in the European Union. That is something that we should be encouraging and promoting.
I really must insist that Members observe the limits on their speaking time. I cannot extend every Member's speaking time by half, or we will not sleep tonight.
Would the Commission like to say anything more?
Very briefly, I was asked a question in relation to Amendment No 4, and perhaps I might just give some clarification to that on the Klaß report.
I believe the Amendment No 4 compromise is quite clear. The industry can notify the studies for existing derivative products for a period of nine months after the entry into force of the directive. The Commission will finally need to decide, at the latest four years after the entry into force, whether a derivative will need to be labelled or not.
The Commission will decide on the basis of the studies, after the consultation that is envisaged with the European Food Safety Authority.
Mr President, Commissioner, the point at issue is that the wording in the compromise is 'studies currently in progress', and I stressed in my speech the fact that these things have not been researched before. If our new directive leads industry to consider requesting a study, is it possible that it is only now that I would commission one? That was the question - not whether current studies would be taken into account, but whether it is possible that future studies will be.
One final response, perhaps, Commissioner?
. The compromise that was reached related to studies for existing derivative products; that was for a period of nine months after the entry into force of the directive.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0200/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive amending Directive 94/62/EC on packaging and packaging waste [14843/1/2002 - C5-0082/2003 - 2001/0291(COD)] (Rapporteur: Mrs Corbey).
- (NL) Mr President, Commissioner, ladies and gentlemen, at the end of the second reading I should like to revisit a number of important points from my report. I do not wish to do so however without first thanking my fellow Members. The shadow rapporteurs have been especially helpful. At this point I would also like to direct a word of thanks to the industry. We had the opportunity of holding intensive discussions, not only with the packaging industry, but also with the packers and the environmental groups. This gave rise to heated discussions and it increased my understanding of actual practice.
These discussions have convinced me that we must start looking at packaging differently. For a long time it has been self-evident to see packaging as an environmental problem, a small and necessary problem certainly, but a problem nonetheless. We can also see packaging in a positive light by looking at it in conjunction with the product. Packaging then becomes the protector of the product and prevents waste. Packaging is also the vehicle of globalisation, of world trade and of socio-economic development.
Seen in this light sustainable development is no longer possible without packaging. A positive way of thinking about packaging however is only credible if we go all out to prevent environmental pollution. Which is why recycling and prevention are necessary. I shall turn to them briefly now.
First of all recycling. This is an important part of the directive. Some even maintain that really the packaging directive is first and foremost a recycling directive. In the debates during the first reading I pointed out that recycling is not a goal in itself and that there are also limits to the environmental benefit of recycling.
During the second reading we were mainly concerned with the costs of recycling. The British Government in particular is concerned about the extra costs of more recycling and published figures on this. What remains unclear however is the way in which the costs have been calculated. Recycling costs money, but it does produce something as well. The greater the scale, the more cost-effective, but there are limits of course. If you want to collect the last tin in the north of Finland, that does of course cost a disproportionate amount of money.
Our discussion about the environmental benefit in the first reading and the economic costs in the second almost inevitably lead to the conclusion that the optimum percentage could vary substantially from one country to another. The discussion was indeed more of a discussion between countries than between political groups. Ultimately we are going to have to work towards each country finding and fulfilling its own optimum. But that is only possible if sufficient recycling capacity has already been created in each country. That is why we need clear objectives now.
We must certainly not set the bar too low, nor too high, nor too close, nor too far away. We need a good middle position. I therefore call on you to support the compromise that the groups have reached. This compromise is 55% in 2007. In passing I note that we are therefore later than the original Commission proposal, because that was 55% in 2006.
It is very important to set ambitious but achievable targets for the new Member States as well. They must themselves be involved with this.
Waste and recycling have become global markets. There is no objection to the export of sorted waste, but we must be sure that it has indeed been sorted and that it is indeed being properly processed in developing world countries. The exporter must prove this.
Prevention. Prevention still receives too little attention i n the packaging directive. We have to do something about producer responsibility. We have done so previously in the electronic waste directive and the end-of-life vehicles directive. The responsibility of producers here is not just financial. The Committee on the Environment, Public Health and Consumer Policy demands better implementation of the essential requirements and asks producers to choose the most environmentally friendly alternative. It is a good idea to set up an indicator for this. Different materials such as paper, metal, glass and plastic must compete on an environmental quality basis. This will provide an incentive for constant innovation in the environmental field. And there is an incentive to invest in recycling capacity. It will lead to every country having optimum recycling capacity because every material producer will have an interest in recycling.
The introduction of an indicator is also a way of giving consumers greater involvement with packaging and of giving supermarkets or businesses the opportunity only to choose five-star packaging for example. In this way sustainable development is something that concerns all of us. This approach fits in perfectly with the sixth environmental action programme.
I would like to draw your attention to two further points. Firstly, re-use. Discussion of this topic has gained fresh momentum since Germany made deposit systems compulsory on 1 January. Complaints are pouring in about this because of the distortion of the internal market. Deposit systems can indeed conflict with the internal market. It is a pity that the Commission has not seized upon the revision as an opportunity to do something about the long list of complaints. It is also a pity that no majority was to be found in the first reading for the amendment to create clarity. We must prevent improper utilisation of re-use and therefore we must put the environmental result first here too.
The second point that I would like to make concerns ceramics. I have a question for the Commission about this. The ceramics industry is concerned about the effects of the packaging directive and is seeking total exemption. There are two points on which I would like a clear statement from the Commission. Firstly, in my view it is not advantageous for the ceramics industry to fall completely outside the packaging directive - this directive does after all provide the basis for trade in the internal market. Commissioner, what is your opinion on this? Secondly, I would like clarity as to whether the ceramics industry will have a recycling obligation by 2007. In my view it will not, but on this too I would like confirmation from the Commission.
Before giving the floor to the Commissioner, I would remind those of my fellow Members who have just rejoined us for this new debate that we have an extraordinarily full agenda this evening. So that the last few Members, speaking on the last few reports, do not have to watch the sun rise from this room, I would ask speakers to keep to the time allotted to them.
. I thank Ms Corbey for her work as rapporteur on this subject. I know she has done a very serious job and looked at this in depth.
In 1999 a total amount of 63.5 million tonnes of packaging waste was generated in the European Union. This corresponds to around 17% of municipal solid waste and 3% of the total waste generation by weight.
The packaging and packaging waste directive has made the collection and recycling of packaging waste a normal activity in all EU Member States, increasingly so also in the accession countries. In this way the directive has helped to reduce environmental impacts and to strengthen the internal market for packaging and packaging waste.
This revision builds on this success. I am very pleased that the European Parliament has, since the first reading, given clear support for our proposal to more than double the minimum recycling targets and to further increase the recovery target. It seems that there is now widespread agreement on the levels of the targets. The key remaining question is whether the implementation deadline will be 2008, as in the common position, or whether an earlier date should be set. In my view deadlines should be both realistic and ambitious. It will also be important to give Greece, Ireland and Portugal - Member States already granted later target dates under current legislation - a reasonable time to adapt to the new targets. This also applies to the accession states. I intend to propose deadlines for these countries before the end of this year.
I am also pleased that Parliament largely agrees that other aspects - in particular, prevention and re-use - should be further studied before new decisions are taken. However, the need for further analysis also applies to the new obligation referred to in the first part of Amendment No 7. This new obligation to minimise the environmental impact of packaging risks duplicating the existing essential requirements and facing the same problems in regard to enforcement.
I fully understand the concerns of Parliament regarding exports for recycling. I agree that we should make sure that recycling in non-EU countries should only count for our targets if it is done properly. However, controls and paperwork should be focused on where they are really needed. I do not see any reason why this should apply to materials such as metals, paper and glass. These materials are part of a functioning, internal, international market. I doubt that we need written proof of the recycling of each exported batch.
It would also seem strange to me to apply stricter controls on exports of packaging waste than the provisions on waste electrical and electronic equipment, which we decided just a few months ago.
There seems to be a great deal of concern in Parliament - as we just heard from the rapporteur - about the effect of the packaging directive on ceramics packaging. Let me be clear that nothing in the directive obliges Member States to set up recycling systems for this type of packaging. Excluding ceramics from the scope of the packaging directive raises the question of why we should exclude ceramics and not other, similar packaging types. It also gives Member States the freedom to take any measure on ceramics packaging, as long as it is within the framework of the Treaty. Therefore I believe it is better to ask the Technical Committee to solve any possible implementation problems, rather than excluding ceramics from the scope of the directive.
I know that flower pots, self-adhesive labels and related issues are important for the industries concerned. Therefore they merit a proper discussion. Conciliation is, in my view, not the right framework for such a discussion. This is a job for detailed work by the experts in the Technical Committee.
Of the 32 amendments the Commission can accept 20 amendments in full, in part, or in principle. A list of the amendments concerned has been handed over separately
Mr President, Commissioner, the modification of the directive on packaging is going to have enormous repercussions for the various agents, local councils, collection systems, companies producing materials, the food industry and consumers.
It is clear that we must set quantitative objectives and that these must be ambitious but, at the same time, they must be achievable. We must not forget the fact that in certain Member States the objectives will be more difficult to achieve for historical reasons relating to lack of infrastructure, low population density or consumer habits.
I regret not having been able to reach a full agreement with the rapporteur, but I believe that her work has not been at all easy. In the report which she presented in the Committee on the Environment, Public Health and Consumer Policy there were many points on which we were in agreement, but Mrs Corbey wanted to go further and, after having reached a compromise, at the last minute she has introduced modifications in Amendments Nos 26 and 27 which have obliged me not to sign them and to vote against them tomorrow.
I understand that in countries such as Germany, Belgium or the Netherlands the collection of waste is cheap and efficient. In these countries there is a uniform distribution of population and no geographical barriers. But it is not logical to impose the same objectives on other Member States which do not have a similar distribution of population. And I am not just talking about my country, Spain, but also Finland, Sweden, France, the United Kingdom and other Member States which are going to have great difficulties fulfilling the objectives agreed in the common position. And this is not a problem of a lack of investment on the part of public administrations.
There are 41 million of us living in Spain, half the population of Germany, in an area of 504 000 km2. The population is distributed around the most mountainous rural environment in the whole of the European Community. Can anyone believe that the collection of waste can be carried out on equal terms? We need a realistic, flexible and, above all, applicable directive. It appears that some people want to gear this directive towards their own laws and impose it on the other Member States. This is neither fair, logical nor equitable.
I believe that the Council's common position is pretty balanced. I fully support the dates and the quantitative objectives set in it. My only regret is that there are not equal objectives for all materials and that, as a result of economic interests, we have forgotten that there are problems with the functioning of the internal market, which is the real reason for this Directive.
I believe it is very important that we support the various different options for dealing with waste: re-use, recycling and energy recovery. These three options are better than merely depositing waste in dumps.
Finally, we must bear in mind that packaging waste represents a relatively small proportion of all waste generated in the Member States, 3% according to you, Commissioner. So let us be flexible. Industry is making great efforts as are the agents involved.
Mr President, it is important to improve on the present Directive on packaging waste, as has been said here in several speeches. The targets for recycling and re-use for the next five years in the form now proposed are fairly high but are by no means unreasonable. Many Member States have already achieved considerably higher levels than those now being proposed. These suggested targets are easily achievable, and if we had less ambitious targets, then any branch of industry, for example, which would exploit the use of recycled material, could not develop.
In order to reach the targets, however, we should bear in mind the excellent measures that have already been implemented in different Member States to achieve the greatest possible targets for recycling and re-use. For example, countries that have good experience of re-use projects should also be encouraged even further in this area. Just as the rapporteur stated, economic and ecological factors must be taken into consideration in this connection.
I would therefore like to draw attention to the fact that, as recycling targets are being proposed for wood, it is these very ecological and economic factors that have not necessarily been taken into consideration. The 15% target for wood is a low one, but in a country like Finland, for example, the ecological disadvantages of transportation greatly outweigh the benefits gained from recycling wood in this way. It is a lot wiser ecologically if this wood is burnt as an energy source in people's houses. I therefore hope that common sense will prevail and that Amendment No 26, which is a proposal put forward by the rapporteur and others, will be supported.
Mr President, Commissioner, ladies and gentlemen, I must address Mrs Corbey and say that she has done a fantastic job on a hopeless subject. This is a waste directive that is not really concerned at all with packaging but with packaging waste. To discuss this is, in actual fact, to begin at the completely wrong end of the production chain. If we wanted to achieve a reduced quantity of waste and reduced mileage, especially for lorries transporting waste on motorways, we should begin by discussing packaging, the role of packaging, logistics and how we could gain a huge amount, both environmentally and in terms of road use, from having fully adapted packaging. Nor does it make any sense at all for us to occupy ourselves with recycling - irrespective of whether it be recycling proper, including energy recycling, or re-utilisation - and for us to spend the whole time debating the packaging that goes out to households. Clearly, we should have a much more rational system whereby the greater part of packaging material goes to shops, institutional households, wholesalers etc and whereby the packaging we carry home is as simple, slim and small as possible, almost to the point of being non-existent. As matters stand, it is a question not of strength but of design.
We shall, in the main, support Mrs Corbey's compromise proposal, even though we have not, for various reasons, endorsed it.
Mr President, in brief, since I can do little more within one minute, I would first of all like to thank the rapporteur for seeking a compromise which has led to 11 amendments being signed, the majority of them, by several groups, for the revision of this Directive.
I would also like to point out that this proposal represents the fulfilment of one of the objectives of the Sixth Environmental Action Programme and say, like the rapporteur, that the objectives of the proposal are ambitious but achievable, as certain Member States are demonstrating by already complying with certain aspects of this Directive on packaging and packaging waste.
We must place particular emphasis on compliance with the Directive (one of the most serious problems we are facing is very frequent non-compliance with Community environmental legislation). We must stress the need to ensure that exporters carry out the process of recovery or recycling under conditions which are not merely similar to those laid down in Community legislation, but exactly equivalent to them. Finally, Mr President, we must also act quickly to guarantee the selection at origin of materials that create less waste, are less harmful and reduce waste as much as possible, since that waste has increased over recent years in the majority of Member States.
Mr President, my group will be supporting a number of the compromise amendments that have been put forward. This must have been very difficult for the rapporteur in face of Members of this Parliament who want to drag their heels for the benefit of the packaging industry.
However, looking at the current packaging directive and at compliance with it, and just looking at my own country Ireland and a number of others, for example Portugal and Greece - they are all now looking for derogations for extra time. In my opinion, they are being rewarded for being tardy and environmentally irresponsible. This is sending out a very dangerous message to the applicant countries.
If the existing Member States cannot comply with the existing legislation and cannot meet their targets then it is going to be very difficult to argue and to push for the new countries coming in to do the same, since they come from an economically less well-off background.
Some of the proposals that have been put forward in the legislation were alarming. The idea of a maximum target for recycling is crazy. If Member States can recycle 100% then surely they should be allowed to do so and to set a ceiling here is irresponsible.
The issue of recovery is a major problem. Recovery is stretching definitions to the extreme. Recovery is basically a nice term for incineration; it is burning and then producing heat.
The idea of a minimum target for recovery will to a certain extent force Member States who do not have incineration to bring it in or to use that as an excuse. Perhaps the wording is not as bad as it was originally. This is a major problem for countries like Ireland that have not done anything about their waste problem. They will say, we are going to recover, and that sounds very nice.
At this stage we have to do what has been proposed by some other speakers. We have to eliminate, reduce and recycle, and then finally disposal should be the last option. Burning waste and calling it recovery is stretching the imagination to the extreme.
Mr President, my compliments to the rapporteur, Mrs Corbey, on her approach. The principle underlying this legislation is limitation of the harmful environmental consequences of packaging. The way in which the targets formulated are achieved may differ from one Member State to another. Unfortunately, we have to say that the European Commission thinks differently about this, witness the fact that on 17 December last year it decided to summon the Netherlands to appear before the Court. And this while the targets are being amply achieved in the Netherlands through the operation of a voluntary agreement between the Ministry for Housing, Spatial Planning and the Environment and industry.
This approach will also have to be recognised in this directive. In compromise Amendment No 31 this has been done, although I still find the requirements very tight. I recognise that the targets of this directive may be ambitious, but nonetheless this matter must not end in conciliation, certainly not if there is agreement with the Council on the other points. I can for example give my unqualified support to the idea that the export of packaging waste may only count towards the achievement of the targets if the exporter can supply the proof that the recovery and/or the recycling has taken place in circumstances that are equivalent to the community regulation. I am less happy with the fact that the discussion of mechanical recycling is again being deferred, so that we continue to be faced with a lack of clarity.
Finally, Mr President, I really do think that gift wrap should be covered by the definition of packaging.
Mr President, I believe that the approach of this directive is out of date. That is confirmed by the Commission's recently published Thematic Strategy on Recycling. This now says: 'Current directives foresee that all Member States should achieve the same recycling targets as this one does. However, the question is legitimate whether this uniformity in targets is most effective, both from an environmental and economic point of view. It might be better to have an overall EU recycling target at EU level and let market forces determine which recycling facilities can achieve the objective in the most cost-effective manner.' How right that is! We know that there are some Member States that want to go beyond the proposed targets. Others will find them impossible to meet. So why are we ploughing on with a strategy that is already being undermined by the practicalities?
The United Kingdom has a problem with this. For many years we have relied on landfill. Our geology favoured that. We consequently had no particular incentive to press ahead with recycling, as some countries did.
We are now moving as fast as we can, but there is no way that we can move as fast as the rapporteur's amendments prescribe. To do that would mean spending EUR 1.8 billion on recycling packaging waste alone, and packaging waste is only 6% of the waste going to landfill in Britain. This would mean that we would have to tell British local councils to initiate policies to remove packaging from the household waste stream. That takes time and money, Mrs Corbey.
Maybe such policies are not the most pressing priorities of my country's local authorities. Maybe their priority is financing home helps, Meals on Wheels for the elderly or services of another kind. If subsidiarity is to mean anything at all, such priorities should be for local decision. How can I defend a situation where a combination of continental MEPs press for changes that will supply an imperative to British local authorities that a majority of British MEPs have not voted for?
Mr President, Commissioner, I would like to start by thanking our rapporteur, Mrs Corbey, for the work she has done on this report and on the proposals that are on the table.
We have just heard how the way we deal with packaging has a decisive part to play in shaping the future of our environment, and how there is - of course - a market in this field, one in which the big packaging groups are competing with one another, so that we have to give some thought as to how we achieve an optimum level of effectiveness. Within this market there are specialities, which represent the opportunities offered by diversity in Europe. Where these are concerned we have stressed the need for this great pot to safeguard the interests, futures and chances of survival of the small firms, scattered throughout Europe, working in the ceramics sector and producing highly-prized packaging such as that for Meaux mustard and similar goods. To describe them as an industry would be an exaggeration, in that they have between 30 and 50 workers each. It is for this reason that the keynote of our amendments is that the directive should not cover packaging materials which cannot be utilised for energy recovery owing to their material quality, which are inert, and the quantities of which do not exceed 0.1% of the proven quantity of packaging in the Community, and for which material or raw material recycling is ruled out for ecological and cost-benefit reasons.
We have just heard from the Commissioner - and for this we are grateful - that the packaging directive's recycling order will not apply to ceramics. There must, of course, be a place for ceramics in the packaging directive, but recycling it would mean that it would have to be transported back across Europe, in minimal quantities, in order for this to be done. Systems for its return, collection and recovery would have to be introduced. That would kill off small businesses. We cannot believe that Europe is about enacting directives that cut away the economic basis from under small firms that offer speciality goods that are highly prized in Europe. I thank you for your unambiguous statement, which is something we can build on, and which will also give the firms a certain amount of breathing space and a reliable prospect of future development.
Mr President, Commissioner, although I often agree with you, this is one occasion when I do not, as I take the view that you ought to have intervened at a much earlier stage. I have just heard impressive speeches to the effect that equal quotas in Europe are unfair. At that, I cannot but laugh; why, then do we have them? In Europe, we have to have comparable rules, and the ground rules have to be interpreted in such a way that the Member States can make a start. I was here in 1994 - as was Mrs Jackson - when we adopted the directive. If my schoolboy maths serves me well, that was twelve years ago. There are Member States that, since that day, have simply sat with their arms folded and done nothing whatever.
This morning, I was at a big event in Frankfurt, along with several hundred others. They gave me a good telling-off and said to me, 'Florenz, why are we, in Germany, in the Netherlands, in Belgium, in a number of Nordic countries, keeping in step and implementing these rules, while, elsewhere, they are doing nothing at all? You are a poor representative of your country if you allow this sort of thing to go on'. I have to tell you, Commissioner, you are the guardian of the laws, and you have to intervene at a much earlier stage.
Mrs Corbey, I see it as almost shameful that we should be starting a dispute in this House as to whether the starting date should be 2008 or 2007. That is not what all this is about! What matters is that we should heighten awareness among the public and in the Member States of the fact that a recycling strategy means that resources are conserved, and that when we talk about the conservation of resources, we are talking about our children's capital. In Europe, that has to be organised on a Community basis. I very much sympathise with those who say 'yes' to this, but are worried about the export issue. With my liberal approach, I do not go as far as that, but when it comes to exports, we cannot have the situation in which enterprises here develop recycling strategies, and then export the materials. Such a thing would surely be false. While I, of course, have sympathy with Member States that sort out care for the elderly before dealing with the packaging directive, I do accept that this is the rule.
Mr President, there is no doubt that we need this legislation: we are absolutely drowning in a sea of milk cartons, hair sprays, coke cans, pizza boxes, bottles of wine and shampoo. They are evident in every town, city and street we go into across the Union, in particular the UK. Landfills are reaching capacity, incinerators are overflowing and the wads of excessive packaging we use should go.
This legislation, if it signals the end of just one elaborate box, fancy bottle or something wrapped in plastic and sold in a heavyweight bag, will have done its job.
However, I would call on everyone here to recognise the importance of allowing time for change. Ministers are calling for a 2008 date for the UK and some of the other states. I would ask you to support that. Culture change takes time. The UK is meeting its existing recycling targets, but it is simply not possible to meet and implement this legislation by 2007 without an expensive, crash-spending programme. The figures do not look very significant, but they represent millions of tonnes of material which must be collected, recycled and new markets found. A realistic timetable for implementation is five years. Any attempt to compress this time will result in spiralling costs - if not quite as much as Mrs Jackson says. Nevertheless, we need time and we will do the job.
Mr President, I should like to begin by expressing my heartfelt support for the proposal put by the rapporteur, who has worked with great dedication. I can understand the compromises that have been made. Not everyone can be equally tough. We must however in any event leave those who can be tougher, but who perhaps go about things differently, as in the Netherlands for example, with its voluntary agreement, in peace because they are achieving more than the others. That is why I, just like Mr Hans Blokland, am happy with the amendment to Paragraph 31.
Everyone wants to achieve the targets in their own way. That does however mean that you must not distort the market in achieving those targets. Commissioner, I have a question for you about this. It has become apparent to us - and they are finding this very difficult in the area that I come from - that because of the way in which deposit money is levied on single-use packaging in Germany - and shortly in Belgium too - it has actually become impossible at the moment to continue importing single-use packaging from other European countries into Germany. What we have therefore is a trade embargo. Do you not think, Commissioner, that this way of achieving the target, namely the reduction of waste, which I am otherwise in favour of, is distorting the market through the imposition of an ecotax or deposit money? And should that not be reason for you, perhaps in consultation with your colleague Mr Bolkestein, to take this up and in any event to give me an answer now? What is your opinion on this and what steps must be taken to bring an end to this trade distortion, which has for that matter already led to job losses?
Mr President, key to the 1994 directive were targets for Member States for packaging recovery and recycling, to be set initially for a five-year phase and thereafter to be reviewed for subsequent five-year phases - and hence we are here today. I support the objective of this directive to minimise the impact of packaging and packaging waste, as long as the costs are proportionate to the environmental benefits. It is often forgotten that packaging waste is only a small proportion of total landfill.
The key concern in relation to the amendments to this directive is the deadline for achieving compliance with the proposed higher recovery and recycling targets. The deadline, or 'time-line', should be realistic, proportionate and achievable in line with best practice. This will allow infrastructure and recycling capacity to be built up at a pace that ensures progress with the objectives of the directive whilst not imposing excessive or disproportionate costs.
I wish to draw attention to the derogation that sets the same recovery and recycling targets as for the other twelve Member States, but allows Ireland, Greece and Portugal longer to achieve them. I urge support for the common position, which sets an accepted deadline of 2012. There is an assumption that all Member States should ultimately reach the same recovery and recycling rates, irrespective of size, geography or infrastructure. It is not a question of having done nothing alone. Yes, far more could be done, but in Ireland's case we have a population of less than four million and too small a market to sustain a packaging manufacturing infrastructure. We import 75% of our packaged goods.
There is one paper recycler, little plastics recycling, no metal recyclers and the only glass recycler in the country has recently closed down. Therefore we are at a permanent geographical and structural disadvantage. To comply with this directive we must ship packaging waste overseas or build more reprocessing facilities and export the empty packaging, which is uneconomic. The cost will not be proportional to the environmental benefit.
I underline what Ms Jackson said to us, on the Commission's recent communication on the Thematic Strategy on the prevention and recycling of waste, published in May 2003. From an environmental point of view it is more important to optimise collection and recycling in the Community as a whole, rather than to consider whether this takes place in a particular Member State. This should be reflected in the overall recycling target at Community level. In the Commissioner's own words, could she please explain how this squares with what we have here today?
Mr President, to her credit, the main thread of the rapporteur's argument has been the speedy revision of targets, thereby avoiding the temptation to embark on too large-scale and thorough a review now. There will be another time for that.
I would like here to mention some of my own amendments, which were approved by the committee in the recommendation and also in the proposed inter-party compromises.
If the targets are to be implemented we should avoid discrimination between materials on the basis of weight. That will not happen, however, if, for example, charges are based solely on weight and do not take account of each material's environmental impact. Clarification is needed to give proper shape to the whole programme. The very fact that there is an aim to recycle 55% by weight of packaging waste and an obligation that goes with it to take the environmental costs and benefits of the recovery and recycling of packaging materials into account means that there should be no one-sided increase in material-specific commitments, even if that would mean the 55% target would be achieved more quickly.
The Commission has promised to present a report in 2005, one section of which is to be on the subject of re-use. My amendment proposes that that report should examine re-use and, in particular, a comparison of the ecological benefits of re-use and those of recycling. The report should focus precisely on real environmental impact and assessing market viability.
Important details include examples in the Annex of products which constitute packaging that is not subject to the scope of this directive. These include tubes and cylinders around which flexible material is wound, release paper of self-adhesive labels, and wrapping and gift wrapping paper sold as a separate product.
I want to thank the rapporteur and the shadow rapporteurs for their excellent cooperation.
Mr President, Commissioner, ladies and gentlemen, Mrs Corbey has presented for its second reading a report the essentials of which I can endorse. We need the best possible systems to deal with what amounts to some 58 million tonnes of packaging material produced every year in the European Union, an amount that is increasing from year to year. In so doing, we would be ensuring that the environment is better cared for and giving important sectors of industry the security to plan ahead.
Among those we will be voting on tomorrow, there is one amendment that I regard as particularly important. Amendment No 4 has to do with packaging materials in small quantities, which are therefore subject to a very low market penetration in the Member States. One material that occurs in small quantities of this sort is ceramic packaging; for example, ceramic bottles, pots, and bowls made in the Netherlands, in France and in Spain, are mainly used for the packaging of brandies, chocolates, and patés. Ceramic packaging accounts for only 0.1% of the packaging waste produced in the EU - in other words, just 58 000 tonnes out of 58 million tonnes.
Ceramics consist of baked clay, and their artistic and creative appearance means that, in many households, they are kept or re-used, so that they do not end up in the household rubbish. Ceramics can be neither re-used in the production of energy nor recycled. They pose no problems for the environment. To treat ceramics separately, collecting them and transporting them thousands of kilometres across the Member States, would make no sense either in environmental or in economic terms. I therefore urge you to support Amendment No 4.
Waste management, which was already introduced on the basis of this directive, or which has yet to be introduced in certain Member States, should deal with those materials that are suited to recovery; it must concentrate on materials the collection and recycling of which is profitable in economic and environmental terms.
. Mr President, I will make only four short comments.
Firstly, I would like to repeat that we have no intention to introduce a recycling obligation for ceramics packaging. Secondly, in reply to Mrs Oomen-Ruijten, we think that deposits on one-way packaging are in principle acceptable. I know from the country I know best that they have worked for a very long time.
Mr Bolkestein and myself have made clear that we are not satisfied with the current situation in Germany, and we have urged the German Government to set up a return system in conformity with Community legislation, which can also be a nation-wide, one-way deposit. We are taking action and we will continue to do so.
Thirdly, I have visited Ireland so I know the challenge the handling of waste creates in Ireland. At the same time, we are open about the cost-effectiveness studies, the cost-benefit studies, that we have made on this particular issue. We have done a very thorough job in comparing these targets and looking at the situation in different countries. We have judged that it is not impossible to reach the targets. However, it is reasonable to accept different target dates for different countries because the pre-conditions are so different.
I would also like to make a comment to Mrs Jackson. Unfortunately she has left now, but she asked 'is this out of date?' Are we discussing a proposal that is completely out of date or is the timing wrong? There is, of course, a balance in trying to do what we can now and dealing with the acute problems of handling waste, while at the same time preparing for a modern, long-term strategy, which will probably not be following waste stream per waste stream. However, we will try to establish a different type of approach, including what Mrs Paulsen proposed. Hopefully, we will be able to look at the source of the problems, including transport of packaging and packaging waste.
I agree that this is the right approach, but the question is extremely complicated, because the whole issue has to be looked at in different ways. We have already released a number of documents where we introduced this long-term thinking. The IPP strategy has to do with this, our resource-use strategy as well as a new waste-recycling strategy. We will therefore have to come back to this. This is a revision of an existing directive but, be assured, we will have to look at the overall approach and discuss this again.
Thank you very much, Commissioner
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0207/2003), on behalf of Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (15792/1/2003 - C5-0135/2003 - 2001/0245(COD)) (Rapporteur: Mr Moreira Da Silva).
Mr President, Commissioner, it is no exaggeration, I feel, to state that tomorrow, when we approve the final version of the directive on emissions trading, we will have before us a new economic and environmental paradigm for the European Union: the carbon economy. Carbon will have a price per tonne on the market, and whoever can produce it with the lowest carbon dioxide emissions will reap the benefits. Approving this directive, then, has enormous political value: it lends credibility to our leadership on the world stage, which is crucial if we are to be able to convince Russia to ratify the Kyoto Protocol; from 2005 on, it will allow us to remedy the inadequate progress made by the majority of Member States towards compliance with Kyoto; and, most of all, it will reduce the financial cost of implementing Kyoto in the European Union by 35%.
Although Parliament has welcomed the Commission's proposal from the start and believes it to be valuable, we also felt that its scope could have been more ambitious. I believe that this has been achieved with the recommendation for a second reading, agreed with the Greek Presidency, with the full cooperation of the Commission. We will vote on this recommendation tomorrow. This agreement brings two great advantages: firstly, it avoids conciliation, and hence the possible postponement of the launch of the scheme from 2005 until 2006; secondly, although it does not incorporate all the amendments tabled by Parliament, the compromise that was reached includes our most important proposals.
Allow me to highlight the principal innovations introduced by this recommendation. Firstly, it defines a national ceiling for emissions allowances, in line with the Kyoto objectives. A quantified objective to be obtained by the system is thus guaranteed, and the risk of over-allocation avoided. Secondly, the temporary exclusion clause - the 'opt-out' - clause, will apply to installations but not to activities, thus assuring that the liquidity of the scheme and the equilibrium of the internal market will not be threatened. Thirdly, the scheme can be extended to amend the directive in other sectors, notably the transport, chemical and aluminium sectors. Fourthly, auctioning may now constitute part of the process by which emission allowances are allocated after the end of the first period, though unfortunately in a non-harmonised way. Fifthly, credits deriving from clean development projects and joint implementation of the Kyoto Protocol will be linked into this directive, but they will not replace the priority that should be given to domestic measures. Sixthly, an opt-in clause is included, permitting Member States to extend the system to other installations and activities. Seventhly, the system may be extended to greenhouse gases other than carbon dioxide from the second period of the directive onwards, though on a voluntary basis. Eighthly, limits are then defined, with fixed and non-negotiable penalties for non-compliance. Lastly, I would like to draw your attention to the inclusion of benchmarking criteria for allocating emissions allowances among the Member States.
I feel, therefore, that the European emissions market has become more ambitious in environmental terms with this report. It is more effective economically, with lower risks of distortion of competition, and it is more compatible with other national policies currently in force.
I would like to conclude, then, by thanking the Council, and the Greek Presidency in particular, for its cooperation. I would like to thank the Commission, whose arbitration between Council and Commission was exemplary. Most of all, I would like to thank my shadow rapporteurs, because I believe that without their cooperation and support, Parliament could not have remained united. And without Parliament's unity, this agreement would not have been such a good one.
. Mr President, at last we have a compromise package on the table and this is of huge importance to climate policy within the European Union and across the world. Acceptance of this package in the vote tomorrow will enable a highly ambitious and innovative policy to come into force. In addition, the pace at which this directive has been adopted enables the timetable to stay on track, meaning action will not be delayed.
Let me extend my personal thanks to the rapporteur, Mr Moreira Da Silva, who has worked tirelessly to reach a second reading agreement on this directive. I know that this has not been an easy task, particularly since emissions trading has been a new subject for many - if not all - of us. I congratulate him on this achievement and look forward to a successful conclusion tomorrow. I also thank the shadow rapporteurs from the different groups, Mrs Corbett, Mr Davies, Mr Sjöstedt, Mr de Roo, Mrs Lucas, Mr Blokland and Mr Nobilia, for their active support in finding an agreement.
Climate change is a core concern of the European Union and when we signed up to the Kyoto Protocol we knew that this commitment would have to be followed by solid action. The emissions trading scheme is a centrepiece of that action and a strong signal of that commitment. At the heart of the European climate change programme that the Commission has set up is the preparation of concrete proposals for action, several of which have already been adopted by this House.
As you know, our approach to climate change follows three tracks: a leading role internationally in establishing the framework for global action, emissions trading within the EU, as the most cost-effective way to cut emissions and, thirdly, specific sectoral measures to reduce emissions, for example by promoting renewables, increasing energy efficiency and reducing CO2 emissions from cars.
We need to take serious emission reduction measures inside the European Union if we are to be credible when we call for global action to fight global warming. Therefore, the rest of the world will also eagerly anticipate Parliament's vote tomorrow on the compromise package.
The directive will signify a breakthrough for both climate change and emissions trading. The scheme is not only multi-sectoral but also multinational: it will cover at least 25 countries, i.e. two thirds of those countries with obligations under the Kyoto Protocol.
The Commission awaits the vote in a position of wholly endorsing the compromise package. It has the support of all Member States. The European Parliament has achieved significant concessions from the Council in this compromise agreement, for example in the extension of auctioning to the first trading period and additional safeguards against the over-allocation of allowances.
Therefore, I ask Parliament to conclude tomorrow by not only accepting the compromise package but by accepting it with a resolute majority. In this way the European Union will reaffirm its commitment to the Kyoto Protocol and underline the need to deliver emission reductions in the fight against climate change.
Mr President, Commissioner, I have always been passionately in favour of voluntary agreements, and I accept that we lost them at first reading stage. That is why I am every bit as happy as you are about this marvellous package that Mr Moreira da Silva has put on the table after the most enormously hard work - something that I can confirm to my own group. I think we are on the right track. The reason why the compromise is so important is that, if we do not adopt it tomorrow, we will not know for some considerable time what will emerge from the conciliation procedure. Apart from that, I am quite certain that we will then waste another year, and that is precisely what we do not want.
This really is about how future generations will live, and, although I am very keen on conciliation procedures, we should dispense with one and give the Council a great opportunity to follow where we lead. On this issue, the Olympic spirit is not enough; simply joining in is not on. All the Member States must make the utmost effort; even today, we can already see that some of them are having problems with this 'trend-line'. On that, Commissioner, I am again in agreement with you. You must see to it that they all play their part. Some will be able to do more than others; there is no doubt about that, but they must all join in, and then we will get the right result. I am, however, again astonished at how, silently and overnight, other sectors have been dropped from this directive. That was a first-class demonstration of the Member States' weakness and lack of courage when it came to developing an approach according to which both transport and personal house fires - such as we have in our own homes - would in future be covered by the Kyoto Protocol. I would very much have liked that, but it presupposes very tough politicians - of which there do not seem to be that many in the Council.
I believe that we have made a good start by taking 1990 as the initial reference year, and I hope that, with joint implementation, and also with CDMs, we are on the right track. Even though we have not yet precisely defined the package, I do believe that we will, tomorrow, adopt it by a large majority. Many thanks, Mr Moreira da Silva.
Mr President, first of all, a word of thanks to Mr Moreira da Silva. He has gone about his business with energy and tenacity. An energetic step to achieve the Kyoto targets is now of major importance. Uncertainty about Russian participation in Kyoto must not lead to paralysis.
Climate change has major economic and social consequences. We must therefore take the steps to turn the tide now. Pollution must now acquire a price and that is an important tool for the preservation of industry. The PSE Group is in complete agreement with Mr Moreira da Silva's desire to reach an agreement in the second reading and appreciates all the efforts that have been made to this end.
Unfortunately, we have to say that it has also been at the expense of our democratic procedures. Not all of the amendments have received an equal amount of attention in the negotiations with the Council. It is particularly disappointing for the PSE Group that the amendment on closures for instance failed to reach the finish line. There was very broad support for this amendment in the Committee on the Environment, Public Health and Consumer Policy. We saw in this amendment an important safeguard against improper closures. Kyoto must not be allowed to be a reason for closing businesses or moving them to a different part of the world and then selling the emission rights. This amendment was important for the employees in energy-intensive sectors. We cannot skate over it too lightly. Public support for a dynamic climate policy is sorely needed, because quite an effort is still going to be needed to achieve the Kyoto targets. I call on the Council and the Commission in any event to take account of closures in the allocation plans. In the event of closures the emission rights must be returned.
The PSE Group is entirely satisfied on other points. We have always stressed that the system must also be fair and be experienced as fair. This is why we do not want any ceiling that prejudices Member States that have expanded their industry in recent years. We do however want a ceiling that slowly but surely brings Member States to reduce the emission of CO2. Nor do we want Member States that made an early start on innovation to be disadvantaged. That too is an important point for us.
And finally, we do not want any superfluous bureaucracy. The allocation of emission rights is already complicated enough. We must not make it even more complicated by adding an auction for 5% on top. No one is served by an auction for 5% and in this way we would also tend to stimulate overallocation.
In short, we are very satisfied with the outcome across the board and on this we congratulate Mr Moreira da Silva once more. We call for attention for the social implications of this directive and the PSE Group calls on the Member States to take this into account in the allocation plans.
Mr President, Parliament can point to some real gains from the deal negotiated with the Council to fast-track this legislation and avoid the conciliation procedure. We can claim to enclose a number of possible loopholes. Member States will not be allowed to issue allowances that exceed their previously agreed targets, and they must not use the Kyoto mechanisms to avoid taking action to reduce emissions domestically.
We look forward to the Commission coming back with plans to bring other greenhouse gases into the scheme and to extend its scope to include other industries. We await with keen anticipation the Commission's proposals to reduce emissions from the transport sector. Of course, we might have secured more, but speed is of the essence. We want this scheme to succeed, and if Member States are to start meeting their targets they must publish national allocation plans by March 2004.
Several Member States have expressed serious concern about this legislation and this has been reflected within all our political groups. All those leading on the issue have faced a degree of resistance from some colleagues, but it is a tribute to the skill of our rapporteur that we have secured all-party support for this package. It is also a reflection of our shared concerns.
When the Commissioner reflects on her term in office, she can take particular pride in the role she personally, and her team, played in securing support for the Kyoto Protocol. But with emissions of greenhouse gases continuing to increase in most developed countries, we hope that this scheme can make a very significant difference. I hope that it will enable the European Union to retain its credibility as the world's leading force in pressing for action to curb global warming.
I hope also that it will send out a very clear signal about our determination, both to the United States and to Russia - particularly to Russia - whose ratification of the Protocol is so important.
Mr President, Commissioner, emission allowances are not naturally occurring phenomena and they have not been the result of human labour. They represent an administratively allocated abstract right to pollute the atmosphere. Emissions trading is not a market mechanism. It serves to reallocate emissions among the polluters, but not reduce them.
The most despicable way of allocating emissions is by auctioning them. Things could easily turn out the way they did when the radio spectra were auctioned off: the air space was bought and sold and all the operators ran into trouble. We must not let that happen to European industry.
As the system covers just carbon dioxide emissions it will be free to release other pollutants into the atmosphere. There are many questions the directive does not answer. I will mention some of them.
The emission allowances are to be sold on the stock market. Should an emission allowance, as a financial instrument, be regarded as being the equivalent of a share or an option? How will its sale or non-sale be taxed? How will emissions be recorded in company balance sheets? How will they be treated with regard to private individuals' income and wealth taxation? Indeed, will private individuals also be able to buy them? We need to ask whether the EU will generally have the power to decide all these matters in a way that treats everyone in the same harmonised way.
Emissions trading will be done on the stock market and stock exchange activity always involves speculation. There is a danger that the price of an emission allowance will be determined by speculators having no links with industry or any other source of emissions production. Then industry in the Member States might fall victim to the mechanism proposed by the United States of America, in which US industry is not involved and profits and losses depend crucially on the first administrative allocation of emission allowances.
The Directive on emissions trading is a raw fruit, which should have been allowed to ripen longer. There are many Members in our group who do not believe in the trading of emission allowances on the stock market. Many Members, however, will vote in favour of the compromise amendments, because they are better than Parliament's report.
Mr President, Commissioner, ladies and gentlemen, first of all my congratulations to Mr Moreira da Silva. This is a very important directive, perhaps the most important one of these five years, and tomorrow it will be brought to a successful conclusion.
The opt out that Germany was so keen to see for entire sectors is explicitly no longer possible. A heavy defeat for the Ministry for Economic Affairs and even for Chancellor Schröder. Still more important is that next year the Commission will study seriously how transport sectors, with stress on the plural, can be brought under this directive. And that is most sorely needed. Both road traffic and air traffic are going too far. All the internal air traffic within Europe will count for the achievement of the 8% reduction. Can the Commission confirm that it is working on a concrete proposal to bring air traffic within Europe under this directive?
It is very important that we conclude tomorrow because that, as Mr Davies has already said, will give the right signal to both the Duma in Russia and the government and the opposition in the United States that this is a serious system. This is the most efficient way of reducing CO2 and I do not therefore understand the GUE Group.
May I start by warmly congratulating not only Mr Moreira da Silva, but also the Commissioner and her officials, who really have pulled out all the stops to produce a good proposal.
This was an extremely controversial proposal. There has been much weighing up of the pros and cons in many a European boardroom, in many Member States and therefore within the political groups as well. How will this impact on our business? What will the options be for new investments in production capacity? What will an expansion cost if we have to purchase rights? And finally, what will the consequences be for the competitiveness of industries that are already finding it difficult, such as the refining industry, the chemical industry and the iron and steel industry?
Mr President, what we seemed almost to have forgotten in the discussions was that we were all there when agreements were made in Kyoto and that this directive on emission trading was simply a good way of ensuring that the reduction tasks could be implemented in a very efficient manner. That was the underlying intention of this proposal. In other words, how to use an economic tool to serve the environment. Trading in what one business has too much of and another too little.
The path to the compromise, which I otherwise support, was not an easy one. The economic interests for European industry as a whole were great and a European approach to the problem therefore went without saying. At the same time we had to put on record that a European approach was also very difficult because there were such great differences in starting positions, not only because the environment has been rather better implemented in one Member State than another, but also because the objectives of the Member States were so different.
Yet something good came out of it. The political compromise takes the existing differences into account. Agreements have been made for benchmarking and I am very happy with them, likewise with the Commission's control of them. It has also been agreed that the auctioning, in any event for the first but also for the second period, is allowed but is not compulsory.
Mr President, I appreciate what has been achieved, especially the benchmarking, and for that I thank my fellow Members, in particular Mr Blokland, and once again the rapporteur.
Mr President, Commissioner, ladies and gentlemen, this directive is taking us down a new road. Until now, we had used direct taxation as an instrument of environmental policy, and we could have done that here by specifying CO2 threshold values for certain types of plant. Rather than do that, we have opted for indirect taxation via pricing, and, as one finds with indirect taxation, here too, our problem is that it sets off many side-effects that we had not initially wanted. That being so, Commissioner, it is the Commission's particular responsibility to take matters in hand as regards any such side-effects.
I will mention just three of them. The first is that emissions trading may of course have an effect on enterprises' balance sheets and end up being a factor in their shutting down production or moving it elsewhere. That has nothing more to do with the protection of the environment; it would be a purely commercial calculation. This is where, as a principle, climate protection must, without doubt, be given priority over factory closures and the transfer of production.
The second question, Commissioner, is whether there are safeguards ensuring that emissions rights are indeed issued for the sake of climate protection and not as part of individual Member States' policies on industry. One of your core responsibilities is to check to see that they are issued in accordance with fair criteria and with the aim of reducing greenhouse gases that affect climate.
Thirdly, might it not also be the case that advantages in terms of comparative costs will lead to the indirect promotion of atomic energy? Here too, it is for the Commission to take responsibility for ensuring that no indirect impact is envisaged here. I hope that you will have plenty of staff and plenty of courage to enable you, in the interests of workers, to discharge that responsibility.
Mr President, as our colleague, Mr Seppänen, said, our group is no supporter of the trade in emissions allowances, because we believe it may contribute to the imbalance between rich and poor countries, but we Members on the Committee on the Environment, Public Health and Consumer Policy do support Mr Moreira da Silva's proposal, because it tries to establish stricter controls on this trade, restoring some of the amendments from first reading, which we believe to be important.
Despite this lack of enthusiasm, I hope that the rapporteur is right when he says that this trade will correct the situation of non-compliance on the part of the majority of Member States - my own country is perhaps one of the worst offenders - and contribute to teaching European companies in preparation for 2008 when the international trade comes into effect, and, most importantly of all, may convince the United States to comply with the Kyoto Protocol.
We agree with the rapporteur on the need to include the six greenhouse gases, although the common position only establishes that, as of 2008, the Member States will be able to request their unilateral inclusion in the allowance trading system. We believe it to be important that projects which relate to the mechanism for clean development and joint application should not be a replacement for prioritising emissions reductions, which must be achieved within the European Union.
In any event, the common position includes certain proposals from the European Parliament which we believe to be very important, such as, for example, the demand for greater transparency in the registers, in relation to the ownership of transfer and the cancellation of allowances, the obligation to publish the names of non-compliant operators and penalties imposed for non-compliance, which are now fixed.
Mr President, Commissioner, the vital importance of this directive in environmental and economic terms is clear. The European market in emissions allowances will provide the Member States with an effective instrument within their climate change policies to close the gap between the true situation in the field of polluting emissions and compliance with the Kyoto commitments, while creating the best possible cost-benefit relationship. The political importance of this directive is perhaps less obvious, but no less significant.
European environmental policy is moving on from words to actions, from rules and principles to practice, linking the economy to the environment. This always creates uncertainty, resistance to change, apparent winners and losers and there is no doubt that this can be argued over, but I believe there are many more arguments to convince us, and to convince us that we are moving in the right direction, and to confirm that Europe, by means of directives such as this, is consolidating its determination to lead the process of achieving sustainable development.
In this case we must thank the rapporteur, Mr Moreira da Silva, for the excellent work he has done. He has achieved agreements between positions which were initially very far apart and in the end we are going to avoid the need for conciliation by reaching an agreement with the Council which is satisfactory to both sides.
Personally, as he knows, I have been very critical and I have been a great nuisance to him over some of the amendments approved at first and second readings, above all those which seemed to me to impose excessively rigid conditions on the Member States for the application of the directive and which made it difficult for each State to find and define the best way to fulfil its objectives. However, this agreement, which has been reached following long and difficult negotiations inside and outside Parliament and the Council, has lead to a much more open text, which is no less effective and is acceptable to everyone.
We needed a directive which was sufficiently flexible to allow the Member States to be able to adapt their requirements and operation to the characteristics of their national policies. I believe it was a complicated task which has been successful.
Mr Moreira, I hope that tomorrow we will be able to congratulate you and take pleasure in having been able to successfully take such an important step towards practice in the environmental field.
Mr President, I would sincerely like to acknowledge all those who have been involved in creating this compromise, which we will vote on tomorrow. It has been said several times here that after the first reading it was difficult to believe that we would get this far, that we would have a directive on emissions trading available to us whose content is sensible and rational in a way that makes it possible to be accepted from very different points of view.
We obviously have to remember that this is just one of the many ways we have to aim for a reduction in greenhouse gases. If this way were not available to us, we would have to find another, but it has been seen and shown that this is a cost-effective scheme and in this sense it is good that it is to be introduced.
I wish to stress, however, that these last minute discussions and negotiations resulted in the unreasonable proposals that seemed to be included, such as a ceiling on national emission allowances, being taken out. Moreover, the fact that auctioning is to be voluntary is excellent. This way companies that have opted in will not be under strain.
In conclusion, my congratulations go to the rapporteur and all the others involved. We still have a long road ahead of us in our endeavours to reach the Kyoto targets, but the compromises this report and this directive have achieved mean that we are a step further along the way.
Mr President, Commissioner, ladies and gentlemen, I would like to express my warm thanks to Mr Jorge Moreira as rapporteur. He has fought with much energy, determination and expertise for a good and practical system of greenhouse gas emissions trading. I would also like to thank the Commission for its strong support for such a system, but I have to be perfectly honest and say that I am disappointed with the Council. I think we would have achieved more and could have got a better system if the Council and my own government in particular had been more constructive. Unfortunately, some Member States, Germany among them, tried for a long time to torpedo the whole system and weaken it. The upshot is that the compromise we now have is not as good as it might have been if everyone had sought a constructive solution from the outset.
I think some problems are inevitable unless great care is now taken with national implementation and monitoring by the Commission. The aim of the system is to cut the costs of compliance with the Kyoto Protocol and - much more important - to create an incentive for undertakings to develop new ways of saving energy and greenhouse gases. Market economics is a powerful system; it is capable of opening up potential, if only we set the right conditions. Market economics should also therefore be brought to bear on environmental protection, which is what this system seeks to do.
As I said, the Commission and the Member States now carry a heavy responsibility for implementation because the compromise is not as precise as Jorge Moreira and Parliament as a whole would have liked, but was watered down somewhat by the Council. Now, some risk of over-allocation still remains and the Commission will have to watch things very carefully; there is also still a risk of allocations being made that have no regard for the technical possibilities. We all know that coal can very easily be replaced by gas or other energy sources, but it is not so easy to cut CO2 emissions for lime, cement and steel. That must be taken into account when allowances are allocated, otherwise it will not be fair.
Mr President, it was quite remarkable how the Commission and Parliament were able to reach a tidy compromise under the providential leadership of the rapporteur, Mr Moreira da Silva. I think it is also an expression of European identity, because climate policy has a good name in Europe. May it continue to do so.
When it comes to emissions trading, we must be careful not to confuse two things. Trading in emissions does not save one tonne of CO2; that is only saved by investment. But emissions trading encourages investment, that is to say it triggers a search for the cheapest way of cutting CO2. It is also sensible from an economic point of view and industry and many government leaders, many of whom still find emissions trading strange, need to see that.
Secondly, Mr Seppänen - and, to some extent, Mr Lange as well - have rightly pointed out that a few questions are still unanswered. For example, are emissions rights securities? How are they treated? These are questions for which an answer will probably have to be found in the future, at either national or European level. As regards cost factors for undertakings, Mr Lange is quite right to say that undertakings' balance sheets will probably look different in future than they do today, especially if CO2 costs more than it does today. Today it costs EUR 5 to EUR 6 a tonne. Once it costs EUR 20 to 30 a tonne, the picture will be quite different and will naturally have effects on energy policy. Let us hope that these will be the ones we are looking for, namely cuts in CO2.
Mr President, the unanimous sign-off of this emissions trading directive in December 2002 at the Council of Ministers was a major wake-up call to corporate Europe and a signal that this was actually going to happen. Quite frankly, I do not think they believed it up to that point. I extend my sincere thanks to the rapporteur, my colleague, Mr Moreira Da Silva, for the enormous body of work that he did in bringing all of us to where we are today.
Ireland has one of the worst records, second only to Spain, for greenhouse gas emissions. National emissions allowance capping will ensure that quantifiable Kyoto objectives are met and that we decouple economic growth from increased greenhouse gas emissions. National allocations will have to be linearly convergent with the Kyoto Protocol. The national cap on allowances can start from the 2003 emissions level and not from that of 1990, provided that the allowances are decreased to the Kyoto figure by 2012. Amendment No 43 is very important as it allows Member States to benchmark the best available technology for allowance allocation. This should ensure that one-off, economically-vital industries can be looked after in a Member State.
The force majeure provision is also necessary until a liquid trading market emerges. It is critical to secure the viability of the emissions trading market in the short term if it is to survive in the longer term. In particular, a situation where, as a result of market design, allowance prices significantly exceeded the long-run marginal cost of abatement within the EU and approached the penalty price would be unsustainable. It is appropriate that provisions be made to deal with unforeseen circumstances during the pilot period of 2005 to 2007.
In the absence of market management mechanisms and taking into account the risks involved, the current force majeure clause could provide flexibility for Member States to cope with unforeseen events such as market failure, and avoid serious economic shocks. Definition by the Commission of the circumstances under which it may be applied is appropriate and desirable for Member States in advance of them preparing their national allocation plans.
In conclusion, the provision for banking 2005 to 2007 surplus allowances into the 2008 to 2012 period effectively reduces the number of allowances available for allocation in that period and will act as a constraint on Member States in applying force majeure. Nonetheless, given the large uncertainties and the major risks involved, the provision for force majeure must be retained.
Mr President, it is hard to imagine any other report that would have so great an impact on the state of things in Europe and about which the decision-makers know so little.
Europe is now moving into unfamiliar territory. Even theoretical research on the effects of emissions trading exists in name only. When two or three years ago we had the Commission proposal before us, it started to become clear how enormous the gaps were in the proposal upon which we had been building a European strategy for the economy, competition and the environment. There was no appraisal made of the impact of enlargement, no guidance given about how emission allowances could be accounted for in companies' books, no information regarding value added tax, not even a strategy in case of serious market problems or speculative attacks, no precise data on emissions in Member States, let alone emissions in companies, and no proposal regarding rights of appeal. It is regrettable that we had such an incomplete proposal on such a major issue. Much has been done to put things right, but whether or not we succeeded remains to be seen.
The 'trendline cap' problem in Trilog was solved with a formulation proposed by the Commission that allows Member States to approach the Kyoto targets along their own paths. In being allowed room to move, Member States are also being encouraged to embrace a transport policy that is more responsible in terms of the Kyoto Agreement. That of course is our real problem.
Trilog's solution for project-based mechanisms should also be supported. There is no sense in setting more stringent criteria than was agreed at Marrakech. We need, rather, to establish EU rules concerning how converting the emission allowance credits earned from project-based mechanisms into marketable emission allowances can take place without the climate change imperative being compromised. The emission allowance credits earned from the project-based mechanisms will also have an interesting impact on development cooperation. I believe Member States will become much more interested in development cooperation, because they will see the chance to earn emission allowance credits with projects.
Combined heat and power production and process emissions posed a special problem in connection with emissions trading. If the causal chain associated with the nature of CHP is not taken into account, there will not be any reductions in emissions either. Now Trilog is discovering and acknowledging the special nature of CHP. Member States can take the potential for a reduction in process emissions into account, which in practice means that the best European steel factories can earn their full emission allowance quotas and they will not have to bear additional costs in a world steel market that has been fiercely competitive. That means the risk of carbon leaks will diminish and there really will be an increased chance of preventing climate change.
. Mr President, firstly, I am totally convinced that the issue of climate change will follow not only us but generations to come, and it will become more and more difficult and we will have to be more and more ambitious in order to meet this enormous challenge to human life on this planet. This issue will not go away and we will have to deal with it and find solutions.
I am also convinced that we will need all the different tools we can find: legislation, as well as voluntary agreements and market-based instruments, like this one. That is also why it is important that we take the initiative and try this out. We have studied carefully the experience already gained with sulphur trading in the US and we have conducted studies. We have also prepared in a prudent way the start of an emissions trading system in Europe.
I shall just comment on two things that were mentioned. Firstly, the treatment of allowances. Allowances will be a tradable commodity, just like many other tradable commodities, and it is not different just because it stems from an environmental policy. It will be subject to existing taxation legislation in the Union - not different from any other area.
On transport, we wanted to start with large, fixed-point installations, whose emissions can be feasibly monitored. The transport sector consists of many small diffuse sources that we thought would be difficult to monitor, administer and control. This has been important in designing this proposal, but we accept that transport also has to be subject of action when it comes to reducing the greenhouse gas emissions. We are happy to look at how this area can also be covered. This is now part of this compromise package. Under the text of the directive, the Commission is committed to researching how the transport sector could be brought into the scheme. We will also come back on other issues, as you know, which are in the pipeline to link them to joint implementation and the other flexible mechanisms as well. We will also come back on these issues.
Mr President, I have asked the Commission in Dutch and in English whether it will include aeroplanes in this. It can be easily measured using data from only a few take-offs. Commissioner, can you answer 'yes' or 'no' as to whether you intend to do this? Could you please answer this question?
. Mr President, in answer to that question, of course we will see what we can do on air transport also, but we do not have any ready-made plans. As you know we are trying to work in international fora to address this problem. It is already a part of the discussion under the Kyoto Protocol and we will now have to follow up and see what we can do in order to address the whole transport sector. Of course we will also have to look at what it is possible to do regarding air transport.
We do not have any ready-made proposals or a set date which we can present to you. However, we will do our best to also address air transport.
Thank you very much for that additional information.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the oral question to the Commission by Mr Lannoye and others, on behalf of the Group of the Greens/European Free Alliance, on water and proteins added to chicken meat (O-0045/2003 - B5-0099/2003).
. (NL) Mr President, Commissioner, ladies and gentlemen, despite the lateness of the hour there is a problem we would like to broach. This is what we tend to think of in Dutch as 'bloated chickens'. It is currently legal to fill chickens with water. It is possible to add 30%, 40%, 55% water to these chickens.
The problem is that to keep them looking a little like chickens proteins are then added to these chickens, proteins from offal, from chicken meat that is supplemented with pig proteins and with cow proteins. This happens in particular in Dutch companies and this chicken meat, if you can still call it chicken meat, is then sold in the UK as Halal to the Muslims and Kosher to the Jews. This is unacceptable and this was emphasised in a BBC documentary.
I know that the Commission will propose labelling: 'chicken with pork' or 'chicken with beef'. But the problem is that with modern DNA techniques it is very easy to rub out the DNA of these chickens, the DNA of this beef and pork so that the British are unable to prove that it contains anything other than chicken. We therefore propose simply banning it: no water may be added to this chicken. The UK Food Standards Agency has proposed the addition of no more than 15% water. What is your response to this?
. Mr President, I would like to thank Mrs Lucas, Mr Lannoye and Mr de Roo for tabling a question on adding water and protein to chicken meat. In May 2002 the Irish and British authorities published the first worrying results of their investigations concerning chicken breasts imported from the Netherlands and intended for the catering industry. The results published by the same authorities on 12 May 2003, show that the problem remains.
The practice of artificially increasing the weight of meat by the addition of protein and water - in some cases up to 40% or 50% water in the final product - in order to mislead the purchaser is despicable. It appears that purchasers and, by association, consumers are being misled on three counts.
First, the labelling of the product may lead to the assumption that it is fresh poultry meat, when it is clearly not. Second, some products have been labelled as Halal despite containing pig as well as other animal proteins. Third, the meat contents expressed have been overstated.
Enforcement and possible sanctions arising from the infringements of legislation relating to the labelling of foodstuffs and unfair practices are the responsibility of Member States. According to the information transmitted by the Irish and British authorities, the chicken products concerned are in the main manufactured in the Netherlands. That does not mean that there is no other country concerned with this issue. I have asked Member States to strengthen their controls and reinforce their cooperation. Fraud appears when you are looking for fraud.
As regards the letter from the Dutch authorities of July 2002, I have, along with my colleague Commissioner Fischler requested more information from the Dutch authorities about the measures taken and the origin of the protein. In March of this year the Dutch authorities undertook to ensure that these products were correctly labelled. However, inspection results from the UK and Irish authorities indicate that the problem of fraudulent labelling continues to exist.
I have therefore asked the Member States to improve collaboration between national authorities and to strengthen the controls. Furthermore, I have decided that there is a need to improve the labelling requirements for chicken and other meat preparations. The Commission will propose to Member States in the food chain committee to include an explicit mention, for instance, of chicken preparation with added water, on the food label.
The standing committee on the food chain and animal health composed of representatives of Member States welcomed this suggestion at its meeting on 8 April 2003. The technical discussion will continue during the next committee meetings.
I have also asked my services to consider the development of standards for meat preparations that would limit the amount of water that can be added to such products and the use of animal proteins for the purpose of bulking.
Your suggestion to indicate chicken meat containing beef or chicken meat containing pig is one that will be examined along with the possibility of banning the use of such proteins in poultry meat preparations.
As regards the detection of the addition of pork or beef protein following enzymatic treatment to destroy the DNA, this will be examined by the Commission Services with the experts from the Member States.
In addition, it is important to emphasise that other control methods, including documentary checks, should be used to check the origin and traceability of products.
Mr President, I associate myself with everything Mr de Roo has said, and his outrage at these events is shared by many in the United Kingdom, which is the principal destination for these adulterated products.
I would like to press the Commissioner further. Since chicken at the moment can be legally sold when it is 55% water and is adulterated by other proteins which the perpetrators of this scam boast is PCR negative and, therefore, cannot be detected by most tests, is it not the case that there should be a more direct form of action from the Commission? The FSA in Britain has now proposed, through Sir John Krebs, its chairman, that we should set a limit of 15% for the water content of what is labelled and sold as chicken. He has further said that at that level the addition of these proteins - which intended to sustain the holding capacity of a much larger proportion of water - would therefore become unnecessary. It is still the case, however, that many of those who are at the moment exporting these tainted products will continue to attempt to evade legal provisions and checks.
I would like to hear from the Commission that it will intervene not merely by recommending better labelling and better testing - though, of course, we need that - but by taking action to outlaw these activities, which are a total fraud on the public and are likely in one respect to cause serious concern, because the injection of beef protein - which the perpetrators admit has come from countries where there is BSE, and they have not tested the products for that - may cause serious public concern as well.
This is a matter that has outraged the United Kingdom and many others. We need improved testing, but we need direct intervention here from the Commission, and I am confident that we will get it.
Mr President, I should like to say to the Commissioner that this has gone on for far too long. I welcome the question, but what I would welcome even more is a promise of clear legislative action.
In fact, as far as the Trading Standards Officers in my home city of Hull are concerned, this has been a running campaign against chicken cheats for over six years. That is long enough. During the last of those years I have had correspondence and contact on their behalf, both with our national authorities and with the Commissioner's bureau. Now, of course, recent publicity has highlighted the problem with chicken, but this deception is not confined to chicken - adulteration of other meats, particularly ham, is commonplace. This entire practice of adding water and, therefore, also other animal proteins to meats is misleading, deceptive and downright immoral in respect of its impact on some religious communities. Whilst labelling might be one possible improvement, my understanding, as other speakers have said, is that the best answer would be a ban on the adding of water above, say, 15%.
I want to be able to go back to my home city - which is a large port through which much of this adulterated meat comes in - and tell our local authorities that they can now expect legislation to back up their long-running pursuit of this deceitful and harmful trade.
. In response to the questions that have been put to me by Mr Whitehead and Mrs Wallis, let me repeat what I said earlier: I have asked my services to consider the development of standards for meat preparations that would limit the amount of water that could be added to such products and indeed the use of animal proteins for the purpose of bulking. My intention is to analyse the work that has been undertaken by my services, to determine what further work can be done.
I agree, to some extent, that labelling may not be sufficient. I, like you, have also watched that television programme. I found that some of the labelling that was identified in the programme indicated that the particular product was 65% chicken.
It raises a question for the consumer: what is the other 35%? We have spent a great deal of time in this Chamber debating - as we did this afternoon - questions relating to GMOs and the labelling of GMOs. But it requires some degree of vigilance from consumers: they must read these labels and draw appropriate conclusions. Having said that, this does not relieve us from examining the appropriate responses to situations such as this and seeking a more satisfactory response. As I said earlier, in my original answer, I am looking at this. However, I also appeal for some consumer vigilance as a response to the work that we do here in relation to labelling.
Thank you very much, Commissioner.
The next item is the report (A5-0240/2003) by Mr Mulder, on behalf of the Committee on Budgets, on the 2004 budget in view of the conciliation procedure before the Council's first reading [2003/2027(BUD)].
Before giving the floor to our rapporteur and to those Members who have been placed on the agenda, I remind you that it is 11.40 p.m. We have a very large number of speakers and this is not the last debate on the agenda. I therefore ask you all to respect your speaking times.
. (NL) Mr President, I should like to repeat what I said on a previous occasion. One of the main objectives of the 2004 budget will be the smoothest possible integration of the new Member States. We shall therefore be spending the whole year working on a budget for probably 25 Member States and on this basis we shall be taking a political decision in December.
In this report we speak of the position that Parliament must take in the conciliation procedure and a number of main subjects traditionally have a part to play in first reading conciliation. First of all we have agriculture. The margin of 1.4 billion currently calculated is positive, but all the items in the agriculture budget are based on a dollar-euro rate of 1.07. This is probably on the low side and so we are also looking to the letter of amendment at the end of October, which will also contain the conclusions of the agricultural negotiations in Luxembourg. What are the financial consequences of this rate?
Apart from this point, Parliament has set a number of priorities for the agriculture budget in the form of pilot projects or preparatory actions. In the first place we think that, given the number of outbreaks of infectious animal diseases in the last ten years, there is a great burden on the agriculture budget. In future the agriculture budget will not have the margins that it has had in the past. We therefore think that very serious thought must be given to some form or other of insurance system against infectious animal diseases and some or other European animal disease fund will have to be created. We want to make a start on this.
Secondly, future payments to farmers will be based not only on historical actions, but also on the environment, method, on cross-compliance: one good turn deserves another. All well and good, but these environmental indicators are not all that precise. Mrs Wallström has unfortunately disappeared, but there is much to say about the nitrate directive. Something has to be done about that.
Other points that we consider important are the development of better vaccines against infectious animal diseases and a quality policy for agricultural products.
As for fisheries, the most important point is that the Council, which regrettably is very sparingly present this evening, must as soon as possible take a position with regard to the financing of the reforms that were agreed in December of last year, in particular with regard to the scrapping fund that is mentioned therein. We think that in principle credits must be made available for this. Otherwise better control of the quota and more research into fish stocks are the main points for us.
Common foreign and security policy. The Council promised to give Parliament information about this policy as of 15 June. This information had not arrived by the time of the printing of this resolution. I understand that it was handed over here just an hour ago. We shall be examining it closely. We think that we should be informed about everything, not only about the actions, but also about the budget of the European Parliament, as well as about the budgets of the Member States themselves. Both are communicating vessels and cannot be seen separately from one another.
As regards the structural funds, we think that the N+2 rule must be applied. We also think it interesting to hear precisely what the estimates have been that are given to the Commission by the Member States each year so that the Commission can draft a good budget. It is always interesting to make this comparison. We should like to have this information from the Commission.
Another important point for this budget: we want to promote economic development in the new Member States. We think that this can for example be done through the promotion of small and medium-sized enterprises and through investments in these new Member States. We are therefore expecting good cooperation with the European Bank for Reconstruction and Development in London and with the European Investment Fund in Luxembourg. We shall be raising this as well.
I do have a number of other points, Mr President, but since you, given the lateness of the hour, were so insistent that I keep to my time, this I shall do. Perhaps the position of the Parliament will emerge later in the resolution itself.
. (DE) Mr President, ladies and gentlemen, the Commission adopted the preliminary draft budget for 2004 - a historic budget that will, for the first time, cover an EU of 25 Member States - on 30 April and I presented the preliminary draft here in plenary session on 13 May.
Tomorrow we will begin the trilogue, that is to say, the actual negotiations. This trilogue traditionally concentrates on expenditure for the agricultural, fisheries and common foreign and security policies, the compulsory expenditure. I would like to thank the rapporteur, Mr Mulder, for his comments. I will not discuss all the points in the report right now - for reasons of time and because talks are continuing today and tomorrow.
I would like to begin by noting an important point of agreement; this is that we want to reach agreement on the budget for 25 Member States by December 2003. Although the budget resolution can for the time being only be adopted formally for the budget for the EU of the 15, there should be complete agreement on the amending and supplementary budget for the 10 new states in December.
Adjustment of the multi-annual programmes is also important in the light of enlargement. The Commission has made a proposal for the adjustment of the amounts, and this is now the subject of intensive discussions in the various parliamentary committees. It is, however, important that we settle the procedural questions now so that agreement can then be reached on the amounts and the legislative changes can be made as quickly as possible. With regard to the pending legislative procedures, I would like to return briefly to the legal basis for granting support to various institutions - the A-30 lines. This is also extremely urgent and I am hoping that the Council will deal with it quickly.
Now a brief word on the various areas of expenditure that will be the subject of the trilogue and which Mr Mulder raised. In October, the Commission will as usual be presenting the adjusted expenditure estimates for agriculture, which will of course take into account the outcome of the Luxembourg agricultural compromise, which contains higher expenditure for 2004 than that suggested by the Commission. So far as the proposal for insurance for farmers against various risks is concerned, the Commission has commissioned a study of the matter and I am informed that the findings will probably be available this summer. The Commission will then make the conclusions known and I hope I will be able to tell you more at Parliament's first reading.
If I may turn to expenditure for fisheries, cuts have been made here only in the area of research, and this was the outcome of the negotiations on the Sixth Framework Research Programme, in which Parliament was involved. EUR 55 million are now available for fisheries research. Regarding the fisheries agreements themselves, the Commission has informed Parliament about renegotiations and the estimated costs and here, too, we shall be looking at how far the amounts provided will need to be modified in a letter of amendment in October.
The Commission has proposed an increase of 8.4% in the budget line for the common foreign and security policy, in order, among other things, to again fund the expenditure for the special envoys from this budget line.
A brief word about pilot projects and preparatory actions; you say in your report, Mr Mulder, that the margin of EUR 80 million is not very great. I am actually proud to have been able to rescue the EUR 80 million margin, given the various things my colleagues wanted in this category. If we make good use of this area for pilot projects and preparatory actions and cooperate as closely as we did last year, I think it will be possible to agree on good projects here.
I would also like to say something about the Structural Funds, which you mentioned, and the Member States' predictions of how much money they will require next year. We are faced here with the usual situation that the Member States estimate a very much higher amount than we have provided for in the proposal. The Member States say they will need EUR 6.2 billion more. But I would like to point out that last year, 2002, the Member States' estimates were 70% higher than the amount that was actually taken up.
Let me finally speak about the question of the number of posts at the Commission. I think it is clear that the Commission can cope with the work involved with ten new Member States only if it has more staff. It is in all our interests, and especially of course in the interests of the new Member States, that the work is done and that it is done well. Since all the institutions are making successful enlargement a matter of the highest priority, I am confident that a good solution will be found here, too.
. (NL) As rapporteur for the budget in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I am well aware that the budget consultation procedure between Council, Commission and Parliament traditionally focuses on three specific areas, that is agriculture, fisheries and the common foreign and security policy. As regards the latter I can fully support the three positions that are underlined in the Mulder report. Since the budget for external policy is approximately EUR 5 billion and that for the common foreign and security policy EUR 40 million, our committee wanted to focus attention on a number of other points than common foreign and security policy.
First of all the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy seeks further clarification from the European Commission on the financial framework for the southeastern Europe region for the period 2004-2006. Although the European Commission has recently promised an additional EUR 200 million, it is still very unclear precisely where this money is to come from.
Secondly, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy is also seeking special attention for the EU police mission in Bosnia and Herzegovina. Although the mission is being conducted more than adequately, we are receiving various signals that necessary materiel is sometimes being supplied too late or not at all.
Finally, our committee is seeking special attention for the additional financial needs of the wider Europe initiative. Provision must be made for adequate resources for the CARDS, MEDA and TACIS programmes and possibly also for a new neighbourliness tool. It gives me great pleasure that the Committee on Budgets has taken up this and other recommendations and I should like to compliment Mr Mulder on his clear and powerful report and wish him every success in the tripartite talks.
. (NL) Mr President, I should like to echo the compliments for Mr Mulder's report and input. In much of it we recognise ourselves as the Committee on Agriculture and Rural Development, but at the same time we note that the credits for agriculture and rural development are falling sharply in the 2004 budget. For agriculture alone the share is falling from 40% to 36%, while there is a slight increase for rural development. In its policy plans the European Commission says that agriculture must produce with a greater market focus, but at the same time any incentive to do so in the budget is being taken away. It is not really acceptable that the amount for the promotion of agricultural products for example has been reduced in the preliminary draft budget for 2004.
In addition - as Mr Mulder himself has said - the dollar rate is a great risk: a rate of EUR 1.07 is being assumed and that is substantially lower than the current rate. The question is what that could mean for the budget in the long term. There has also, despite a number of outbreaks of major animal diseases, been almost no extra money set aside for possible future outbreaks.
At the same time we have started on a different policy for outbreaks of animal diseases, for example the new policy for foot and mouth disease. This means that in the event of future outbreaks the Commission might spend far less money on slaughter. As the Committee on Agriculture and Rural Development we should like to see this money being set aside to cushion the market consequences for farmers who at the time are vaccinating without the animals being slaughtered, but who experience the consequences of this, that is lower market prices.
This is also the first budget for the Union of 25 Member States and in fact it is very strange that, converted to the structural funds, there is still less money available per head of population for the new Member States than for a number of existing Member States.
To summarise, Mr President, the Committee on Agriculture and Rural Development thinks that the money that is to be spent on rural development, in particular in the new Member States, must be expressly intended for strengthening the small and medium-sized enterprises in rural areas. There must be extra money for the promotion of agricultural products that meet all the food safety, animal welfare and environmental requirements and money must be set aside, perhaps through fund formation, for cushioning the effects of a different vaccination policy for animal diseases.
. (DE) Mr President, Mrs Schreyer, ladies and gentlemen, EUR 32 million are needed. Who can help? Mr Mulder is willing, who else? The Commission or the Council perhaps? Every year we go through the rigmarole of the budget procedure again and unfortunately not everyone's wishes can be met.
As rapporteur for the Committee on Fisheries, I naturally also regret that our wishes do not necessarily have top priority. The 2004 budget procedure is, however, unusual in two respects. Firstly, it is the first one to be drawn up using activity-based budgeting; this is an improvement that I very much welcome, since it gives us a clear overview without having to spend a lot of time leafing through the budget lines, especially in the area of fisheries. Secondly, we are faced with the unusual situation that from 1 January 2004 until 30 April 2004 the budget will apply to the present 15 Member States, but from 1 May 2004, the date of accession of ten new countries, it will apply to 25 Member States. We are enlarging and have still not done our homework. The situation is alarming.
In the light of the catastrophic state of fish stocks, last December the Council agreed, after much dragging of feet, to the reform of the common fisheries policy, not least because of clear promptings from Parliament. One of the most important features of this was the creation of a 'scrapping fund', which was to start before the end of this year. So far, however, the Council has not given the green light for the use of the flexibility instrument. That is hard to understand. I therefore call urgently for this point to be raised in the conciliation procedure beginning on 16 July, so that we can at least learn what position the Council takes on financing reform of the common fisheries policy. I am by no means releasing the Member States from their responsibility. But we cannot allow the Council to use the Member States' unwillingness to provide the relevant information as an excuse for blocking one of the main purposes of the reform. Please give us your support.
Mr President, Commissioner, ladies and gentlemen, we are attending this debate on budgets at this late hour more than anything else in order to accompany the general rapporteur, Mr Mulder, so that he may feel accompanied and supported by the political groups in this House, with a view to the conciliation which is going to take place on 16 July.
I would like to say that our group, the PPE-DE, fully supports the strategy laid out by the general rapporteur with a view to the conciliation with the other two institutions. We believe that this first conciliation is of great importance, given that it is the first real exchange of requests and strategies between the three institutions, and I therefore believe we have proposed a conciliation strategy which will be particularly useful and beneficial to the interests of the European Parliament and of the European citizens in general, which is the reason why we are here.
From this strategy which we are taking to the conciliation, the report by Mr Mulder, I simply wanted to highlight certain points which are the subjects of our group's amendments. In particular, with regard to fisheries, we have heard the explanations given us by the rapporteur on budgets of the Committee on Fisheries, Mrs Langenhagen, and we fully agree with them. We believe that the Council must fulfil the commitments which were established for the financing of this scrapping fund, not only in 2003, but also in 2004, and that is why we are proposing amendments to the Färm report and also the Mulder report, although we know that they will possibly not be accepted by some of the groups in this House.
We attach so much importance to this that the Chairman of the Committee on Fisheries will form an integral part of the delegation from our group which will go to the budget conciliation, because we want to stress how important the issue of fisheries commitments is to the Committee on Fisheries, to Parliament in general and to our political group.
Finally, another issue which we wish to highlight is the application of the N+2 rule, which has been discussed earlier. Our argument - and this is expressed in our amendment - is that there is a need for an assessment. We believe we are at the beginning of the process of applying the N+2 rule and, therefore, rather than making value judgments about what approximation the Commission should carry out in the application of this rule, what really interests us is to be given an assessment of how it is being applied, what the initial results are and, on that basis, to produce a common strategy in this Parliament on the application of the N+2 rule on the part of the Commission in the Member States.
Mr President, Commissioner, I would like to begin by thanking our rapporteur, Mr Mulder, for his outstanding success in bringing together the interests of the committee and also in taking up the matters which are necessary for the conciliation procedure ahead and resisting the temptation to rewrite all the guidelines we wrote earlier this year. This is a report that is very cogent, very concentrated and which we very much support and welcome.
The procedure which we shall now be entering in the next three weeks with the Council and the Commission will continue to exist for a short time. We hope, however, that it will soon be a thing of the past. If the distinction between compulsory and non-compulsory expenditure were no longer made - and there is much in the Convention to suggest it will not be - then something Parliament has been advocating for many years would actually become reality and we would no longer need this advance mediation. That would be a good development and I hope we shall see it.
Now to the individual points. So far as agriculture is concerned, a number of matters are raised here. I want to concentrate on a number of questions. First, the move to increase support for rural areas provided that there is a stronger focus on those areas in the new Member States than we had in the EU of the 15; we expressly welcome this. In view of the current debates - in Poland in particular, where ministers have resigned because they are evidently missing the opportunity to actually create the structures there that will allow the money to be used properly - I believe that all states must understand that no money can flow if the relevant structures are not in place. That must be made abundantly clear, and we shall be watching to see that the money is used according to the rules. All we can do is urge that the foundations be laid for it here.
So far as insurance against eventualities such as disasters in agriculture is concerned, we are willing to look very closely at the survey and the expert report. Some Member States already have voluntary insurance for such contingencies. They would of course be penalised if the European taxpayer were to be called upon to cover these things elsewhere. We will examine this without prejudice and we are willing to act, but we will of course not go blundering blindly into anything either, because we have to know what the long-term consequences might be.
So far as fisheries are concerned, I heard very clearly what Mrs Langenhagen had to say and we have always been prepared to support fisheries and the scrapping of ships where necessary. We are not, however, going to write any blank cheques, and we are not going to give a few million euros away in advance for a programme that has not been finally evaluated and on which the Council has not taken a position. We will do the same as we have done with other programmes in the past, such as scrapping in Portugal and Spain. In those cases, we wanted to have the full programme first and we said we would evaluate it and would then say how much would be made available for it. We will proceed no differently in this connection than we did with the Portuguese and the Spanish, even though we are now looking at other regions of Europe.
We are in favour of increases on the common foreign and security policy. I would point out once again, however, that cooperation in peacekeeping is more than just peace enforcement as provided for in the Petersberg tasks of common foreign and security policy; it is also conflict prevention, and we do not support the envisaged reduction in appropriations. In this matter, we want to continue as before. Prevention is better than having to use military means to clear up afterwards.
Finally, let me say something about the question of payment. The N+2 rule was introduced by us all and there was a point to it. Wanting to check whether it is right at this stage, before it has really come into play for the first time, is quite out of order. This N+2 rule must be applied, and those who fail to spend their money accordingly must know that there are consequences. Showing them a way out at this early stage would amount to killing the N+2 rule and we will not go along with that.
Mr President, the report before us on the conciliation procedure with regard to the 2004 budget presents a good picture of Parliament's main areas of focus. I want to thank Mr Jan Mulder, as a member of my own group and as general rapporteur, for an excellent report.
Next year's budget is legally problematic, as for the first four months the EU will be a community of 15 Member States, but will expand to comprise 25 Member States from the beginning of May. Because each Member State has to be able to participate in decision-making affecting itself, the budget for the enlarged Union cannot be finalised until after enlargement. The budget's principles of universality and annuality, however, require that it should be drawn up immediately for the whole year. For that reason the solution sought, where the budget will be dealt with, as appropriate, in December, with the part that concerns the new Member States not being finalised until there is an Amending Budget next May, is the proper way to proceed.
The budget has also now been clearly presented as an activity-based one. This will clearly separate operational expenditure, administrative costs and responsibility for implementation for each policy area. This is an excellent reform. It will increase the budget's information value and facilitate its monitoring. This system, however, should be improved, for example by including all administrative expenditure in the budget for each policy area, as the report points out.
The biggest weakness in the preliminary draft budget is the meagre amounts for payment appropriations. They represent just 0.99% of the Gross National Income of the Member States, which is the lowest they have been for 17 years. At the same time outstanding commitments have skyrocketed and at present are reaching the EUR 126 billion mark. This is an increase of EUR 15.4 billion on last year. If we want to achieve a balance in EU budget policy, commitments and payments have to be balanced. This will mean improvements in administration and simplified systems at all levels.
I wish my friend, Mr Mulder, every success with the rest of the work.
Mr President, on the eve of enlargement and half-way through the financial year, cooperation before the Council's first reading takes on special importance. I concur in general terms with a large proportion of the rapporteur's quantitative analysis of the amounts suggested by the Commission in its preliminary draft. Even so, I want to take this opportunity to mention a deep and widespread concern at the fact that the preliminary draft budget for 2004 is the smallest, in relative terms, since 1987. It represents less than 1% of the Community's gross domestic income, and I want to point out that such a low level of expenditure is utterly incompatible with the political ambitions so often claimed for the European Union. It is also incompatible with the ambitions which should be priorities in the current climate of rising unemployment and socio-economic recession.
There is a logic of constraint, stemming in particular from the Stability Pact, with which we are not in agreement, just as we are not in agreement with the systematic budget reductions made perfectly obvious by the rapporteur's insistence on the restricted application of the 'N+2' rule. The cancelling of authorisations and the policy of redistributing and anticipating expenses underpin this restrictive logic. These practices have not only become common: they also detract from the integrity and transparency of the budgetary process. That is why I can only restate the need for new financial approaches as one way of resolving this situation, which is totally unsustainable.
Mr President, Europe finds itself in economically heavy weather. All the Member States are having to tighten their belts, the European Union likewise therefore. Apart from the fact that the 2004 budget is dominated by the accession of an expected ten new Member States, we shall be using the activity-based budgeting tool for the first time. I want to ensure that the expenditure on administrative management is kept to the minimum possible.
As has already been said, the Commission has based the expenditure on agriculture on too low a euro-dollar rate. Can the Commission give an indication of the expenditure at the current exchange rate? I support Amendment No 2 to increase the resources for the fishing vessels scrapping fund. The Commission must then however exclude any form of capacity expansion or subsidisation from the structural funds, otherwise it is just banging your head against a brick wall. The drop in the structural funds for the current Member States I applaud. Strict application of the N+2 rule is necessary, otherwise the reservoir of commitments will endure artificially. Given enlargement this cannot occur. Amendment No 4 does not therefore warrant any support.
. (DE) Mr President, I would just like to come back to the remark made by the previous speaker, Mr Walter. He compares the EUR 32 million called for with a sum of money we once paid to Portugal and Spain and with which we now want to assist a few other states. That is not the case. This money is for the entire European Union. That can be checked in the Minutes and, at the Commission's suggestion, it will be made available only if the Council is willing, because it has agreed to the fisheries policy reform. I just wanted to make that correction.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0233/2003) by Mr Färm, on behalf of the Committee on Budgets, on the 2003 budget: implementation profile, transfers of appropriations and supplementary and amending budgets [2003/2026(BUD)].
Mr President, a successful budgetary policy for the EU requires not only decisions on figures and budget items, for the EU has serious problems when it comes to implementing the budget. An important part of Parliament's budget policy must therefore be about follow-up and evaluation and keeping track of the implementation of the budget. It is therefore very important that we give due weight to the annual report, which we are debating today, on the implementation of the budget.
There are a number of matters of particular concern to us this year, for example, outstanding commitments. After four months of 2003, total outstanding commitments - known as RAL - had increased to EUR 126 billion, compared with EUR 110 billion at the same time last year. Even though we do not have all the facts concerning the causes of this and concerning what are in actual fact abnormal outstanding commitments, the trend is clearly worrying. We are also concerned about the 2002 surplus of EUR 7.4 billion, even though it is an advance, given that, last year, it was more than double this at EUR 15 billion. We nonetheless still have underutilisation to the tune of EUR 9 billion, which is an unacceptable figure.
In the case of the 2003 implementation, the beginning of the year even shows a lower level than during the same period of 2002; in particular, category 3 and 4 commitments entered into in April were lower than at the same time last year.
There are a whole lot of different problems. The recent visit of our delegation to Bosnia, like a host of other contacts, also makes us worry that a lack of information about the new budgetary arrangements may have caused problems, for example for the external delegations. It can have negative effects upon the benefits, in terms of efficiency, of the reform process and of decentralisation. We also saw a number of problems within the common foreign and security policy in connection, for example, with the EU's police mission in Bosnia where tenders, contracts etc were concerned. On this subject, we believe that the Commission should investigate whether separate rules might not be needed to adapt our measures within the common foreign and security policy.
Within the separate expenditure categories, we are still critical of the way in which export subsidies for the transport of live animals are dealt with. We regret that the Council did not accept our proposal concerning the account plan, which would have made the system significantly more open to inspection. We must therefore make a new attempt this year. Because I do not just want to be critical, we can also observe that, for example, rural policy in actual fact exceeds our expectations when it comes to implementation.
What most concern us, however, are the structural measures. The proportion of implemented payments in this area has declined during the first months of the year in spite of the tough criticism in previous years. We are also anxious about the increase in outstanding commitments, which rose to almost EUR 94 billion as per 30 April 2003 - an incredible sum! Where this is concerned, something new needs to happen. Quite a few fellow MEPs have mentioned the N+2 rule, which we must arrange to be applied effectively.
When it comes to the structural funds, we are delighted about the simplification process begun by the Commission. We nonetheless believe that it needs to become significantly more vigorous within the current arrangements but, above all, the preparations for a more thorough review prior to the new arrangements must be set in motion quickly.
In category 3, we are a little concerned about research and development. We are, on the other hand, pleased that there is a positive trend, prior to enlargement, when it comes to the programmes for small and medium-sized businesses, as well as for the pilot project concerning small and medium-sized businesses. We also welcome the fact that pilot projects and preparatory measures are now part of the implementation plan for 2003, on which we agreed last autumn.
Where external measures were concerned, there was clearly less implementation in April of this year than for the same period of 2002, and this is something that concerns us. On the other hand, we are pleased about the prompt agreement to activate EUR 79 million from the disaster aid reserve for Iraq, as well as about the new proposals concerning southern Africa and Ethiopia. We only hope that the situation in Iraq and the Middle East does not give rise to such a degree of uncertainty in connection with the 2003 budget that it could entail problems for the other areas within external policy. That is not something we intend to accept.
Finally, one of the basic problems we have when it comes to implementing the budget is that, overall, we have a rigid budgetary system that really needs to be modernised and altered. This is, however, basically a task for the Convention, which will shortly have concluded its work, and for the future constitution. Where this is concerned, I hope that we shall see a radical reform in the future.
. (DE) Mr President, ladies and gentlemen, I am very pleased that we are holding so timely a debate on budget implementation so early in the year. Parliament receives the figures on budget implementation on a weekly basis. These are direct figures from the accounts. No Parliament of the Member States is kept informed like this. I stress this because the Commission's accounting has been and is a subject of public debate and a lot of things are said that are not always entirely correct. I am glad that we can debate the matter properly here and I thank the rapporteur for his detailed report.
Apart from these weekly figures, you also receive a report three times a year commenting on the implementation of the budget and giving details in particular of so-called abnormal RALs, that is commitments the Commission entered into a very long time ago and commitments for which no payments have been made in the last three years. The level of commitments entered into and which will result in corresponding expenditure in the next few years amounts now - at the end of June - to a total of EUR 122 000 million. I agree with Mr Färm, the rapporteur, that this amount needs to be reduced quickly. But I also agree that we must be careful not to label the total amount of RALs as abnormal because this year that is not correct. The Commission has a budget for commitment appropriations showing their amount, something that is not the case in many Member States, for example.
I would like to comment on a few points or questions from your report, Mr Färm. First the question of the directorates general or policy areas to which the total 717 posts approved by the Budgetary Authority in 2001 and 2002 were allocated. You will be getting a detailed listing of these. In the last few years we have strengthened the foreign policy area, among others, and also such implementing areas as, for example, regional policy or the growing area of justice and internal affairs.
Another point: what is the staffing plan for the Enlargement DG in 2004, after the accession of the ten new Member States? The 2004 Budget assumes there will be an appreciable reduction in staffing, in the number of posts in this directorate general, a reduction of 105 posts in fact. You must bear in mind that the Enlargement Directorate-General's activity next year will not be confined to the candidate countries Bulgaria, Romania and Turkey, but that it will continue to administer pre-accession aid; also, a specific programme was agreed for 2004 and subsequent years in the accession negotiations to continue to give administrative assistance for the development of a good administration. The further trend for the Enlargement DG will then be reviewed in the course of the 2005 budget procedure.
Regarding the state of budget execution this year, you also note that implementation is less than at the same time last year. This has in fact to do with the work involved in bringing in the new Financial Regulation. This new Financial Regulation brings far-reaching changes for financial management. It is a fundamental reform. The Directorate General for the Budget trained over 1 000 members of staff last year. But there is much that is new and requires familiarisation. Recipients of payments have to be asked for better security arrangements, for example. That also requires a degree of familiarisation on our side.
I would like to make a few special comments about budget implementation in the external fields. Generally speaking, the rate of utilisation in the first few months of this year does not necessarily set the trend for the rest of the year. So far, commitments totalling EUR 1 800 million have been made, which is not at all bad. With regard to pre-accession aid, I would also like to point out that in this case implementation continues to be unsatisfactory. If, however, you compare this year's budget implementation figures with those from last year, you can see that there has been some acceleration.
We had a special situation with humanitarian aid. You mentioned it yourself. Here, funding was cut in the course of the 2003 budget procedure, even remembering that there is the emergency reserve. The Budgetary Authority has approved EUR 79 million for humanitarian work in Iraq. We have asked for a further EUR 25 million for southern Africa and tomorrow we will be talking about a further EUR 15 million for Ethiopia. I hope we will find agreement on that, too, because it is essential that aid be provided really quickly here. I think everyone involved agrees with that.
Mr President, Commissioner, ladies and gentlemen, early or late we can now discuss the implementation of the 2003 Budget. I would like first of all to thank the rapporteur, Mr Färm, most sincerely for carefully reading the figures that he has kindly made available to us.
What he read was of course not so pleasing, and I would like to sum up in only very general terms by saying that, as a member of one part of the Budgetary Authority, I have to ask myself what force and what decisiveness we must bring to bear in order, together with the Council, to prepare a budget - which is, after all, policy in figures - when those who have to implement it are far from being in a position to implement that policy in the way the Budgetary Authority wanted. That is in fact a fundamental criticism that I have already voiced in this place on a number of occasions, and things get no better, they get worse. That cannot of course be the Commission's long-term strategy. The budgets we present are always tight ones, and then we want to make ourselves more popular with the Member States by not spending the money we have just argued over so passionately.
I now have a large number of complaints on the table where individual groups that are supposed to be supported out of the Community budget, as is stipulated in the rules on the matter, are faced with massive administrative problems in negotiations with the Commission, especially this year because of the new Financial Regulation. All the rules must be followed, but my plea here would be that we also help to ensure that in the end resources actually can flow. Bureaucracy - or the proper control of the use of resources - is not there to make payments basically impossible.
Mr President, this year's general rapporteur for the budget, Mr Göran Färm, has produced an excellent report on the implementation of the budget and I wish to thank him sincerely for that. The report quite rightly examines two key points in detail, those being outstanding commitments and decommitment, that is, the N+2 rule. As I mentioned earlier on, outstanding commitments stood at EUR 126 billion in April, which was an increase of over EUR 15 billion in one year. These outstanding commitments were especially evident in the Structural Funds where they stood at EUR 94 billion, which is to say the amount for appropriations for almost three years.
The situation is grave. At the start of the present programming period the N+2 rule was approved. It states that there is to be decommitment if no payments have been made for two years. The Commission seems to be interpreting the rule in such a way that advance payments, which are not even based on any invoices presented, should be regarded as payments. A project can be kept alive in this way from one year to the next by means of small advance payments, even though the project itself might not have even begun to be implemented. The Commission should improve the way the N+2 rule is monitored and restore its original purpose.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the motion for a resolution (B5-0320/2003) by the Committee on Development and Cooperation, on trafficking in children and child soldiers.
Mr President, the European Parliament has already issued two resolutions on the question of child soldiers, one in 1999 and one in 2000. Why use the procedure for urgent cases, then, to include on the agenda a recommendation for a new resolution, one which goes further, of course, since it extends not only to child soldiers, but to all forms of trafficking in children? The reason is that the problem is still growing and the European Union is not showing enough determination. Three hundred thousand children, boys and girls, are enlisted in combat units in more than 30 countries. Every year, 1.2 million children are victims of a traffic which has now become a rapidly-expanding 'industry', worth almost EUR 3 billion per year. After drugs and small arms trafficking, it is the third most lucrative criminal activity in the world.
The fight against this scourge - beyond comprehension in the twenty-first century - should be a cornerstone of European Union development policy. It is a sad fact that this is not the case. On the world stage, however, more and more action is being taken, as demonstrated by the coming into force, in 2002, of the Optional Protocol to the United Nations Convention on the Rights of the Child on the sale of children, child prostitution and child pornography.
We request that the Council encourage Member States to ratify this protocol with immediate effect, for too few of them have done so up to now. We also request that children's rights become a political priority for the Union, to be reflected in budgetary decisions involving the allocation of sufficient resources to a specific heading, with a view to improving their effectiveness and raising their profile. This priority is also to be reflected in a common strategy. The Council, of course, adopted such a common strategy in principle on 10 December 2002, but the final document should appear and come into force without delay. Our motion for a resolution suggests several courses of action in this connection. These include the appointment of a high-level representative for children's rights; a common policy focusing on preventive measures; support and protection of victims; closer cooperation with the countries of origin; and international arrest warrants against the organisers and perpetrators of this unspeakable traffic.
Mr President, I should like to congratulate Mrs Carlotti on her speech. I am surprised that no-one from the Group of the European Liberal, Democratic and Reform Party, that tabled three amendments to this report, has spoken in this debate.
. (DE) Mr President, ladies and gentlemen, the Commission welcomes the draft report on children's rights that has been prepared for the meeting of the ACP-EU Joint Parliamentary Assembly. It highlights the enormous challenge facing the international community over the protection of children's rights.
First, on the subject of child soldiers. The European Union supports the UN special representative and welcomes the initiatives of the UN Security Council, in particular Resolution 1460 of 30 January 2003. The European Union calls on all states to ratify the optional protocol to the Convention on the Rights of the Child and to hasten ratification of the Rome Statute of the International Criminal Court, which describes the conscription and recruitment of children under the age of 15 or their deployment in hostilities as a war crime.
At the political level, the European Union is endeavouring to find a common line on the problem of child soldiers. In December 2002, the Council authorised the development of a strategy or guidelines on this subject. UNICEF and other agencies then organised a meeting of experts on children's rights on 14 March 2003. The recommendations made at that meeting stress among other things the importance of a pre- and post-conflict strategy and the necessity of making this subject a cross-sectional topic in the European Union's entire decision-making process. The Council working party on human rights will, in due course, be examining what steps should be taken next.
Regarding European financing for measures to help children in armed conflicts, the following must be said. Children are a focus for humanitarian aid in ECHO. This commitment is reflected in specific projects, advocacy measures and research activities. Children are one of the three focal points of the ECHO strategy for the current year.
Secondly, on combating trafficking in children. The European Union has introduced a large number of legislative, political and financial initiatives. In 2002, the Council adopted the framework decision on combating trafficking in human beings and reached political agreement on the draft for a framework decision on combating the sexual exploitation of children and child pornography. On the Commission's initiative, the 'European Conference on Preventing and Combating Trafficking in Human Beings - a Global Challenge for the Twenty-first Century' was held from 18 to 20 September last year. The Brussels declaration was a concrete outcome of that conference. Then on 25 March 2003 the Commission decided to set up a group of experts on trafficking in human beings, which will assist the Commission in putting forward further concrete proposals at European level. The group will in particular present the Commission with a report based on the recommendation of the Brussels declaration. In 2002, more than EUR 1.7 million were used as part of the STOP II programme to finance 16 projects to combat trafficking in human beings and to combat sexual exploitation. The TACIS and CARDS programmes also support projects to combat trafficking in human beings in east and southeast Europe, and an action plan against trafficking in human beings has also been developed as part of the EU-Africa dialogue.
Thirdly, on the subject of 'children and development', the Commission is pursuing the Millennium Development Goals as its objectives, in particular the achievement of universal primary education and the reduction of infant and child mortality. Although children as such are not a specific target group of our development policy, they benefit from a large amount of aid in the areas of education, health, AIDS and population policy. Finally, the Cotonou Agreement, for example, contains specific provisions for the protection of young people, in particular combating child labour. The Commission has also intensified its cooperation with the International Labour Organisation as a whole for the purpose of promoting these objectives.
Finally, I would like to note that the report contains many interesting proposals for increasing the European Union's commitment to children's rights. It is true that the Community currently has no specific competences in this area. We await, however, with interest the outcome of the talks on the draft constitutional treaty, the European Convention, which for the first time provides for the protection of children's rights as a specific objective of the European Union. Thank you very much for your attention.
Thank you very much, Commissioner, for that detailed response.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 12.38 a.m.)